Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 1 of 51 PageID #: 782




                  EXHIBIT 11
       Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 2 of 51 PageID #: 783

                                                                                       Page 1
·1· · · · · · · · · ·MIKE ROBERTS

·2· · · ·IN THE UNITED STATES DISTRICT COURT

·3· · ·FOR THE NORTHERN DISTRICT OF MISSISSIPPI

·4· · · · · · · · ·OXFORD DIVISION

·5

·6· JOHN RASH,

·7
· · · · · · · Plaintiff,
·8
· · v.· · · · · · · · · · · · · ·CIVIL ACTION NO.:
·9· · · · · · · · · · · · · · · ·3:20-cv-224-NBB-RP

10· LAFAYETTE COUNTY,
· · MISSISSIPPI,
11
· · · · · · · Defendant.
12

13

14

15
· ·   · · · · · · REMOTE DEPOSITION OF
16
· ·   · · · · · · · · ·MIKE ROBERTS
17
· ·   · · · · ·Wednesday, January 13, 2021
18
· ·   · · · ·9:23 a.m. Central Standard Time
19

20

21

22

23· Reported by:

24· GRETA H. DUCKETT, CCR, RPR, CRR, CVR-S, RVR-M-S

25· JOB NO.: 188441


                       TSG Reporting - Worldwide· · 877-702-9580
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 3 of 51 PageID #: 784

                                                     Page 2                                                  Page 3
·1· · · · · · · · · ·MIKE ROBERTS                             ·1· · · · · · · · · ·MIKE ROBERTS

·2                                                            ·2· · · · · · · A P P E A R A N C E S

·3                                                            ·3

·4                                                            ·4· FOR THE PLAINTIFF:

·5· · · · · · · · ·January 13, 2021                           ·5

·6· · · · ·9:23 a.m. Central Standard Time                    ·6· · · · · ·Jonathan Youngwood, Esq.

·7                                                            ·7· · · · · ·Raul Duran, Esq.
                                                              ·8· · · · · ·SIMPSON THACHER & BARTLETT
·8· · · · · · · · ·Videotaped remote deposition of
                                                              ·9· · · · · ·425 Lexington Avenue
·9· MIKE ROBERTS, before Greta H. Duckett, CCR,
                                                              10· · · · · ·New York, New York 10017
10· RPR, CRR, CVR-S, RVR-M-S.
                                                              11
11
                                                              12
12
                                                              13
13
                                                              14
14
                                                              15· · · · · ·Joshua Tom, Esq.
15
                                                              16· · · · · ·ACLU OF MISSISSIPPI
16
                                                              17· · · · · ·P.O. Box 2242
17
                                                              18· · · · · ·Jackson, Mississippi 39225
18
                                                              19
19                                                            20
20                                                            21
21                                                            22
22                                                            23
23                                                            24
24                                                            25


                                                     Page 4                                                  Page 5
·1· · · · · · · · · ·MIKE ROBERTS                             ·1· · · · · · ·MIKE ROBERTS

·2· · · · · · · A P P E A R A N C E S                         ·2· · · · · · · I N D E X
·3· · · · · · · · C O N T I N U E D                           ·3· · · · · EXAMINATION INDEX

·4                                                            ·4

·5· FOR LAFAYETTE COUNTY, MISSISSIPPI:                        ·5· ·BY MR. YOUNGWOOD· · · · · · · · · · ·10

·6                                                            ·6
·7· · · · · ·David O'Donnell, Esq.                            ·7

·8· · · · · ·CLAYTON O'DONNELL                                ·8

·9· · · · · ·1403 Van Buren Avenue                            ·9

10· · · · · ·Oxford, Mississippi 38655                        10
11                                                            11

12                                                            12

13                                                            13
14                                                            14

15· ALSO PRESENT:                                             15

16· · · · · ·William Thomas, videographer                     16

17                                                            17
18                                                            18

19                                                            19

20                                                            20

21                                                            21
22                                                            22

23                                                            23

24                                                            24



                                     TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                      YVer1f
             Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 4 of 51 PageID #: 785

                                                         Page 6                                                            Page 7
·1·   · · · · · · · · ·MIKE ROBERTS                               ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   · · · · · · · · EXHIBIT INDEX                               · ·   · · · · · · · · EXHIBIT INDEX
·3
                                                                  ·2
·4·   ·EXHIBIT 1·   4/20/2015 Facility Use· · · · · 32
· ·   · · · · · ·   Policy; Bates Lafayette                       · ·   · · · · · · · · · CONTINUED
·5·   · · · · · ·   County DOC000002 to                           ·3
· ·   · · · · · ·   Lafayette County DOC000005                    ·4
·6
· ·   ·EXHIBIT 2·   3/4/2019 Facility Use· · · · · ·37            · ·   ·EXHIBIT 28   7/27/2020 email; Bates· · · · ·128
·7·   · · · · · ·   Policy; Bates Lafayette                       ·5·   · · · · · ·   Lafayette County DOC000038
· ·   · · · · · ·   County DOC000006 to                           ·6·   ·EXHIBIT 29   7/14/2020 Rash Facility· · · · 122
·8·   · · · · · ·   Lafayette County DOC000010                    · ·   · · · · · ·   Use Application
·9·   ·EXHIBIT 3·   3/4/2019 Facility Use· · · · · ·51
· ·   · · · · · ·   Policy; Bates Lafayette                       ·7
10·   · · · · · ·   County DOC000006 to                           · ·   ·EXHIBIT 32   Order:· Approve Revision· · · ·111
· ·   · · · · · ·   Lafayette County DOC000010                    ·8·   · · · · · ·   of Facilities Use Policy
11                                                                · ·   · · · · · ·   to Include a Requirement
· ·   ·EXHIBIT 12   Order: Amend Facility Use· · · ·54
12·   · · · · · ·   Policy Regarding Use of                       ·9·   · · · · · ·   of Application to be Made
· ·   · · · · · ·   Courthouse Grounds; Bates                     · ·   · · · · · ·   14 Days Prior to Date of
13·   · · · · · ·   Lafayette County DOC000052                    10·   · · · · · ·   Proposed Use and Requiring
14·   ·EXHIBIT 14   6/17/2020 email; Bates· · · · · 87            · ·   · · · · · ·   Closure of Courthouse
· ·   · · · · · ·   Lafayette County Doc001262
15                                                                11·   · · · · · ·   Grounds 30 Minutes Before
· ·   ·EXHIBIT 17   Social media posts; Bates· · · 133            · ·   · · · · · ·   Dusk; Bates Lafayette
16·   · · · · · ·   Lafayette County Doc001615                    12·   · · · · · ·   County DOC000001
· ·   · · · · · ·   to Lafayette County
                                                                  13·   ·EXHIBIT 39   Photograph· · · · · · · · · · · 20
17·   · · · · · ·   Doc001617
18·   ·EXHIBIT 18   6/18/2020 email; Bates· · · · ·132            14·   ·EXHIBIT 46   Photographs· · · · · · · · · · 100
· ·   · · · · · ·   Lafayette County DOC000261                    15·   ·EXHIBIT 47   Photograph· · · · · · · · · · · 94
19·   · · · · · ·   to Lafayette County                           16·   ·EXHIBIT 48   Photograph· · · · · · · · · · · 94
· ·   · · · · · ·   DOC000266
                                                                  17·   ·EXHIBIT 49   Photograph· · · · · · · · · · · 94
20
· ·   ·EXHIBIT 20 6/19/2020 email from· · · · · · 88              18·   ·EXHIBIT 50   Photograph· · · · · · · · · · · 94
21·   · · · · · · Settle; Bates Lafayette                         19·   ·EXHIBIT 53   Blank Facility Use· · · · · · ·136
· ·   · · · · · · County Doc000848                                · ·   · · · · · ·   Application
22
· ·   ·EXHIBIT 27   7/6/2020 Board of· · · · · · · ·80            20
23·   · · · · · ·   Supervisors agenda; Bates                     21
· ·   · · · · · ·   Lafayette County DOC000011                    22
24·   · · · · · ·   to Lafayette County                           23
· ·   · · · · · ·   DOC000013
25                                                                24

                                                         Page 8                                                            Page 9
·1·   · · · MIKE ROBERTS                                          ·1·   · · · MIKE ROBERTS
·2·   · · · ·THE VIDEOGRAPHER:· Good                              ·2·   · · · ·MR. YOUNGWOOD:· For
·3·   ·morning.· My name is William                               ·3·   ·plaintiff -- for plaintiff, yes.
·4·   ·Thomas.· I'm a certified legal                             ·4·   · · · ·MR. O'DONNELL:· For the
·5·   ·videographer in association with                           ·5·   ·defendant, of course, subject to
·6·   ·TSG Reporting.                                             ·6·   ·evidentiary objections, agreed.
·7·   · · · ·Due to the severity of the                           ·7·   · · · ·THE COURT REPORTER:· Thank
·8·   ·COVID-19 and following the practice                        ·8·   ·you.
·9·   ·of social distancing, I will not be                        ·9·   · · · ·THE VIDEOGRAPHER:· All
10·   ·in the same room with the witness.                         10·   ·right.· Thank you very much.
11·   ·Instead, I will record this                                11·   · · · ·We are going on record at
12·   ·videotaped deposition remotely.                            12·   ·9:23 on January 13th, 2021.· This
13·   ·The reporter, Greta Duckett, also                          13·   ·is the videotaped deposition of
14·   ·will not be in the same room with                          14·   ·Mr. Mike Roberts, taken in the
15·   ·the witness and will swear him in                          15·   ·matter of John Rash versus
16·   ·remotely.                                                  16·   ·Lafayette County, Mississippi.
17·   · · · ·Do all parties stipulate to                          17·   ·This is in the United States
18·   ·the validity of this video                                 18·   ·District Court, Northern District
19·   ·recording and remote swearing in,                          19·   ·of Mississippi, Oxford Division,
20·   ·and that it will be admissible in                          20·   ·Case Number 3:20-cv-224-NBB-RP.
21·   ·the courtroom as if it had been                            21·   · · · ·Counsel, would you now
22·   ·taken following Rule 30 of the                             22·   ·identify yourselves for this
23·   ·Federal Rules of Civil Procedures                          23·   ·proceeding?
24·   ·and the state's rules where this                           24·   · · · ·MR. YOUNGWOOD:· Jonathan
25·   ·case is pending?                                           25·   ·Youngwood, Simpson Thacher, for the

                                      TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                    YVer1f
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 5 of 51 PageID #: 786

                                               Page 10                                                  Page 11
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   · · · · · · plaintiff.                             ·2·   we all tried to get everything to work.· And --
·3·   · · · · · · · · · MR. O'DONNELL:· David            ·3·   and I -- and I also recognize you're -- you're
·4·   · · · · · · O'Donnell --                           ·4·   undoubtedly a busy man, and I'm going to try to
·5·   · · · · · · · · · MR. TOM:· Joshua Tom -- oh.      ·5·   keep this as efficient as -- as I can.
·6·   · · · · · · Go ahead.                              ·6·   · · · · · · Mr. Roberts, could you state
·7·   · · · · · · · · · MR. O'DONNELL:· Go ahead,        ·7·   your -- your current -- well, you're currently
·8·   · · · · · · Joshua.                                ·8·   the president of the board of supervisors of
·9·   · · · · · · · · · MR. TOM:· Joshua Tom with the    ·9·   Lafayette County, correct?
10·   · · · · · · ACLU of Mississippi for plaintiff.     10·   · · · A.· · Yes, sir.
11·   · · · · · · · · · MR. O'DONNELL:· And David        11·   · · · Q.· · Okay.· And do you have -- is that a
12·   · · · · · · O'Donnell on behalf of Lafayette       12·   paid position?
13·   · · · · · · County, Mississippi.                   13·   · · · A.· · Same as -- statutorily, the same as
14·   · · · · · · · · · THE VIDEOGRAPHER:· All           14·   the rest of the supervisors.
15·   · · · · · · right.· Thank you.                     15·   · · · Q.· · Okay.· But there --
16·   · · · · · · · · · The court reporter may now       16·   · · · A.· · You don't get anything extra for
17·   · · · · · · swear in the witness.                  17·   being the -- you don't get anything extra for
18·   · · · · · · · · MIKE ROBERTS,                      18·   being the president.
19·   · · · · · the witness, having first been duly      19·   · · · Q.· · What -- what -- what is -- what is
20·   sworn to speak the truth, the whole truth and      20·   the payment arrangement for the members of the
21·   nothing but the truth, testified as follows:       21·   board, including yourself?
22·   · · · · · · · · ·EXAMINATION                       22·   · · · A.· · Are you talking about an amount?
23·   BY MR. YOUNGWOOD:                                  23·   · · · Q.· · Yes.· If you know.
24·   · · · Q.· · Mr. Roberts, good morning.· I'm        24·   · · · A.· · 45-7.· I'm -- I'm not real sure. I
25·   sorry for the preliminary waste of your time as    25·   know that sounds terrible --
                                               Page 12                                                  Page 13
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   · · · Q.· · I'm sorry.· Forty-                     ·2·   I couldn't tell you.
·3·   · · · A.· · -- but 45-7.· I think it's about       ·3·   · · · Q.· · Okay.
·4·   45-7.                                              ·4·   · · · A.· · Two years.
·5·   · · · Q.· · 45 -- $45,000?                         ·5·   · · · Q.· · And -- and we won't go back,
·6·   · · · A.· · Yeah.· Roughly.· Roughly, in           ·6·   perhaps, through your whole history.· But prior
·7·   that -- 45-7, I think, it what it is.· I just      ·7·   to that, what did you do?
·8·   don't remember off the top of my head.             ·8·   · · · A.· · I was an astounding college
·9·   · · · Q.· · Okay.· And do you have other           ·9·   student.
10·   employment, sir?                                   10·   · · · Q.· · Okay.· Where did you go to college,
11·   · · · A.· · I do.                                  11·   sir?
12·   · · · Q.· · What -- what else do you do?           12·   · · · A.· · University of Mississippi.
13·   · · · A.· · I'm an insurance agent, direct         13·   · · · Q.· · Okay.· And you graduated -- you
14·   sales, employee benefit insurance sales agent.     14·   were graduated from there?
15·   · · · Q.· · Okay.· And how long have you been      15·   · · · A.· · Right.
16·   doing that?                                        16·   · · · Q.· · What -- what year was that?
17·   · · · A.· · Roughly, 18 years.                     17·   · · · A.· · '98.· '98.
18·   · · · Q.· · Okay.· Prior to that, what did you     18·   · · · Q.· · '98.· What was your field of study?
19·   do?                                                19·   · · · A.· · Business.
20·   · · · A.· · Prior to insurance, I was a night      20·   · · · Q.· · Okay.· And did you grow up in the
21·   auditor at a hotel here in Oxford.                 21·   Oxford area?
22·   · · · Q.· · Okay.· And how many years did you      22·   · · · A.· · I did.
23·   do that?                                           23·   · · · Q.· · Okay.· So more or less lived --
24·   · · · A.· · You're asking me to dig deep.          24·   lived in the area in the county your whole
25·   Probably two or three.· It's been so long ago,     25·   life?

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 6 of 51 PageID #: 787

                                               Page 14                                                  Page 15
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   · · · A.· · I have.                                ·2·   · · · A.· · January of '20.
·3·   · · · Q.· · Other than your position on the        ·3·   · · · Q.· · Okay.· And you've recently changed
·4·   board of supervisors -- and we'll go through       ·4·   your party registration, do I understand, from
·5·   that a little bit -- have you ever been            ·5·   Democrat to Republican?
·6·   employed by government?                            ·6·   · · · A.· · I did.
·7·   · · · A.· · I have not.                            ·7·   · · · Q.· · And you did that subsequent to the
·8·   · · · Q.· · Have you ever -- whether it was an     ·8·   election.· Do I have that right?
·9·   employment or not, have you ever held any other    ·9·   · · · A.· · That is correct.
10·   public offices?                                    10·   · · · Q.· · Okay.· What was the reason for
11·   · · · A.· · I have not.                            11·   that, sir?
12·   · · · Q.· · Okay.· You were first elected to       12·   · · · A.· · Just personal convictions.
13·   the board in 2011.· Do I understand that           13·   · · · Q.· · Okay.· Had you been a lifelong
14·   correctly?                                         14·   Democrat accurate prior to that?
15·   · · · A.· · That's correct.· I think that was      15·   · · · A.· · Yes, sir.
16·   my first term, yes, sir.                           16·   · · · Q.· · Okay.· When did you become
17·   · · · Q.· · Okay.· Why did you decide to run       17·   president?
18·   for the board?                                     18·   · · · A.· · At the start of this term.
19·   · · · A.· · Lifelong interest in politics and      19·   · · · Q.· · Okay.· And I'm sorry for not
20·   public service.                                    20·   knowing this.· Were you elected to be
21·   · · · Q.· · Okay.· And so you've subsequently      21·   president, or -- or does the -- do your
22·   been reelected to the board how many times?        22·   co-supervisors elect you?· In other words, did
23·   · · · A.· · I started -- this is my third term.    23·   you run --
24·   · · · Q.· · Okay.· And that was -- I'm sorry.      24·   · · · A.· · The co-supervisors.· No.· The
25·   When did your third term start?                    25·   board -- the board internally decides that.
                                               Page 16                                                  Page 17
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   · · · Q.· · Okay.· And did you -- why did you      ·2·   What -- what area -- what is it responsible for
·3·   determine to seek to be president?                 ·3·   doing?
·4·   · · · A.· · I don't know that I sought to be       ·4·   · · · A.· · Our board is, I would say,
·5·   it, as much as it was that, being a returning      ·5·   countywide, outside the city limits, just to
·6·   supervisor, you know, leaned towards me holding    ·6·   make sure that their taxpayer moneys are being
·7·   that position.                                     ·7·   used for the growth.· And not just
·8·   · · · Q.· · Okay.· What additional                 ·8·   economically, but their own physical and mental
·9·   responsibilities do you have as president?         ·9·   growth, you know, countywide; that they have a
10·   · · · A.· · A lot of ribbon cuttings, a lot of     10·   voice in their expenditures of their tax
11·   speeches, taking the minutes -- I mean, signing    11·   dollars.
12·   off on the minutes, conducting the meetings,       12·   · · · Q.· · Okay.· And what about with respect
13·   you know, as -- as we have scheduled.              13·   to law enforcement?· What do you understand
14·   · · · Q.· · Okay.· And maybe I should go back a    14·   your duties to be with respect to law
15·   little bit.· What do you understand your duties    15·   enforcement?
16·   to be as a supervisor?                             16·   · · · A.· · For me personally, is -- is to
17·   · · · A.· · More of a public-relationships kind    17·   support them in any role and fashion that I can
18·   of guy.· As a supervisor in general, just for      18·   that would, you know, correlate with the wishes
19·   my district to represent, to -- to kind of         19·   of my district, which, for us, that's fully
20·   share their views and what -- what they hope       20·   support them in every way we can.
21·   that this board will accomplish, but, more         21·   · · · Q.· · Okay.· What role do you have in
22·   specifically, myself and the folks that are in     22·   setting their -- their -- and by the way, law
23·   my district.                                       23·   enforcement, are we referring to the sheriff's
24·   · · · Q.· · What do you understand to be the       24·   office?· Is that what we're referring to?
25·   responsibility, then, of the board as a whole?     25·   When -- when you think of your --

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 7 of 51 PageID #: 788

                                               Page 18                                                  Page 19
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   · · · A.· · That's the way I --                    ·2·   a larger budget?
·3·   · · · Q.· · Go ahead.· Sorry.· I didn't mean to    ·3·   · · · A.· · I don't know that power-wise that
·4·   speak over you.                                    ·4·   we're to raise their budget.· I think we just
·5·   · · · A.· · Yes.· That's the way I took it,        ·5·   have to look at it as it -- as it arises in
·6·   that you were saying the sheriff's department      ·6·   terms of public safety countywide.
·7·   is our law enforcement.· We certainly would        ·7·   · · · Q.· · Okay.· Now, the county -- included
·8·   support our, you know, first responders with       ·8·   within the county is the city of Oxford,
·9·   our, you know, fire department and stuff like      ·9·   correct?
10·   that.· But law enforcement, I -- I would refer     10·   · · · A.· · Yes, sir.
11·   to as -- as sheriff's department.                  11·   · · · Q.· · And there are some grounds within
12·   · · · Q.· · Okay.· What role does the board of     12·   the city of Oxford that are actually county
13·   supervisors have in the sheriff's department       13·   property as opposed to city property; is that
14·   budget?                                            14·   right?
15·   · · · A.· · We -- we approve it or not approve     15·   · · · A.· · Correct.
16·   it, based on, you know, tax revenues we receive    16·   · · · Q.· · And one of those grounds is the
17·   as a county whole, as most departments are,        17·   county courthouse that's in the middle of the
18·   that -- that they present to the board.            18·   Oxford city square, correct?
19·   Between the county administrator and ourselves     19·   · · · A.· · Yes, sir.
20·   and our controllers, we -- we go through           20·   · · · Q.· · Okay.· And you understand that, in
21·   budget -- budget items just like we do any         21·   part, this litigation concerns those grounds?
22·   other department.                                  22·   · · · A.· · Correct.
23·   · · · Q.· · Okay.· And if you thought their        23·   · · · Q.· · Okay.· If we could turn, sir,
24·   budget was inadequate, what power would you        24·   within this binder you've been provided, to the
25·   have to raise additional funds that could have     25·   tab marked 39.
                                               Page 20                                                  Page 21
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   · · · · · · Give me one second, sir.· I'm          ·2·   court at this time and circuit clerk's office
·3·   sorry.· Hold on.                                   ·3·   for their daily functions and -- and to hold
·4·   · · · · · · · · · (Technical discussion.)          ·4·   court.
·5·   · · · · · · · · · (Exhibit 39 was marked for       ·5·   · · · Q.· · Okay.· The grounds themselves are
·6·   · · · · · · · · · ·identification.)                ·6·   surrounded by a low-rise fence.· You can see
·7·   BY MR. YOUNGWOOD:                                  ·7·   that in any number of these pictures, correct?
·8·   · · · Q.· · So see you'll a collection of -- of    ·8·   · · · A.· · I can.
·9·   photographs at this tab 39, which we'll mark as    ·9·   · · · Q.· · Okay.· And this fence, do you know
10·   Exhibit 39.· They're numbered B-1 through B-23.    10·   how long it's been in place?
11·   Do you have the right document in front of you?    11·   · · · A.· · I do not.
12·   · · · A.· · I do, yes, sir.                        12·   · · · Q.· · Okay.· As -- as long as you can
13·   · · · Q.· · Okay.· And, sir, do you -- do you      13·   remember, a fence has been --
14·   recognize -- we can just start with the first      14·   · · · A.· · As long as I -- yes, sir.
15·   one -- this to be a picture of that county         15·   · · · Q.· · Okay.· And the openings in the
16·   courthouse that we were just discussing?           16·   fence that you can see in some of these
17·   · · · A.· · I do.                                  17·   pictures -- I'm looking at, for example, B-3
18·   · · · Q.· · Okay.· What are the -- I understand    18·   right now, kind of an opening right in front of
19·   it's a courthouse and it's an active               19·   the statue -- those have been there as long as
20·   courthouse, but in addition to that, the -- the    20·   you can recall, correct?
21·   grounds of the courthouse over the years -- you    21·   · · · A.· · Yes, sir.
22·   said you -- you've been a Lafayette County         22·   · · · Q.· · Okay.· And there's -- there's no
23·   resident your whole life.· What are these          23·   gate or anything that closes them off, correct?
24·   grounds used for?                                  24·   · · · A.· · No, sir.
25·   · · · A.· · Primarily, we have the circuit         25·   · · · Q.· · And there are no signs that suggest

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 8 of 51 PageID #: 789

                                               Page 22                                                  Page 23
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   limited access to the grounds, correct?            ·2·   geographically, but I would -- I would think
·3·   · · · A.· · Not that I -- not that I'm aware       ·3·   so.
·4·   of.                                                ·4·   · · · Q.· · Well, I didn't even mean just
·5·   · · · Q.· · Okay.· And so no manner in which an    ·5·   physically geographically.· I mean, it's the
·6·   individual in the town square would -- would       ·6·   center of commerce and business and
·7·   know that there was any restriction to access      ·7·   entertainment and the other things that you
·8·   to these grounds, correct?                         ·8·   listed?
·9·   · · · A.· · Other than anything that might be      ·9·   · · · A.· · If you say so.· I think Oxford, as
10·   posted, but I'm not aware of anything.             10·   a whole, is probably -- probably used pretty
11·   · · · Q.· · Okay.· The square as a whole,          11·   uniformly from county line to county line.
12·   what -- what functions has it performed over       12·   Inside the city limits is -- you'll find the
13·   time?                                              13·   same type of commerce and entertainment
14·   · · · A.· · The entire Oxford square?              14·   countywide.
15·   · · · Q.· · Yeah.                                  15·   · · · Q.· · Okay.· It's also an area that, in
16·   · · · A.· · Place of commerce and growth.· City    16·   the past, has sometimes been used for marches,
17·   hall there, so there's some government business    17·   correct?
18·   conducted on the city's behalf.· But primarily     18·   · · · A.· · Are you talking about, like,
19·   commerce and entertainment.                        19·   demonstrations?
20·   · · · Q.· · Effectively, the center of -- of       20·   · · · Q.· · Start with demonstrations, yeah.
21·   the town, correct?                                 21·   · · · A.· · It has.
22·   · · · A.· · Yes, sir.                              22·   · · · Q.· · And even not demonstrations, but --
23·   · · · Q.· · And -- and perhaps also the center     23·   but, perhaps, for holidays, celebrations,
24·   of the county; fair to say?                        24·   parades, that sort of thing?
25·   · · · A.· · I haven't looked at it                 25·   · · · A.· · Right.
                                               Page 24                                                  Page 25
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   · · · Q.· · And -- strike that.                    ·2·   the way the traffic flows around the courthouse
·3·   · · · · · · Are you aware -- let's just,           ·3·   square and the square in general, it's always a
·4·   perhaps, start with the years you've been on       ·4·   concern.
·5·   the board of supervisors -- of any safety          ·5·   · · · Q.· · Okay.· And -- and perhaps it's also
·6·   issues, any incidents of violence that have        ·6·   a concern because some of the establishments
·7·   been associated with the county courthouse         ·7·   that line the square serve alcohol?
·8·   grounds?                                           ·8·   · · · A.· · I don't -- I don't know that that
·9·   · · · A.· · I'm not aware of any -- any            ·9·   changes the inherent danger or safety concerns
10·   violence.· There's always concern of safety        10·   around it.
11·   when you get in -- when you get in an area as      11·   · · · Q.· · Okay.· So the concerns you just
12·   confined as the square of Oxford.                  12·   listed, I heard you list traffic as a concern.
13·   · · · Q.· · Okay.· And that -- that safety         13·   · · · A.· · One of them.
14·   also --                                            14·   · · · Q.· · Okay.· What -- what other concerns
15·   · · · A.· · Off the top of my head, I do not       15·   have you had about safety in the square?
16·   remember any -- I'm sorry.                         16·   · · · A.· · It's just the -- the engineering
17·   · · · Q.· · No.· Please go ahead.· Finish --       17·   aspects of it.· I don't know if you've ever
18·   finish your sentence.· I think you were going      18·   been to Oxford.· Just the, you know, pedestrian
19·   to say you don't, off the top of your head,        19·   traffic that -- that is encouraged around the
20·   remember any violence?· Is that what you were      20·   square.· I don't know if you've been there, but
21·   going to say?                                      21·   the -- the visual line of sight is not really
22·   · · · A.· · I'm not -- off the top of my head,     22·   conducive for pedestrian -- pedestrian
23·   I'm not aware of any -- any instances              23·   walkways, crossing the streets, and -- and
24·   specifically.· I just know that safety's always    24·   there's a lot of, you know, foot traffic,
25·   a concern with a confined area like that.· With    25·   window shopping or, you know, door-to-door.

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 9 of 51 PageID #: 790

                                               Page 26                                                  Page 27
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   And when they're crossing these streets,           ·2·   courthouse grounds.· I'm not sure about the
·3·   it's -- the -- the visibility is not always        ·3·   city, if they have documented any type of
·4·   conducive to safety.                               ·4·   vandalism or -- or conduct like that.· But I
·5·   · · · Q.· · Okay.· We had talked about             ·5·   know we've had some, you know, minor theft and
·6·   violence.· Are you aware -- and you couldn't       ·6·   probably incidental damage to the courthouse
·7·   recall any.· Are you aware of any -- any           ·7·   grounds over the years.· But, there again, I
·8·   injuries directly related to the -- the type of    ·8·   have not documented those in --
·9·   matters you just listed -- pedestrians walking,    ·9·   · · · Q.· · Okay.
10·   the traffic patterns, all those things -- in       10·   · · · A.· · -- something I can pull -- pull out
11·   the time you've been supervisor?                   11·   of my head real quick.
12·   · · · A.· · I haven't really thought about it      12·   · · · Q.· · Okay.· You can't -- you can't,
13·   in a while, but off the top of my head, nothing    13·   sitting here right now -- and I understand you
14·   specific.· But I just haven't really -- I          14·   haven't thought about it in a while.· But you
15·   haven't really written it down or tried to keep    15·   can't, sitting here right now, identify any
16·   up with it.                                        16·   specific instances of vandalism?
17·   · · · Q.· · Okay.· And how about destruction of    17·   · · · A.· · The only specific one that pops in
18·   property?· Can you think of incidents of           18·   my head right now is the -- on the statue,
19·   meaningful destruction of property associated      19·   there was some cannonballs that had taken --
20·   with the square in the years that you've been      20·   been taken off or ornamental ball -- I don't
21·   on the board of supervisors?                       21·   know what -- what you want to call them, but I
22·   · · · A.· · I -- you know, meaningful is           22·   know that those have been stolen in the past
23·   probably relevant, but, yeah, there's -- I         23·   since I've been in office.
24·   mean, there's been small cases of vandalism or     24·   · · · Q.· · Okay.· Let's go to that in a
25·   inadvertent damage to, specifically, our           25·   second.· Other than something associated with
                                               Page 28                                                  Page 29
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   the statue itself, can you think of any            ·2·   · · · A.· · Yes, sir.
·3·   instances of vandalism in the decade or so         ·3·   · · · Q.· · And so what -- what has happened in
·4·   you've been on the board of supervisors in         ·4·   the past?
·5·   the -- around the courthouse or in the town        ·5·   · · · A.· · Those have -- those have been
·6·   square?                                            ·6·   taken.
·7·   · · · A.· · I don't remember any right now.        ·7·   · · · Q.· · Okay.· Are they not affixed?· Are
·8·   · · · Q.· · Okay.· Let's take a look at --         ·8·   they -- one's able to --
·9·   interesting -- Exhibit -- we'll keep the 39.       ·9·   · · · A.· · They are.· They are.
10·   There's a picture -- the first page has a          10·   · · · Q.· · But people are determined and find
11·   statue.· That's really what I was looking for.     11·   a way?
12·   · · · A.· · On 39?· Okay.                          12·   · · · A.· · I guess so.· Yeah.· I'm not sure
13·   · · · Q.· · Same -- same tab you were in, just     13·   what the resale market for it is, but yes.
14·   the first page.· It has B-1 on the bottom.         14·   · · · Q.· · Okay.· And when's the last time you
15·   · · · A.· · Yes.                                   15·   can think of that occurring?
16·   · · · Q.· · That's -- the statue we're             16·   · · · A.· · I hate to be broad with you, but I
17·   referring to is the statue that's on the left      17·   just know it's been since I've been elected to
18·   side of this picture, right?                       18·   supervisor --
19·   · · · A.· · Correct.                               19·   · · · Q.· · Okay.
20·   · · · Q.· · Between the cars, right?               20·   · · · A.· · -- we've had to replace one.
21·   · · · A.· · Right.                                 21·   · · · Q.· · You've had -- so you can think, in
22·   · · · Q.· · Okay.· And when you're referring to    22·   the 10 years, you -- you can remember at least
23·   the vandalism and the cannonballs, are those       23·   one instance where you've replaced one?
24·   the -- the round objects toward the base of the    24·   · · · A.· · This latest, yes, sir.
25·   statue?                                            25·   · · · Q.· · Okay.· You can't think of any other

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 10 of 51 PageID #: 791

                                               Page 30                                                  Page 31
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   instances?                                         ·2·   the courthouse grounds, or -- or the square in
·3·   · · · A.· · Not during my term.· I know that       ·3·   general?
·4·   they've -- the only reason I know it's been        ·4·   · · · A.· · I just haven't thought about it.
·5·   taken before is because they remembered the        ·5·   I'll have -- I mean, I'm sure there is; I just
·6·   price being expensive and had to -- had to         ·6·   can't remember right now.
·7·   replace it before.· So we had a little -- I        ·7·   · · · Q.· · Okay.· And are there other places
·8·   don't remember where the information came from.    ·8·   in the county where vandalism sometimes occurs?
·9·   Somebody had the vendor that we had replaced       ·9·   · · · A.· · I'm sure.· I haven't -- I haven't
10·   them before with.                                  10·   conferred with the sheriff recently, but I'm
11·   · · · Q.· · I see.· You're -- you're               11·   sure there's vandalism.
12·   remembering it happened sometime in your 10        12·   · · · Q.· · Okay.· And you had mentioned
13·   years, and when it happened, somebody said, oh,    13·   traffic concerns.· I assume there are other
14·   the last time we did this, it cost whatever it     14·   places in the county where you have traffic
15·   cost?                                              15·   concerns?
16·   · · · A.· · Whatever it was.· But yeah.· How do    16·   · · · A.· · Yes, sir.
17·   you go about replacing these?· Well --             17·   · · · Q.· · Okay.· And although you couldn't
18·   · · · Q.· · Okay.                                  18·   recall any direct violence associated with the
19·   · · · A.· · We knew how to replace them because    19·   courthouse square while you've been supervisor,
20·   we had had the vandalism that had happened         20·   have there -- there has, I assume, been
21·   before.                                            21·   violence within the county in the 10 years
22·   · · · Q.· · Okay.· Other than what we've just      22·   you've been supervisor?
23·   discussed about the cannonballs, any other         23·   · · · A.· · Oh, I'm -- I'm -- yes, sir.
24·   instances of vandalism that you can                24·   · · · Q.· · Can you -- can you think of
25·   specifically recall related to the courthouse,     25·   specific instances there that -- that occurred,
                                               Page 32                                                  Page 33
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   now that we've broadened it to beyond the --       ·2·   effective date on the top of August 20, 2015.
·3·   · · · · · · · · · (Simultaneous speakers.)         ·3·   · · · · · · Do you know what this is?
·4·   · · · A.· · I don't have any details.· I know      ·4·   · · · A.· · Titled, Facility Use Policy --
·5·   we've had some -- we've had some murders.          ·5·   · · · Q.· · And do you recognize it, sir, as --
·6·   We've had some -- some -- you know, I'm sure       ·6·   as the facility use policy related to the
·7·   domestic disputes.· I just don't remember          ·7·   county facilities as of (indiscernible) --
·8·   specifics.· But I -- we're -- we're not immune     ·8·   · · · A.· · I --
·9·   to our share of violence or crime.                 ·9·   · · · · · · · · · (Simultaneous speakers.)
10·   · · · Q.· · Okay.· But -- but you're not           10·   BY MR. YOUNGWOOD:
11·   thinking of any of those instances taking place    11·   · · · Q.· · -- of 2015?
12·   on the courthouse square, correct?                 12·   · · · A.· · It appears to be.
13·   · · · A.· · No, sir.                               13·   · · · Q.· · Okay.
14·   · · · · · · · · · MR. YOUNGWOOD:· Okay.· Let's     14·   · · · · · · · · · (Court reporter
15·   · · · · · · take a look at the first tab.          15·   · · · · · · · · · ·clarification.)
16·   · · · · · · We'll mark this as Exhibit 1 to        16·   · · · A.· · It appears to be, yes, sir -- yes,
17·   · · · · · · Mr. Roberts' deposition.               17·   ma'am.
18·   · · · · · · · · · (Exhibit 1 was marked for        18·   · · · Q.· · So -- so this version is dated
19·   · · · · · · · · · ·identification.)                19·   April 2015.· Do you recall adopting this
20·   BY MR. YOUNGWOOD:                                  20·   policy, as a member of the board of
21·   · · · Q.· · Do you -- you recognize this?          21·   supervisors?
22·   Take -- and take as much time as you need to       22·   · · · A.· · Yes, sir.
23·   look at it.· You may not have seen it in a         23·   · · · Q.· · And just to be specific, you recall
24·   while.· It's a -- it's a document                  24·   adopting it in April of 2015?
25·   Bates-numbered doc2 to 5, and it has an            25·   · · · A.· · I don't remember the date

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 11 of 51 PageID #: 792

                                               Page 34                                                  Page 35
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   specifically, but I remember us adopting the       ·2·   · · · A.· · -- of this guideline, so it's --
·3·   facility use policy.                               ·3·   it's -- this applies to the county facility as
·4·   · · · Q.· · Was there one prior to this policy?    ·4·   a whole.· But what it -- what spurred this
·5·   · · · A.· · Not that I'm aware of.· I think it     ·5·   policy, this document, was the requested use of
·6·   was in general -- generalities that we had, you    ·6·   our courthouse grounds.
·7·   know, used -- but nothing -- nothing               ·7·   · · · Q.· · Okay.· And when -- when did you
·8·   documented.                                        ·8·   observe that there had been an increase in the
·9·   · · · Q.· · Okay.                                  ·9·   requests to use the courthouse grounds?
10·   · · · A.· · I think this was the year we first     10·   · · · A.· · I don't remember a specific time.
11·   decided to -- that we needed a facility use        11·   Just in general while I was serving as
12·   policy.                                            12·   supervisor, that our county administrator kept
13·   · · · Q.· · Okay.· And what -- what gave rise      13·   getting requests to use courthouse grounds.
14·   to the need for this policy?                       14·   · · · Q.· · And use it for what?
15·   · · · A.· · I think, in general, it was just       15·   · · · A.· · Anything from weddings to meetings
16·   the increased requests to use the courthouse       16·   to a -- arts and crafts shows to -- a wide
17·   grounds, county facilities, that we realized       17·   variety of uses.
18·   that we needed some kind of formal guidelines      18·   · · · Q.· · Okay.· Those types of uses -- I
19·   to go by.                                          19·   mean, at least in some respect, those have been
20·   · · · Q.· · Okay.· You mentioned the courthouse    20·   going on for -- for years as of 2015; is that
21·   grounds.· This policy, am I correct, is not        21·   fair to say?
22·   specific to the courthouse?                        22·   · · · A.· · I don't think so.· I'm not -- I'm
23·   · · · A.· · Right.· You -- but you asked           23·   not sure that they've been going on -- I don't
24·   what -- what facilitated the use --                24·   know.· I couldn't tell you how long or not how
25·   · · · Q.· · Yep.                                   25·   long.
                                               Page 36                                                  Page 37
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   · · · Q.· · Okay.· And so what was the process     ·2·   you were hoping it would serve?
·3·   that was used to come up with this policy?         ·3·   · · · A.· · Compared to what we had previously,
·4·   · · · A.· · County administrator, they adopt --    ·4·   absolutely.
·5·   I think they looked at -- around at local.· But    ·5·   · · · Q.· · Okay.· And -- and what do you mean
·6·   there again, my knowledge is I'm not sure of       ·6·   by that?
·7·   the actual words or -- or guidelines, but I'm      ·7·   · · · A.· · I mean, we didn't have anything in
·8·   assuming they probably consulted with law          ·8·   writing before, and now we had a facility use
·9·   enforcement surrounding the city of Oxford or      ·9·   policy that was adopted and published for the
10·   university and kind of -- you know, just to see    10·   public to see, something to go by.
11·   what -- what other municipalities are doing.       11·   · · · Q.· · Okay.· If you could turn to the
12·   · · · Q.· · Okay.· And what role did you play,     12·   second tab in the binder, which we'll mark as
13·   if any, in drafting this?                          13·   Exhibit 2 to Mr. Roberts' deposition.
14·   · · · A.· · I'm sorry?                             14·   · · · · · · · · · (Exhibit 2 was marked for
15·   · · · Q.· · What role did you play in putting      15·   · · · · · · · · · ·identification.)
16·   this together?                                     16·   BY MR. YOUNGWOOD:
17·   · · · A.· · None, other than reviewing it when     17·   · · · Q.· · It has Bates number doc6 through
18·   it became time for our vote.                       18·   10.· You'll see here that the -- the effective
19·   · · · Q.· · Okay.· And you -- I don't think we     19·   date on this document is now March 4th, 2019.
20·   have the records of that meeting, but you --       20·   · · · A.· · I do.
21·   you voted to approve this?                         21·   · · · Q.· · Do -- do you recall revising the
22·   · · · A.· · I don't have it in front of me, but    22·   policy in March of 2019 or thereabouts?
23·   yes, sir, I'm pretty confident in saying I did.    23·   Perhaps the work was done earlier than March.
24·   · · · Q.· · Okay.· And once it was in place,       24·   · · · A.· · Right.· I'm not sure of the date,
25·   did it work well?· Did it serve the purposes       25·   but I do remember some revisions.

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 12 of 51 PageID #: 793

                                               Page 38                                                  Page 39
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   · · · Q.· · And what do you recall giving rise     ·2·   grounds and facilities.
·3·   to the need for revisions?                         ·3·   · · · Q.· · Okay.· But -- so you don't remember
·4·   · · · A.· · I think, you know, as any kind of      ·4·   if it was March or February, but you remember
·5·   working document, it evolves.· And I think our     ·5·   it was in advance of the adoption of this
·6·   biggest concern was our -- our sheriff had         ·6·   policy that's marked as Exhibit 2?
·7·   issues, concerns about safety issues, and we       ·7·   · · · A.· · As the -- as the one we're looking
·8·   needed to address -- address that with him in      ·8·   at now, the effective date that you have on
·9·   support of his ability to -- to protect the        ·9·   here, March 4th?
10·   courthouse grounds or county facilities in         10·   · · · Q.· · Yes.
11·   general.                                           11·   · · · A.· · Right.
12·   · · · Q.· · So the sheriff -- and who was the      12·   · · · Q.· · Yeah.· Okay.· And you think it was
13·   sheriff in -- in 2019?· Which sheriff are we       13·   Sheriff East that -- in whatever position he
14·   referring to?                                      14·   was in at the time, that brought these concerns
15·   · · · A.· · I don't remember if that was Scott     15·   to you?
16·   Mills, the chief deputy, or Buddy East.            16·   · · · A.· · I can't remember who was the
17·   · · · Q.· · Okay.                                  17·   sheriff at that time that brought it.
18·   · · · A.· · Joey -- Joey East is the one that      18·   · · · Q.· · Okay.· Let's -- let's not go by
19·   brought the concerns to us, Sheriff East.          19·   name, then.· The sheriff at that time brought
20·   · · · Q.· · He -- he brought those to you in       20·   concerns to the board of supervisors -- and
21·   March of 2019 or February of 2019?                 21·   that time being early 2019 -- and those
22·   · · · A.· · I don't remember the specific          22·   concerns, in part, led to the changes that are
23·   times.· I know it was early in the year that       23·   put into the policy, the copy of which you're
24·   we -- our concerns were based off the -- the       24·   looking at right now, which is marked as
25·   law enforcement's security of the courthouse       25·   Exhibit 2?
                                               Page 40                                                  Page 41
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   · · · A.· · Right.                                 ·2·   board's attention in early 2019?
·3·   · · · Q.· · Okay.· And what were the concerns      ·3·   · · · A.· · Just off the top of my head, I
·4·   that were brought to the board's attention in      ·4·   don't remember all of them.· But, basically, we
·5·   early 2019?                                        ·5·   needed a -- you know, to address the
·6·   · · · A.· · Just basically the security of         ·6·   permitting -- permitting process, the amount of
·7·   the -- of the square and the safety for the        ·7·   people that -- that could be there, when, who's
·8·   public that was using it at that time; that our    ·8·   going to pay for it if there's extra law
·9·   sheriff's department wasn't equipped to patrol     ·9·   enforcement that has to be brought in or -- or
10·   it.· But also that -- that, you know, in           10·   guide traffic.· Just a variety of --
11·   conjunction with our -- with the city policy,      11·   · · · · · · At the end of the day, I mean, you
12·   facility use policy they had, that ours, we        12·   know, we're conducting business there at the
13·   thought, needed to be in more line, a uniform      13·   courthouse on the grounds, and so it's
14·   deal, in line with theirs so that -- that          14·   pretty -- pretty imperative that we protect
15·   everybody was on the same page and could --        15·   that integrity to do that.
16·   could enforce it in an efficient manner.           16·   · · · Q.· · Did the sheriff raise any specific
17·   Instead of having two or three different           17·   incidents that gave rise to safety concerns?
18·   policies, that we tried to get one that was        18·   · · · A.· · I -- I don't recall specific -- you
19·   kind of in line with -- with the surrounding       19·   know, any specifics.· I just haven't -- I
20·   university and city also.                          20·   haven't really thought about that.
21·   · · · Q.· · So what -- what aspects of the         21·   · · · Q.· · You mentioned that the results were
22·   policy were -- actually, strike that.· I'll get    22·   desired to bring your policy and the city
23·   back to that in a second.                          23·   policy in line with each other.· Do you
24·   · · · · · · What were the specific safety          24·   remember which aspects of the two policies that
25·   concerns that the sheriff brought to the           25·   you sought to bring in alignment in March of

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 13 of 51 PageID #: 794

                                               Page 42                                                  Page 43
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   2019?                                              ·2·   · · · Q.· · Do you recall, specifically to
·3·   · · · A.· · Mainly the permitting time --          ·3·   2019, what the changes were that related to try
·4·   timeline.                                          ·4·   to bring the city and county policies in
·5·   · · · Q.· · So the number of days required to      ·5·   alignment with one another?
·6·   get a permit, or the number of days in advance     ·6·   · · · A.· · The 30-day permitting.· And I think
·7·   a permit had to be sought?· Is that what you're    ·7·   we may have adopted some, you know, no sticks,
·8·   referring to?                                      ·8·   no anything that might be used as a weapon
·9·   · · · A.· · Right.· That was one of the primary    ·9·   needed to be, you know, cleaned up a little bit
10·   changes.                                           10·   in the language.· And --
11·   · · · Q.· · Okay.· And what do you recall that     11·   · · · Q.· · Okay.· So let me just separate
12·   change being?                                      12·   those two.· One is the 30 days, that you need
13·   · · · A.· · I know we -- we went from -- I         13·   to apply 30 days out, right?· That's one of the
14·   think, it was a seven-day, a 30-day.· And then     14·   changes you think was implemented in 2019?
15·   later, you know, after the sheriff had figured     15·   · · · A.· · I believe so.· I believe so.
16·   out that he didn't need the whole 30 days, that    16·   · · · Q.· · And then you referred to -- to
17·   we moved it back to 14 and left some leeway        17·   sticks.· By that, I think you mean, like, a
18·   there to -- you know, circumstances arise that     18·   flagpole or -- or something like that that
19·   somebody needed to, you know, use it at a time-    19·   might be used to hold a banner or flag but
20·   sensitive deal, that -- that we had that           20·   could obviously -- well, could obviously, as
21·   ability as well.                                   21·   the whole nation has learned, be used as a
22·   · · · Q.· · Okay.· We'll get to the 14 in a        22·   weapon?
23·   bit.· I think that's a change that actually        23·   · · · A.· · Right.· To the best of my
24·   took place in 2020, not 2019.                      24·   remembrance, that's -- we were trying to
25·   · · · A.· · Correct.                               25·   prevent any type of article or -- that might be
                                               Page 44                                                  Page 45
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   used as a weapon.                                  ·2·   Basically, that was, you know, a county
·3·   · · · Q.· · Okay.· There's a -- there's a          ·3·   administrator function.· I just -- I don't -- I
·4·   section on page 3 of the document, which is 3      ·4·   don't remember what guidelines they used back
·5·   of 4, about security and a discussion of costs.    ·5·   then to decide.
·6·   I'll let you just look at that to refresh          ·6·   · · · Q.· · Okay.· Well, who -- who did you
·7·   yourself.                                          ·7·   understand was empowered to make the
·8·   · · · · · · Do you remember any discussion         ·8·   determination as to whether or not to grant a
·9·   about costs and spreading the cost of the          ·9·   permit under the March 4, 2019, version of the
10·   requesters of the permit associated with this      10·   policy?
11·   change in policy?                                  11·   · · · A.· · As far as -- as far as I'm
12·   · · · A.· · I'm sure we've had discussion. I       12·   concerned, still to this day, it's the county
13·   do -- I do remember having some.· Specifics, I     13·   administrator that made those calls.
14·   don't.· But I know we did talk about it at some    14·   · · · Q.· · So not the sheriff?
15·   point.· I can't remember who -- who brought it     15·   · · · A.· · I would -- no, sir.· I would
16·   up or whatever.· But I know that, at some          16·   certainly think his input, hopefully, would
17·   point, I'm sure we had discussions about what      17·   have been valued.· But at the end of the day,
18·   it was costing.                                    18·   the county administrator would be the one that
19·   · · · Q.· · Okay.· Based on the policy in place    19·   would have that call.
20·   as of March 4th, 2019, what were the criteria      20·   · · · Q.· · Okay.· And -- and what role, then,
21·   that the county would use to determine whether     21·   would the board -- you and the other four
22·   or not to grant a permit for -- we'll -- we'll     22·   supervisors -- play in considering permits?
23·   keep it to the courthouse grounds, use of the      23·   · · · A.· · Considering them would only come
24·   courthouse grounds.                                24·   before us if somebody appealed, maybe, on
25·   · · · A.· · I'm not sure what the criteria was.    25·   perhaps of a denial, you know, they would come

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 14 of 51 PageID #: 795

                                               Page 46                                                  Page 47
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   appeal that decision to us.· But I don't           ·2·   · · · Q.· · Okay.· You say based on
·3·   remember that ever happening.                      ·3·   conversations.· Conversations with who?
·4·   · · · Q.· · Okay.· So let me -- so other than      ·4·   · · · A.· · I'm just sure in general over the
·5·   if there was an appeal, you don't understand       ·5·   course -- I couldn't remember specific names,
·6·   that the board had any responsibility for          ·6·   but I know that -- I'm sure, over the course of
·7·   granting permits?                                  ·7·   two terms and starting a third one, when we
·8·   · · · A.· · No.· We -- we didn't -- we don't --    ·8·   started adopting these, that -- that the people
·9·   weren't involved in the process of granting or     ·9·   have a right to speak.· At the end of the day,
10·   denying permits.                                   10·   they elect me.· So if they're not happy with
11·   · · · Q.· · Okay.· And you -- you think that       11·   our committee --
12·   there is a process by which, if a permit was       12·   · · · · · · Uh-oh.
13·   denied, an applicant had the right to appeal to    13·   · · · Q.· · I'm okay.
14·   the board?                                         14·   · · · A.· · Yeah.
15·   · · · A.· · That's my understanding.               15·   · · · Q.· · That's the benefit of remote.
16·   · · · Q.· · Okay.· What's your understanding       16·   And --
17·   based on?                                          17·   · · · A.· · Yes.· I just -- I believe they have
18·   · · · A.· · Just conversations over the course     18·   the right to appeal to us.· They -- they had
19·   of being in this office, that if, you know, a      19·   the opportunity to vote for us or vote against
20·   permit was denied, we have our policies and        20·   us, so I think they have the right to -- to
21·   procedures set up, just like we do in a            21·   appeal a decision.
22·   building -- you know, building grounds             22·   · · · Q.· · Okay.· And how -- how would an
23·   or development.· If somebody disagrees with a      23·   individual whose permit was denied know they
24·   planning commission decision, they always have     24·   had a right to appeal to you?
25·   the right to appeal to us.                         25·   · · · A.· · It should be in our public policy
                                               Page 48                                                  Page 49
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   use document.                                      ·2·   question, then.
·3·   · · · Q.· · Okay.                                  ·3·   · · · · · · Other than this policy, is there
·4·   · · · A.· · Or in the permitting process.          ·4·   any means by which you think a citizen who
·5·   · · · Q.· · Okay.· You're not aware of it being    ·5·   sought a permit and was denied would know that
·6·   described in this document that we've been         ·6·   they had a right to appeal to the full board?
·7·   looking at, Exhibit 2, correct?                    ·7·   · · · A.· · I'm -- I would think, upon denial,
·8·   · · · A.· · I'd have to go -- it's been a while    ·8·   conversation with county administrator, you
·9·   since I've looked through it, so I'd have to go    ·9·   know, they would be afforded that option or --
10·   back and look through it.                          10·   or let know, you know, about that option.· And
11·   · · · Q.· · Okay.· Why don't you just take a       11·   I haven't even seen an actual permit form.
12·   moment, sir?· It's a four-page document.· If       12·   Maybe it's on that.· I'm not -- I'm not aware.
13·   I'm miss -- I don't see it in here, but -- if      13·   I've never seen the actual permit request form.
14·   it's in here, I -- if we just take two or three    14·   But I would think that -- and hope that, upon a
15·   minutes or whatever you need.· If you think        15·   denial of a permit, that -- that the applicant
16·   it's in here, let me know.                         16·   was informed at that time.
17·   · · · A.· · I'd have to take a little more         17·   · · · Q.· · Okay.· And the policy itself --
18·   time, but I don't see it just scanning through     18·   · · · · · · · · · MR. YOUNGWOOD:· Sorry.
19·   it.                                                19·   · · · · · · Somebody else speaking?· No.· Just
20·   · · · Q.· · Okay.· And, look, it -- it says        20·   · · · · · · an echo.
21·   what it says.· I'm not --                          21·   BY MR. YOUNGWOOD:
22·   · · · A.· · Right.· That's right.· That's          22·   · · · Q.· · The policy itself, how are the
23·   right.                                             23·   people who live within the county -- how would
24·   · · · Q.· · I'm not trying to make this a test     24·   one know that this is the policy?
25·   or anything, but -- let me ask a different         25·   · · · A.· · It's published on our web page.

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 15 of 51 PageID #: 796

                                               Page 50                                                  Page 51
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   · · · Q.· · Okay.· Has this policy -- we're        ·2·   that this is the exact -- and we're going to
·3·   going to go and look at -- at changes that were    ·3·   mark this as Exhibit 3.
·4·   made last year in a little bit.                    ·4·   · · · · · · · · · (Exhibit 3 was marked for
·5·   · · · · · · · · · (Technical discussion.)          ·5·   · · · · · · · · · ·identification.)
·6·   · · · · · · · · · MR. YOUNGWOOD:· We can go off    ·6·   BY MR. YOUNGWOOD:
·7·   · · · · · · the record and maybe take a            ·7·   · · · Q.· · This is the same document that we
·8·   · · · · · · five-minute break and let              ·8·   were looking at before the break that had also
·9·   · · · · · · Mr. Roberts get a charger and not      ·9·   been marked as Exhibit 2.· But since we'll be
10·   · · · · · · have a -- not have him --              10·   looking at this binder, we'll use this version,
11·   · · · · · · · · · THE VIDEOGRAPHER:· Okay.· So     11·   which is tab 3.· And it's marked as Exhibit 3,
12·   · · · · · · we are -- we're going off record.      12·   and it -- it, like the prior one, has Bates
13·   · · · · · · The time is 10:08.                     13·   numbers on the bottom, doc6 through 10.
14·   · · · · · · · · · (Recess from 10:08 a.m. to       14·   · · · · · · We are going to look at further
15·   · · · · · · · · · ·10:22 a.m.)                     15·   changes that the board of supervisors adopted
16·   · · · · · · · · · THE VIDEOGRAPHER:· Back on       16·   with respect to the policy during the summer of
17·   · · · · · · record.· The time is 10:22.            17·   2020 in a bit.· But I want to ask you:· The
18·   BY MR. YOUNGWOOD:                                  18·   full policy, as -- as it appears in Exhibit 3,
19·   · · · Q.· · Mr. Roberts, we've obtained the        19·   has that been updated?· Is there a current full
20·   binder that is more catered toward your            20·   version of the policy?
21·   examination, and we'll use that going forward.     21·   · · · A.· · Yes, sir.
22·   And what I'd actually like you to do is turn to    22·   · · · Q.· · And when was that?· When did that
23·   tab 3 in it.                                       23·   take place?
24·   · · · A.· · 3?                                     24·   · · · A.· · I don't remember the date.· But
25·   · · · Q.· · Tab 3, yeah.· I think you will see     25·   we -- we got all the updates posted, and I put
                                               Page 52                                                  Page 53
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   on our website to reflect all the changes we       ·2·   · · · Q.· · Was it -- I'm -- I'm going to show
·3·   made.· It's -- I'm trying to think when we --      ·3·   you some minutes from various board meetings or
·4·   when we adopted it.                                ·4·   minutes or other documents related to board
·5·   · · · Q.· · Okay.· How long --                     ·5·   meetings in a second.· Was it after you had
·6·   · · · A.· · It -- it --                            ·6·   made all the changes at a further subsequent
·7·   · · · Q.· · Go ahead.· Sorry.                      ·7·   board meeting, or was it done in conjunction
·8·   · · · A.· · Sorry?                                 ·8·   with some of the changes that were made during
·9·   · · · Q.· · Go ahead.· I cut you off.· Please      ·9·   the summer of 2020?
10·   go ahead.                                          10·   · · · A.· · To my knowledge, I think we -- we
11·   · · · A.· · No.· I'm sorry.· I'm just saying I     11·   needed one document to reflect all the changes
12·   don't remember a specific date, but I do -- I      12·   that we made to -- you know, just to be clear
13·   do know that we have -- we have included all       13·   with everybody.· Just to have --
14·   the changes or updates we've had.· And we got      14·   · · · Q.· · Right.
15·   one document posted for public, you                15·   · · · A.· · -- everything that we -- we had
16·   know, viewing.                                     16·   made adjustments on in one document.
17·   · · · Q.· · Okay.· And posted would be on your     17·   · · · Q.· · Okay.· Let's go now, if we could,
18·   website?                                           18·   sir, to tab 12.
19·   · · · A.· · Yes, sir.                              19·   · · · A.· · 12.
20·   · · · Q.· · Okay.· And you don't remember when     20·   · · · Q.· · So this should be a one-page
21·   that went up?                                      21·   document with Bates number doc52.· It has on
22·   · · · A.· · I don't remember that date.· It was    22·   the top, Order: Amended Facility Use Policy
23·   at our board meeting, regular -- regular board     23·   Regarding the Use of Courthouse Grounds.
24·   meeting we had.· I just don't remember a           24·   · · · · · · Do you -- is that what you're
25·   specific date.                                     25·   looking at?· Okay.· Great.

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 16 of 51 PageID #: 797

                                               Page 54                                                  Page 55
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   · · · A.· · Yes, sir.                              ·2·   confused by your prior testimony.· You became
·3·   · · · Q.· · This -- this is marked, then, as       ·3·   president in 2020, correct?
·4·   Exhibit 12.                                        ·4·   · · · A.· · That's right.· When this first new
·5·   · · · · · · · · · (Exhibit 12 was marked for       ·5·   term started.
·6·   · · · · · · · · · ·identification.)                ·6·   · · · Q.· · Right.· Okay.· Whose idea was it to
·7·   BY MR. YOUNGWOOD:                                  ·7·   make the amendments that are reflected in this
·8·   · · · Q.· · Do you -- you recognize this           ·8·   document?
·9·   document?                                          ·9·   · · · A.· · We -- we made the change based off
10·   · · · A.· · Yes, sir.                              10·   the recommendation of the sheriff, is what --
11·   · · · Q.· · What do you recognize it to be?        11·   what I remember bringing it up.· I'm not -- I
12·   · · · A.· · Just as I read it, just an agenda      12·   don't remember if anybody else had any input,
13·   item to amend the facility use policy regarding    13·   but I know the sheriff -- we basically based it
14·   the courthouse grounds.                            14·   off the sheriff's recommendation.
15·   · · · Q.· · Okay.· And --                          15·   · · · Q.· · Okay.· And his recommendation came
16·   · · · A.· · Specifically, into the four or         16·   in the wake of protests and other events that
17·   five.                                              17·   took place in Oxford and around the country
18·   · · · Q.· · Okay.· You voted in favor of this      18·   following the death of George Floyd; is that
19·   amendment, correct?                                19·   right?
20·   · · · A.· · I did.                                 20·   · · · A.· · I'm not -- I'm not sure what his
21·   · · · Q.· · Okay.· And you -- you were -- you      21·   recommendation -- other than his law
22·   were the president as of the time of this          22·   enforcement experience to us.· I don't remember
23·   amendment, correct?                                23·   him mentioning anything specific.
24·   · · · A.· · Yes, sir.                              24·   · · · Q.· · Okay.· What was his recommendation?
25·   · · · Q.· · Okay.· And I -- I may have been        25·   · · · A.· · He -- we were trying to -- to, you
                                               Page 56                                                  Page 57
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   know, not limit folks from being there, but,       ·2·   just -- just genuine concern for the -- the
·3·   more importantly, protect the safety of the        ·3·   well-being of the pedestrian traffic.
·4·   pedestrians that were using crosswalks and the     ·4·   · · · Q.· · Okay.· How long --
·5·   business of the courthouse square.· And -- so      ·5·   · · · A.· · Whether it was -- whether it was
·6·   his recommendation was, you know, five or more     ·6·   there for, you know, sight-seeing or shopping
·7·   start causing safety concerns with folks who       ·7·   or whether it was there to conduct business
·8·   are trying to get in and out of the courthouse     ·8·   inside the courthouse or -- or register to vote
·9·   to conduct business.· Or just for their safety,    ·9·   or whatever it was, you know, just for the --
10·   as well, with the way the square flows traffic-    10·   for the safety of all of them.
11·   wise, could lead to potential, you know,           11·   · · · Q.· · Okay.· And by -- this is your
12·   hazard.                                            12·   signature on the bottom of the page; is that
13·   · · · Q.· · Okay.· And in making this              13·   right?
14·   recommendation, he did not cite any specific       14·   · · · A.· · Yes, sir.
15·   prior safety incidents involving the courthouse    15·   · · · Q.· · Okay.· How often does the board of
16·   square, correct?                                   16·   supervisors meet?
17·   · · · A.· · I don't remember any -- any            17·   · · · A.· · We meet twice a month, first Monday
18·   specifics, other than him just basing it off       18·   and third Monday of the month.
19·   of -- of what -- his knowledge and years in        19·   · · · Q.· · Okay.· So this -- this would have
20·   dealing with the square and traffic and people.    20·   been, presumably, the second Monday in June?
21·   · · · Q.· · Okay.· Why was it brought to the       21·   · · · A.· · Correct.
22·   board on the 15th of June?                         22·   · · · Q.· · Third Monday in June.· Third
23·   · · · A.· · I don't know why it came on the        23·   Monday --
24·   15th, but his recommendation to us,                24·   · · · A.· · Third Monday in June.· I don't have
25·   conversations that -- over the course of time,     25·   a calendar in front of me, but it's -- it's not

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 17 of 51 PageID #: 798

                                               Page 58                                                  Page 59
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   a special-called meeting, it doesn't appear by     ·2·   · · · Q.· · Okay.· And you had, I think,
·3·   this document.· So it would be our second          ·3·   indicated one of your duties as president was
·4·   meeting of the month.                              ·4·   signing off on the minutes?
·5·   · · · Q.· · Right.· Okay.· And had the subject     ·5·   · · · A.· · It is.
·6·   of -- of changing the policy come up previously    ·6·   · · · Q.· · Okay.· Let's go through the changes
·7·   in 2020, previous to this meeting?                 ·7·   that are effectuated in this document.· So
·8·   · · · A.· · Right.· There'd been conversations     ·8·   let's go to the second change first.· One of
·9·   going on for a while about updating and            ·9·   the changes is this requirement of 30 days.
10·   changing, based off of his recommendations.        10·   I'm looking in the middle of the first
11·   · · · Q.· · Okay.· And if I had minutes of         11·   paragraph:· A permit application must be
12·   those prior meetings, I'd see a reflection that    12·   submitted at least 30 days prior to the date of
13·   there was discussion of policy changes made --     13·   the proposed use for five or more people,
14·   that appeared prior to this date in June of --     14·   unless unusual circumstances makes it
15·   let me start that question again.                  15·   impossible to make application prior to 30 --
16·   · · · · · · If I reviewed your minutes of your     16·   to the 30-day period.
17·   meetings earlier in 2020, I assume I would         17·   · · · · · · Do you see that?
18·   therefore see a reflection of a discussion         18·   · · · A.· · I do.
19·   regarding the policy?                              19·   · · · Q.· · And then it says, The board of
20·   · · · A.· · I'm not aware -- I don't know that     20·   supervisors and/or the -- and/or the sheriff
21·   you would or not.· A lot of it's in casual         21·   shall determine whether to waive the 30-day
22·   conversation with him day to day.· I'm not         22·   period.
23·   sure -- without the minutes in front of me, I'm    23·   · · · · · · Do you see that?
24·   not sure that anything in the minutes would        24·   · · · A.· · I do.
25·   address that.                                      25·   · · · Q.· · So what -- what was -- you had
                                               Page 60                                                  Page 61
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   testified earlier that you thought the 30 days     ·2·   applications?
·3·   was -- was imposed back in 2019.· Does this        ·3·   · · · A.· · I don't remember the specifics of
·4·   change your recollection on that topic in terms    ·4·   it.· I know the 30-day was brought to us by the
·5·   of the timing?                                     ·5·   sheriff at that time, and I don't remember if
·6·   · · · A.· · Not without going back and looking     ·6·   it was previous that we had 30 days.· The
·7·   at it.· I'm not sure if I was speaking to your     ·7·   initial 30-day number came up because we were
·8·   question about '15 to '19 or '19 to '20.· I'm      ·8·   trying to coincide with the city's facility use
·9·   just -- based on what I can remember of the        ·9·   policy, and the sheriff recommended that we be
10·   changes in the permit process, the dates           10·   on the same page as the city.
11·   specifically, I'd have to -- I'd have to go        11·   · · · · · · Now, time-wise -- I apologize. I
12·   back and read some.· I just -- the overall end     12·   just don't remember if that was the changes in
13·   game was the -- you know, not to get ahead of      13·   '15 or -- or '19 or '20.· I just remember that
14·   your question, but just the overall deal is        14·   was the reasoning for it.
15·   from the initial time in '15 when we started       15·   · · · Q.· · Okay.· And so the reason, as you
16·   the policy; to '19, we made changes; to '20, we    16·   understood it, was simply to be consistent with
17·   made changes.· I'm just -- my -- I remember        17·   the city time period?
18·   that, eventually, we got back down to seven --     18·   · · · A.· · Yes, sir.
19·   I mean, 14 days.                                   19·   · · · Q.· · Okay.
20·   · · · Q.· · Okay.· Well, let's talk about what     20·   · · · A.· · Originally, that's correct.
21·   was in place here as the 15th -- on the 15th of    21·   · · · Q.· · No other reason that you're aware
22·   June, 2020.· This -- this addition of the          22·   of?
23·   30-day requirement, did it replace a different     23·   · · · A.· · Just -- just the sheriff's
24·   time period, or is this the first time that        24·   recommendation that we -- that we coincide with
25·   there was a time period applicable to permit       25·   the -- you know, the city's policy.

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 18 of 51 PageID #: 799

                                               Page 62                                                  Page 63
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   · · · Q.· · Okay.· It allows here that the         ·2·   ability to allow that.
·3·   board of supervisors and/or the sheriff can        ·3·   · · · Q.· · Okay.· Can you recall, while this
·4·   waive the 30-day period.                           ·4·   version of the policy, the one adopted on the
·5·   · · · · · · Do you see that?                       ·5·   15th of June -- can you recall, while this
·6·   · · · A.· · I do see that.                         ·6·   version of the policy was in place, ever being
·7·   · · · Q.· · What -- what would be the criteria     ·7·   asked, as a member of the board of supervisors,
·8·   that the board would apply in determining          ·8·   to waive the 30-day requirement?
·9·   whether or not to waive the 30-day period?         ·9·   · · · A.· · I don't remember ever being asked.
10·   · · · A.· · Here again, I'm going to speak from    10·   · · · Q.· · Okay.· Before we broke, we were
11·   what I -- you know, what -- how I interpreted      11·   talking about a potential appeal process if
12·   it.· I interpreted the conversations that I        12·   somebody were denied a permit.· And I forgot to
13·   briefly remember -- and I just don't remember      13·   ask you one question, which is:· During your 10
14·   who said what -- but I know the -- there may be    14·   years on the board of supervisors, has anyone
15·   circumstances that arise that being somebody       15·   ever appealed a denial of a permit to the board
16·   needed to demonstrate or protest or use a          16·   of supervisors?
17·   facility that -- that their impact was under       17·   · · · A.· · Not to my knowledge that I can
18·   a -- you know, a time constraint that, you         18·   remember while I've served.
19·   know, 14 days from now, they may have lost         19·   · · · Q.· · Okay.· Permits have been denied,
20·   their opportunity to accomplish what they were     20·   though, during your tenure, correct?
21·   trying to.                                         21·   · · · A.· · I'm sure they have.· The county
22·   · · · · · · So that was kind of unforeseen --      22·   administrator, I'm sure, has, but I'm not --
23·   leave that leeway there that if -- if somebody     23·   I'm not aware of any specifics off the top of
24·   needed to -- to use it and it was a time-          24·   my head.
25·   restrictive event, then we would have that         25·   · · · Q.· · Okay.· Well, I don't -- sir, how
                                               Page 64                                                  Page 65
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   familiar are you with the underlying facts         ·2·   · · · Q.· · Okay.· And you're not aware of any
·3·   related to this lawsuit?                           ·3·   appeal to the board of supervisors that he
·4·   · · · A.· · I wasn't until I found out we had      ·4·   filed, correct?
·5·   been named in one.                                 ·5·   · · · A.· · No, sir.· I don't know that we've
·6·   · · · Q.· · Okay.· You know -- you know who        ·6·   ever had an appeal.
·7·   Mr. Rash is, the plaintiff in the case?            ·7·   · · · Q.· · Okay.· If -- if you had had an
·8·   · · · A.· · I do not.                              ·8·   appeal from Mr. Rash about the denial of his
·9·   · · · Q.· · You've never met him?                  ·9·   permit, would you have overturned the county
10·   · · · A.· · Not to my knowledge, I haven't.        10·   administrator's decision to deny the permit?
11·   · · · Q.· · Okay.· You understand he was           11·   · · · A.· · I have no idea.· I didn't see any
12·   denied -- he was denied a permit in the summer     12·   appeal or what it's -- what it's based on or --
13·   of 2020?                                           13·   I don't think I can answer that is what I'm
14·   · · · A.· · Right.· I do now, but I wasn't -- I    14·   telling you.· I don't know, because I didn't
15·   wasn't at the time, until we got notified of       15·   see -- see one.
16·   the lawsuit.· And I didn't know.                   16·   · · · Q.· · Okay.· Let's go to the first --
17·   · · · Q.· · Do you know if he was apprised that    17·   we're still on Exhibit 12, the first part of
18·   he had the ability to appeal the denial to the     18·   the first paragraph.· It refers to an amendment
19·   board of supervisors?                              19·   to the facility use policy in order to allow
20·   · · · A.· · Say that again.                        20·   four people or less to use the historic
21·   · · · Q.· · Do you know if anyone ever told        21·   courthouse outside grounds, including the area
22·   Mr. Rash that he could appeal the denial of his    22·   around the Confederate statue, without a
23·   permit to the board of supervisors?                23·   permit, although said individual or group may
24·   · · · A.· · I don't know if they did or not. I     24·   obtain a permit in order to have exclusive use
25·   really don't.                                      25·   of the area.· Five or more people gathering

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 19 of 51 PageID #: 800

                                               Page 66                                                  Page 67
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   require a permit for use.                          ·2·   · · · A.· · The sheriff did, so we supported
·3·   · · · · · · Do you see that?                       ·3·   him.· Yes, sir.
·4·   · · · A.· · I do.                                  ·4·   · · · Q.· · Okay.· What was the basis for the
·5·   · · · Q.· · And so prior to this, there was no     ·5·   sheriff's -- what did the sheriff tell you was
·6·   specific number of people that triggered the       ·6·   the basis for his belief that this change would
·7·   need for a permit; is that right?                  ·7·   improve the safety of the citizens of Lafayette
·8·   · · · A.· · Right.                                 ·8·   County?
·9·   · · · Q.· · Okay.· So why did you vote to          ·9·   · · · A.· · Here again, this is my -- my
10·   approve this change in the policy on the 15th      10·   version of it.· But, basically, if you --
11·   of June, 2020?                                     11·   you've been to the square, you know, the
12·   · · · A.· · Recommendation of the sheriff.         12·   traffic flow and pedestrian crosswalks, it's
13·   · · · Q.· · Okay.· Well, so you -- you approved    13·   just -- man, it's just dangerous.· That's the
14·   it simply because the sheriff recommended it or    14·   bottom line.· If you -- if you -- if you get
15·   because you agreed with the sheriff?               15·   it -- folks standing there and blocking, you
16·   · · · A.· · The sheriff recommended it, and I'm    16·   know, the walkways or traffic or somebody steps
17·   going -- I agree with trying to protect the        17·   around them to get around them and steps out in
18·   citizens' safety.· And that was his                18·   the street then, you know, the potential for an
19·   recommendation in order to accomplish that         19·   accident could happen.
20·   goal, so --                                        20·   · · · Q.· · Okay.· But the courthouse grounds
21·   · · · Q.· · Okay.· Well --                         21·   include space that isn't on the sidewalk,
22·   · · · A.· · -- that's why the motion was made.     22·   right?· There's -- there's that area within the
23·   · · · Q.· · Okay.· So you thought making this      23·   fence that we looked at, correct?
24·   change would increase the safety of the            24·   · · · A.· · That's right.
25·   citizens of Lafayette County?                      25·   · · · Q.· · So somebody standing there isn't
                                               Page 68                                                  Page 69
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   going to be blocking traffic, right?               ·2·   · · · Q.· · The concern --
·3·   · · · A.· · Well, "a" somebody.· But, there        ·3·   · · · A.· · My concern?
·4·   again, like we spoke about earlier, I mean,        ·4·   · · · Q.· · The concern you just listed related
·5·   you're -- you're it's still -- I mean, it's not    ·5·   to the not interfering with the day-to-day
·6·   a museum.· I mean, it's a functioning              ·6·   business and flow of pedestrians in and out of
·7·   courthouse and circuit clerk's office.· And if     ·7·   the courthouse.
·8·   you get, you know, whatever that number is --      ·8·   · · · · · · Did I understand you correctly?
·9·   and we deemed it to be five -- that can            ·9·   · · · A.· · Right.· It definitely was a
10·   interfere with our duty to provide, you            10·   concern.· I mean, that's -- that's the -- you
11·   know, an operable courthouse and clerk's           11·   know, the sheriff's recommendation to
12·   office.                                            12·   protect -- protect the safety of those using
13·   · · · Q.· · Okay.                                  13·   our courthouse facilities and grounds.
14·   · · · A.· · One person, perhaps.· But, at the      14·   Specifically, the courthouse.
15·   end of the day, they've got -- the pictures        15·   · · · Q.· · Okay.· So the courthouse is open,
16·   probably don't do it justice.· But if you -- if    16·   absent holidays, Monday through Friday?
17·   you see the smallness of the open area you're      17·   · · · A.· · Yes, sir.
18·   referring to, you would definitely restrict the    18·   · · · Q.· · What are its hours?
19·   day-to-day business of our courthouse.             19·   · · · A.· · 8:00 to 5:00.
20·   · · · Q.· · Okay.· So your concern related to      20·   · · · Q.· · So --
21·   the hours -- strike that.                          21·   · · · A.· · I don't know how many judges have
22·   · · · · · · Your concern related to not            22·   court at 8:00, but yes, it's open at 8:00.
23·   interfering with the day-to-day business of the    23·   · · · Q.· · Okay.· It -- it's not open at
24·   courthouse?                                        24·   7:00 p.m., for example?
25·   · · · A.· · I'm sorry, now?                        25·   · · · A.· · No, sir.

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 20 of 51 PageID #: 801

                                               Page 70                                                  Page 71
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   · · · Q.· · And it's not open Saturday, Sunday,    ·2·   any business there, so you're right.· Yeah.
·3·   right?                                             ·3·   · · · Q.· · Okay.· And -- and same thing, say,
·4·   · · · A.· · No, sir.                               ·4·   for next Monday, Martin Luther King Day,
·5·   · · · Q.· · I assume it's not open, for            ·5·   there's no courthouse business to interfere
·6·   example, next Monday, Martin Luther King Day,      ·6·   with, right?
·7·   correct?                                           ·7·   · · · A.· · Right.
·8·   · · · A.· · It will not be.                        ·8·   · · · Q.· · Okay.· And any evening, say,
·9·   · · · Q.· · Okay.· So let's start with the         ·9·   7:00 p.m., there'd be no courthouse business to
10·   Saturdays and Sundays.· There is no courthouse     10·   interfere with, right?
11·   business, right?                                   11·   · · · A.· · They -- right.
12·   · · · A.· · Correct.                               12·   · · · Q.· · Okay.· Did --
13·   · · · Q.· · So a gathering of five or more         13·   · · · A.· · Yeah.
14·   people wouldn't interfere with courthouse          14·   · · · Q.· · Okay.· Did the sheriff offer any
15·   business on a Saturday, right?                     15·   safety concerns associated with the use of the
16·   · · · A.· · I'm sorry.· Do what, now?              16·   courthouse grounds on a weekend or a -- or a
17·   · · · Q.· · Five people gathering on the           17·   holiday?
18·   courthouse lawn would not interfere with           18·   · · · A.· · Absolutely.
19·   courthouse business if it were on a Saturday,      19·   · · · Q.· · Sorry?
20·   right?                                             20·   · · · A.· · Yes, sir.
21·   · · · A.· · The courthouse would be closed.        21·   · · · Q.· · What were those?
22·   · · · Q.· · So it would -- so by definition, it    22·   · · · A.· · There again, if -- if -- if you've
23·   wouldn't be interfering with courthouse            23·   got the -- you know, a gathering, large
24·   business on a Saturday, right?                     24·   gathering there, or the manpower alone, he's
25·   · · · A.· · Well, I don't know that it would be    25·   got 600-plus square miles to patrol, and -- and
                                               Page 72                                                  Page 73
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   we don't -- you know, just don't necessarily       ·2·   · · · A.· · I'd have to go back and look at
·3·   always have the manpower there.· So that --        ·3·   specifics of -- of, you know, a casual use
·4·   that's restricting -- you know, restricting the    ·4·   versus something that would be obstructive to
·5·   availability itself, just not to patrol it.        ·5·   pedestrian flow and safety.
·6·   · · · Q.· · Okay.· But would you call five         ·6·   · · · Q.· · Okay.· So casual use might be
·7·   people a large gathering?                          ·7·   treated differently, for example, than a
·8·   · · · A.· · Well, I mean, you've still got the     ·8·   protest to support the continued location of
·9·   sidewalks and, you know, the day-to-day            ·9·   the statue?
10·   traffic.· So yes, five -- five could be            10·   · · · · · · · · · MR. O'DONNELL:· Object to
11·   considered that.                                   11·   · · · · · · form.
12·   · · · Q.· · Okay.· So if five people gathered      12·   · · · · · · · · · You can answer.
13·   on the courthouse lawn on a Saturday to have       13·   · · · A.· · I mean -- I mean, I think that it's
14·   lunch together, would that be a violation of       14·   all -- all should be conducive with -- with the
15·   your policy?                                       15·   safety and welfare and -- of those grounds,
16·   · · · · · · · · · MR. O'DONNELL:· Object to the    16·   regardless.· I mean, we -- we had protests
17·   · · · · · · form.                                  17·   almost every day, it seemed like, for a year or
18·   · · · · · · · · · You can answer.                  18·   so.
19·   BY MR. YOUNGWOOD:                                  19·   · · · · · · And so, I mean, I -- I don't know
20·   · · · Q.· · You can answer.· You can answer.       20·   that dedicating one being casual and one not
21·   · · · A.· · Yeah.· I mean, I -- I'm not -- I'd     21·   casual -- for a while, it seemed normal to
22·   have to go back and ask somebody, to be honest.    22·   have -- to have folks walking around
23·   · · · Q.· · Well, you -- you approved the          23·   protesting, whether -- whether it was for or
24·   policy.· In your mind, would that be a             24·   against a relocation or for whatever purpose
25·   violation?                                         25·   they were protesting.

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 21 of 51 PageID #: 802

                                               Page 74                                                  Page 75
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   · · · · · · I mean, it just seemed like a          ·2·   city doesn't have any five-or-more-person
·3·   normal -- normal procedure for us for a long       ·3·   restriction that ties to permit use, does it?
·4·   time.· That's just -- I don't know if that's       ·4·   · · · A.· · I'm not -- I don't know. I
·5·   considered casual or not, but it became normal.    ·5·   couldn't answer that.· I haven't read theirs,
·6·   · · · Q.· · Okay.· Well, it was those protests     ·6·   other than --
·7·   for and against the statue and related issues      ·7·   · · · Q.· · Okay.
·8·   that gave rise to this amendment that we're        ·8·   · · · A.· · -- the sheriff brought up the
·9·   discussing, the June 20, '20, amendment,           ·9·   30-day issue to begin with.· We did that for
10·   correct?                                           10·   safety.
11·   · · · A.· · No, sir.· I wouldn't agree with        11·   · · · Q.· · Okay.· Well, the -- the
12·   that.· I would think we'd been talking about       12·   five-or-more-person requirement implemented by
13·   getting some kind of uniformity in our facility    13·   this amendment, that has nothing to do with the
14·   use policy for a while.                            14·   city's policies, right?
15·   · · · Q.· · Okay.· Well -- and the uniformity      15·   · · · A.· · Not that I'm aware of.
16·   you're referring to is the uniformity between      16·   · · · Q.· · Okay.
17·   the city and the county, right?                    17·   · · · A.· · I mean, we just basically -- you
18·   · · · A.· · That's one, probably, aspect of it.    18·   know, the five- -- the five-person policy
19·   But, at the end of the day, we -- you know,        19·   came -- came to light trying to keep the
20·   getting some kind of policy would allow our --     20·   sidewalks from being blocked and crossing
21·   our sheriff's department to -- to, you know,       21·   crosswalks out into a courthouse traffic flow
22·   fulfill their obligation of security and           22·   and business to the courthouse, the
23·   protecting courthouse property -- county           23·   pedestrians.· That's where the five people
24·   property.                                          24·   came -- came up, is what the number -- you
25·   · · · Q.· · Okay.· Well, sir, I'm correct, the     25·   know, at the sheriff's recommendations to help,
                                               Page 76                                                  Page 77
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   you know, secure the --                            ·2·   · · · Q.· · Okay.· What -- what is the safety
·3·   · · · Q.· · You would agree with me that --        ·3·   issue associated with five people gathering on
·4·   · · · · · · · · · (Simultaneous speakers.)         ·4·   the courthouse lawn on a weekend?
·5·   BY MR. YOUNGWOOD:                                  ·5·   · · · A.· · There again, I think it's strictly
·6·   · · · Q.· · -- that five people can fit on the     ·6·   the number of our law enforcement being able
·7·   courthouse grounds without needing to walk onto    ·7·   to -- you know, having to -- having to camp out
·8·   the sidewalk, right?                               ·8·   there, having to watch, having to patrol that,
·9·   · · · A.· · In the -- you're talking about in      ·9·   for, you know, just their own safety, as well
10·   the grass area and the sidewalks going in          10·   as anybody's.· But, I mean, we just -- at the
11·   there?                                             11·   end of the day, manpower, we don't have the
12·   · · · Q.· · Well, the grass area within the        12·   manpower to dictate to, you know, making sure
13·   gates -- with the -- not gates, but the fence.     13·   that -- that what goes on the courthouse is
14·   · · · A.· · The fence?                             14·   kosher.
15·   · · · Q.· · Yes.                                   15·   · · · Q.· · Okay.· What is the police manpower
16·   · · · A.· · Right.                                 16·   need associated with five people having lunch
17·   · · · Q.· · I mean, quite easily, groups of        17·   on the courthouse grass on a Saturday?
18·   five could fit within there, right?                18·   · · · A.· · That's -- that's strictly at the --
19·   · · · A.· · You could.                             19·   the recommendation of the sheriff, with his
20·   · · · Q.· · Okay.· So what is the safety issue     20·   knowledge of law enforcement for all the years
21·   associated with five people congregating on the    21·   is what I -- I personally go by.
22·   courthouse lawn?                                   22·   · · · Q.· · Okay.· But do you, as the president
23·   · · · A.· · I think, at that point, you're --      23·   of the board who supported this amendment --
24·   you're more addressing the issue of the use of     24·   did you see a safety issue associated with five
25·   the courthouse with county business.               25·   people having lunch on the courthouse grass on

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 22 of 51 PageID #: 803

                                               Page 78                                                  Page 79
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   a Saturday?                                        ·2·   administrator would be the one that approves or
·3·   · · · A.· · I don't know that it's necessarily     ·3·   denies.
·4·   a safety issue, more as it trying to be uniform    ·4·   · · · Q.· · Okay.· And what criteria would she
·5·   for the usage of the county property.              ·5·   use to determine whether or not a gathering of
·6·   · · · Q.· · Okay.· If -- if five people were       ·6·   five or more people seeking to use the
·7·   gathering on a Saturday on the courthouse lawn     ·7·   courthouse grounds should be granted or denied?
·8·   for lunch, do you understand that they would,      ·8·   · · · A.· · I think she would make it
·9·   under your policy, be subject to citation or       ·9·   applicable to the facility use policy.
10·   arrest?                                            10·   · · · Q.· · Okay.· And based on your
11·   · · · A.· · I guess, under our policy, yeah. I     11·   understanding, following this amendment,
12·   mean, I'm assuming that that would -- that         12·   what -- what would those criteria be?
13·   would cover a Saturday lunching.                   13·   · · · A.· · In the -- in the -- by what's in
14·   · · · Q.· · Okay.· You -- you keep mentioning      14·   the document that we looked at earlier.· But
15·   the sheriff, but who is it that's -- your          15·   this amendment yourself is -- is the four or
16·   understanding, is charged with approving           16·   five with the 30-day deal at this particular
17·   permits once the amendment that's in Exhibit 12    17·   time, if you're talking about now.
18·   was adopted?· Who -- who approved or didn't        18·   · · · Q.· · Okay.· Let's go back to Exhibit 3,
19·   approve the permits?                               19·   which is the old version of the policy.· And
20·   · · · A.· · My understanding, and the way it's     20·   can you tell me where in here the criteria are
21·   supposed to be, is county administrator does       21·   that the administrator is supposed to use in
22·   that.· I'm sure she gets input from our            22·   determining whether or not to grant a permit?
23·   sheriff's department on what's going on or         23·   · · · A.· · I don't know that it mentions it or
24·   contacts with the university or city.· But,        24·   not in here.
25·   ultimately, yeah, she's -- she's -- our            25·   · · · Q.· · Okay.· Do you know --
                                               Page 80                                                  Page 81
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   · · · · · · I'm sorry.· I didn't mean to cut       ·2·   is -- or is this it?
·3·   you off, sir.                                      ·3·   · · · A.· · Not in this -- not in this tab.
·4·   · · · A.· · No.· I didn't say nothing.             ·4·   · · · Q.· · Right.· I'm asking you, in general,
·5·   · · · Q.· · Do you know what the criteria are      ·5·   are minutes created that look different than
·6·   that she uses in determining whether or not to     ·6·   this?
·7·   grant a permit?                                    ·7·   · · · A.· · They look similar to what -- the
·8·   · · · A.· · Outside of the facility use policy,    ·8·   one we were just looking at, the one with my
·9·   I'm not aware of any; that she would just make     ·9·   signature --
10·   it applicable to our policy that we adopted.       10·   · · · Q.· · I see.
11·   · · · Q.· · Okay.· Let's move on to tab 27 of      11·   · · · A.· · -- on it that you showed me
12·   your binder, which will be Exhibit 27.             12·   earlier.
13·   · · · · · · · · · (Exhibit 27 was marked for       13·   · · · Q.· · Okay.· 12, that -- that's what you
14·   · · · · · · · · · ·identification.)                14·   consider to be -- that's the format of minutes?
15·   BY MR. YOUNGWOOD:                                  15·   · · · A.· · Yes, sir.· Right.· Right.· That
16·   · · · Q.· · Let me know if you recognize this      16·   would be the format of the minutes that I
17·   document.                                          17·   signed.
18·   · · · A.· · It looks like a copy of our agenda     18·   · · · Q.· · Okay.· Let's go to 27.
19·   from our July 6 meeting.                           19·   · · · A.· · Okay.
20·   · · · Q.· · Okay.· And you referred to minutes.    20·   · · · Q.· · Whose handwriting is on this
21·   Is this what you consider to be the minutes, or    21·   document?· Do you recognize it?
22·   are there minutes --                               22·   · · · A.· · I do not.
23·   · · · A.· · Agenda.                                23·   · · · Q.· · Okay.· You attended the -- I
24·   · · · Q.· · This is the agenda, but is there a     24·   assume, the July 6th meeting?
25·   separate set of minutes created, perhaps?· Or      25·   · · · A.· · Yes, sir.

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 23 of 51 PageID #: 804

                                               Page 82                                                  Page 83
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   · · · Q.· · And this is likely the meeting         ·2·   individuals?· Do you know?
·3·   immediately following the June 15 meeting, just    ·3·   · · · A.· · Other board -- board of supervisors
·4·   according to your normal schedule?                 ·4·   members.
·5·   · · · A.· · As far as I know, that would be our    ·5·   · · · Q.· · Okay.· You did not make a
·6·   next regular-scheduled meeting.· Without a         ·6·   statement?
·7·   calendar in front -- it looks like that'd be       ·7·   · · · A.· · It says I did.
·8·   our first meeting in July.                         ·8·   · · · Q.· · I'm sorry.· Which one is you?
·9·   · · · Q.· · Yeah.· I'm -- I'm looking quickly      ·9·   · · · A.· · I'm Mike.
10·   at a calendar.· That is a Monday -- first          10·   · · · Q.· · Oh, I see.· I didn't --
11·   Monday in July.· So that -- that's --              11·   · · · A.· · On the bottom right.
12·   · · · A.· · Gotcha.                                12·   · · · Q.· · I didn't see that as a --
13·   · · · Q.· · First, there's discussion about the    13·   · · · A.· · Yeah.
14·   Confederate -- I'm looking at the third page.      14·   · · · Q.· · I didn't see that as a Mike.· I'm
15·   I'm sorry.· For the record, I should say this      15·   sorry.· I couldn't -- I couldn't read that as a
16·   is Bates numbers doc11 to 13, and it's             16·   Mike.· I think I -- I think I read it as a
17·   Exhibit 27 to this deposition.· There is           17·   Willie or something.· Okay.· That's you.
18·   discussion -- discuss Confederate statue.          18·   · · · · · · Do you remember what statement
19·   · · · · · · Do you see that?                       19·   you -- you made on this?
20·   · · · A.· · I do.                                  20·   · · · A.· · I don't.· I really don't.
21·   · · · Q.· · And then there's references to         21·   · · · Q.· · Okay.· And then it says -- but you
22·   individuals making statements.                     22·   were in favor of not moving the statue or doing
23·   · · · · · · Do you see that?                       23·   anything to the statue, correct?
24·   · · · A.· · I do.                                  24·   · · · A.· · That's correct.
25·   · · · Q.· · Okay.· And who are those               25·   · · · Q.· · Okay.· And what -- what was the
                                               Page 84                                                  Page 85
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   actual motion or -- or item being considered?      ·2·   · · · · · · If you want me to elaborate, I
·3·   It says here, Motion to decline to move the        ·3·   will.· You know, in conversations over the
·4·   statue from its current location.                  ·4·   course of periods with several folks on both
·5·   · · · · · · Is that the question?                  ·5·   sides of this argument, I firmly believe this
·6·   · · · A.· · To my knowledge, the best I            ·6·   board as a whole, if they thought moving that
·7·   remember, perhaps there was a request from the     ·7·   statue would heal everyone's hearts, that it
·8·   public to move it, and somebody made a motion      ·8·   would have been gone.
·9·   to -- to deny that request.                        ·9·   · · · · · · But for me, the reality is there's
10·   · · · Q.· · Okay.· And you agreed with the         10·   no war ever been fought for one purpose. I
11·   denial of that request, correct?                   11·   won't sit here and try to tell you that -- that
12·   · · · A.· · I did.                                 12·   slavery wasn't part of the Civil War, and which
13·   · · · Q.· · Why?                                   13·   that monument recognizes the -- the folks
14·   · · · A.· · I just -- personal convictions.        14·   who -- who gave their life for that.· But what
15·   · · · Q.· · What -- what are those personal        15·   I will also sit here and tell you that it was
16·   convictions?                                       16·   not a one-issue war.· That's -- that's --
17·   · · · A.· · I thought that perhaps the reason      17·   that's proven.
18·   for the request to move the statue wouldn't        18·   · · · · · · So for me, whether you agree with
19·   satisfy the goal that they were trying to          19·   your neighbor on anything or not, the fact that
20·   achieve, and that was, you know, moving the        20·   you're willing to die for that cause -- maybe
21·   statue is not going to change people's hearts      21·   you were misled on the facts; maybe we disagree
22·   or minds or -- or make one side right or the       22·   on the facts.· But at the end of the day, you
23·   other side wrong.· But at the end of the day,      23·   sacrificed your life.· Maybe it was over
24·   for me personally, who comes from a military       24·   property rights; maybe it was over taxation;
25·   family, that is a war monument.                    25·   maybe you were lied to and told that they're

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 24 of 51 PageID #: 805

                                               Page 86                                                  Page 87
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   coming to take your land.· I don't know. I         ·2·   · · · A.· · I think I've gotten a ton of email
·3·   wasn't alive back then.                            ·3·   from them, but other than in the boardroom and
·4·   · · · · · · What I do know is moving the           ·4·   meetings, I try not to -- you know, there
·5·   monument wouldn't help the folks who have hate     ·5·   again, I just don't think this is a -- yes.
·6·   in their heart on both sides.· Sorry for the       ·6·   The short answer is yes, I do correspond with
·7·   elaborate answer.                                  ·7·   my constituents from time to time.
·8·   · · · Q.· · No.· I -- I appreciate it.· If you     ·8·   · · · Q.· · Okay.· And -- and I just want to
·9·   don't mind, sir, I'll ask a few follow-ups.        ·9·   show you one or two and ask you if there was
10·   · · · · · · If I hear you correctly -- and I --    10·   any follow-up from it.· If you would go to tab
11·   I don't mean to be putting words in your mouth     11·   14.
12·   at all, so I know you'll correct me -- but you     12·   · · · A.· · Did you say 14?· I'm sorry.
13·   see it as an honor to the fallen soldiers, not     13·   · · · Q.· · Yeah.· 14.
14·   as an honor to the -- whatever the cause the       14·   · · · A.· · Okay.
15·   war was about?                                     15·   · · · · · · · · · MR. YOUNGWOOD:· It has a
16·   · · · A.· · I think -- I think it's a monument     16·   · · · · · · Bates number on the bottom
17·   there to the folks who sacrificed their lives,     17·   · · · · · · Lafayette County document 1262.
18·   not necessarily the -- a single-issue cause.       18·   · · · · · · We'll mark it as Exhibit 14.
19·   Whatever their issue was or whatever their         19·   · · · · · · · · · (Exhibit 14 was marked for
20·   reason for going to fight, I don't know.           20·   · · · · · · · · · ·identification.)
21·   · · · Q.· · Okay.· I -- I think I understand       21·   BY MR. YOUNGWOOD:
22·   what you're saying.                                22·   · · · Q.· · This is an email you -- you and
23·   · · · · · · You -- you do engage in                23·   others received from Ms. McKinney.
24·   correspondence with your constituents from time    24·   · · · · · · Do you see this?
25·   to time on this subject; is that right?            25·   · · · A.· · I do.· I do.· I'm sorry.
                                               Page 88                                                  Page 89
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   · · · Q.· · And I'm sorry.· I -- sir, I should     ·2·   · · · · · · · · · ·identification.)
·3·   know this, but I don't.· Which district are you    ·3·   BY MR. YOUNGWOOD:
·4·   representing or what --                            ·4·   · · · Q.· · This is from somebody named Raymond
·5·   · · · A.· · Five.                                  ·5·   Settle.· Do you know Mr. Settle?
·6·   · · · Q.· · Five.· Okay.· So this is actually      ·6·   · · · A.· · Not to my knowledge.
·7·   one of -- somebody within your district.· Is       ·7·   · · · Q.· · Okay.· And he also writes about
·8·   this somebody you know or -- or just one of        ·8·   this -- this issue.· Did you respond at all to
·9·   your --                                            ·9·   this email?
10·   · · · A.· · I --                                   10·   · · · A.· · Not to my knowledge, I didn't.
11·   · · · Q.· · -- constituents?                       11·   · · · Q.· · Okay.· Let's go back to the minutes
12·   · · · A.· · I don't.· Off the top of my head, I    12·   that we were looking at -- or minutes is
13·   don't know that I know her.                        13·   probably the wrong word.· Let's go back to
14·   · · · Q.· · Okay.                                  14·   Exhibit 27, the agenda with the handwritten
15·   · · · A.· · Or him, for that matter.               15·   notes that we were looking at.
16·   · · · Q.· · Did you respond to Ms. McKinney at     16·   · · · · · · According to the notes on this page
17·   all?· I'm assuming --                              17·   13, following discussion of the movement of the
18·   · · · A.· · Not to my knowledge, I didn't.         18·   statue and the vote, it looks like there was an
19·   · · · Q.· · Okay.· And then if we could go to      19·   executive session.· Is that what the notes on
20·   tab 21.· I'm sorry.· That's wrong.· Tab 20.        20·   the bottom refer to, where it says exec?
21·   · · · · · · · · · MR. YOUNGWOOD:· This is, for     21·   · · · A.· · That's what it appears to be.
22·   · · · · · · the record, Lafayette County           22·   · · · Q.· · Okay.· Well, do you recall there
23·   · · · · · · document 848.· It's a one-page         23·   being an executive session at this meeting
24·   · · · · · · email dated the 19th of June, 2020.    24·   following the vote not to move the statue?
25·   · · · · · · · · · (Exhibit 20 was marked for       25·   · · · A.· · I mean, specifically, I'm assuming,

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 25 of 51 PageID #: 806

                                               Page 90                                                  Page 91
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   just by the notes we did.· But yes, to answer      ·2·   and he felt two weeks was adequate to, you
·3·   your question, I mean, we had so many I            ·3·   know, make a decision for safety.· You
·4·   couldn't -- I don't want to specifically tell      ·4·   know, he -- what he required to -- for safety
·5·   you yes, we made the motion to go to executive     ·5·   or, you know, patrol the event or if it needed
·6·   or not.· But -- well, it's right there.            ·6·   it at all.· The two weeks was adequate.· So
·7·   · · · Q.· · Okay.                                  ·7·   yes, I do remember a discussion about this.
·8·   · · · A.· · Yes.· I would -- I would agree that    ·8·   That's why we took it back from 30 to two
·9·   this was executive session notes.                  ·9·   weeks.
10·   · · · Q.· · Okay.· And it says, Facility use       10·   · · · Q.· · Okay.· So this is only a couple
11·   permit change.· And then it -- like, 30 days is    11·   weeks after the June 15 changes, your next
12·   crossed out and -- and two weeks.                  12·   meeting.· Between June 15 and July 6, what
13·   · · · · · · Do you see that?                       13·   causes the change from -- from 30 days to two
14·   · · · A.· · I do.                                  14·   weeks?
15·   · · · Q.· · Do you remember a discussion of        15·   · · · A.· · I don't remember anything specific
16·   that issue that -- I assume this is in relation    16·   other than maybe this -- you know, the sheriff
17·   to the time required in advance to seek a          17·   decided 30 days was -- you know, we could lax
18·   permit.· Do you remember discussion of that at     18·   that down to two weeks that -- you know, to try
19·   this meeting?                                      19·   to not limit folks from their permit requests.
20·   · · · A.· · Right.· That's what I was saying       20·   · · · Q.· · Okay.· And then the next thing it
21·   earlier, that I kind of got ahead of your          21·   says, Safety.
22·   question on the two -- '15 and '19 -- changes.     22·   · · · · · · Do you recall a discussion of
23·   I do remember we ended up getting back to the      23·   safety at this meeting?
24·   two weeks once the sheriff had recommended         24·   · · · A.· · I remember several, several
25·   that, you know, 30 days was perhaps too long,      25·   discussions.· Specifics, I don't -- you know,
                                               Page 92                                                  Page 93
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   I'm not sure, other than -- than on a -- you       ·2·   courthouse at night.· I'm not -- I'm not -- off
·3·   know, when you try to make these documents         ·3·   the top of my head, I don't remember anybody.
·4·   as -- as uniform and -- and serving as they        ·4·   But just strictly, again, I mean, from a
·5·   need to be, and there's always -- that's the       ·5·   manpower issue, it -- it seemed the sensible
·6·   primary issue is the safety.· When you -- you      ·6·   and common-sense thing to do was the courthouse
·7·   know, university, you've got kids.· The city's     ·7·   closes, you know, and nighttime, we didn't need
·8·   got folks walking around the square.· We have      ·8·   to have dedicated officers to staff there, you
·9·   people doing business out at the courthouse. I     ·9·   know, to protect the -- the county property.
10·   mean -- so it's obviously -- we -- we want to      10·   · · · Q.· · Let me ask you about courthouse use
11·   keep that primary focus, you know, first.          11·   at night.· You're -- you're saying you don't
12·   · · · Q.· · Okay.· But -- but there were no        12·   recall any prior use of the courthouse grounds
13·   specific prior safety incidents raised by the      13·   at night?
14·   sheriff at this meeting relating to the            14·   · · · A.· · Not to my knowledge right now, I
15·   courthouse grounds, right?                         15·   don't.· I can't -- I just don't remember it --
16·   · · · A.· · I just don't -- I don't remember       16·   I don't remember having it, you know, come up
17·   anything specific to the courthouse grounds.       17·   before.
18·   · · · Q.· · Okay.· There's a reference to          18·   · · · Q.· · Well, do you remember from last
19·   "after dark" underneath that.· Do you remember     19·   summer, sir, prior to this date, demonstrations
20·   any discussion of limitations on -- of possibly    20·   related to the statue itself at night?
21·   putting limitations on the courthouse grounds      21·   · · · A.· · Not at nighttime, I don't.
22·   after dark?                                        22·   · · · Q.· · Okay.· If you could turn to tab 47,
23·   · · · A.· · Right.· And those -- those have        23·   please.· You should find a picture behind that
24·   been going on for a while.· Not a lot of -- I      24·   tab.
25·   don't know that we've ever had anybody use the     25·   · · · · · · · · · MR. YOUNGWOOD:· We'll mark

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 26 of 51 PageID #: 807

                                               Page 94                                                  Page 95
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   · · · · · · this as Exhibit 47.                    ·2·   · · · · · · · · · ·identification.)
·3·   · · · · · · · · · (Exhibit 47 was marked for       ·3·   BY MR. YOUNGWOOD:
·4·   · · · · · · · · · ·identification.)                ·4·   · · · Q.· · I'll represent to you, sir, these
·5·   BY MR. YOUNGWOOD:                                  ·5·   are -- these are images from before 2020 of
·6·   · · · Q.· · Tell me when you're there, sir.        ·6·   films -- images being shown on the courthouse
·7·   · · · A.· · I'm here.· I'm here.                   ·7·   wall.
·8·   · · · Q.· · Okay.· Do you -- you remember an       ·8·   · · · · · · Do you recall --
·9·   incident last summer, 2020, where individuals      ·9·   · · · · · · · · · MR. O'DONNELL:· Object to
10·   projected the words "take it down" on the          10·   · · · · · · form.· Object to form.
11·   statue in the evening?                             11·   BY MR. YOUNGWOOD:
12·   · · · A.· · I don't.· I don't.                     12·   · · · Q.· · Okay.· Do you recall, sir, in -- in
13·   · · · Q.· · Okay.· You don't remember this at      13·   years past, the courthouse exterior wall being
14·   all?                                               14·   used to display images and films?
15·   · · · A.· · I do not.                              15·   · · · A.· · No, sir.
16·   · · · Q.· · Okay.· And if you turn to tab 48.      16·   · · · Q.· · Okay.
17·   · · · · · · · · · MR. YOUNGWOOD:· We'll mark       17·   · · · A.· · I sure don't.· It's the first time
18·   · · · · · · this as Exhibit 48.· Tab 49 we'll      18·   I've seen that.
19·   · · · · · · mark as Exhibit 49.· And tab 50        19·   · · · Q.· · Okay.· All right.· Let's go back to
20·   · · · · · · we'll mark as Exhibit 50.              20·   the tab 27, then, sir.· Is there anything
21·   · · · · · · · · · (Exhibit 48 was marked for       21·   else -- the -- and we're looking at that third
22·   · · · · · · · · · ·identification.)                22·   page with the handwriting.· Anything else about
23·   · · · · · · · · · (Exhibit 49 was marked for       23·   use of the courthouse after dark that you
24·   · · · · · · · · · ·identification.)                24·   recall being discussed at this July 6th, 2020,
25·   · · · · · · · · · (Exhibit 50 was marked for       25·   meeting?
                                               Page 96                                                  Page 97
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   · · · A.· · Just that we needed to update -- I     ·2·   was -- was dark.· Later on, I think we
·3·   just remember having the after-dark deal was a     ·3·   addressed it in the policy as dusk.· But the
·4·   safety issue that we needed to make sure was       ·4·   ultimate goal was to try to keep from having to
·5·   clear in our facility use policy.                  ·5·   patrol it or the safety of folks after -- after
·6·   · · · Q.· · Okay.· And that was not something      ·6·   it was dark outside.
·7·   that was discussed to -- to render the county      ·7·   · · · Q.· · Okay.· And -- and it gets dark at
·8·   policy consistent with the city policy, right?     ·8·   different times different times of the year,
·9·   · · · A.· · I -- I don't know.· I don't -- I       ·9·   right?
10·   haven't read the city's policy.· But no, we did    10·   · · · A.· · Right.
11·   it basically for the -- the safety, to make        11·   · · · Q.· · So in the summer, you could be on
12·   sure it was reflected in our facility use          12·   the -- on the summer, dark comes -- state the
13·   policy.· Ours, not the city's.                     13·   obvious -- comes later than it does in January?
14·   · · · Q.· · Okay.· But in having this              14·   · · · A.· · Correct.
15·   discussion, the sheriff did not bring to your      15·   · · · Q.· · So the -- the -- the time
16·   attention any prior safety issues specifically     16·   limitation would change depending on the month
17·   associated with the use of the courthouse          17·   and day of the year, right?
18·   grounds after dark, right?                         18·   · · · A.· · Right.
19·   · · · A.· · I don't remember.· I don't remember    19·   · · · Q.· · Why is that?
20·   any.                                               20·   · · · A.· · The reasons you just stated,
21·   · · · Q.· · Okay.· And was the words in the        21·   basically, is that darkness comes at different
22·   subject covered at that July 6th meeting, was      22·   times, depending on what time of year you're
23·   it -- was it "after dark," or was it some other    23·   in.
24·   measure of time?                                   24·   · · · Q.· · So --
25·   · · · A.· · I think the general consensus          25·   · · · A.· · I think -- I think if you go back

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 27 of 51 PageID #: 808

                                               Page 98                                                  Page 99
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   to our original deal in 2015 or prior, we may      ·2·   10:00 p.m., be it January or June, right?
·3·   have had a 10:00 p.m. language in -- in the        ·3·   · · · A.· · Right.
·4·   document.· Well, that doesn't necessarily apply    ·4·   · · · Q.· · So what -- what's the need to
·5·   to this time of year when it's dark at 5:30.       ·5·   change that so that it changes?
·6·   So I think, in an effort to try to, you know,      ·6·   · · · A.· · It was a safety concern brought up
·7·   maximize the opportunity to use the courthouse,    ·7·   by our sheriff.· And so to make it uniform, I
·8·   that, you know, we had to use a term that, you     ·8·   mean, it -- you know, you don't want to say
·9·   know, meant dark at that particular time of the    ·9·   everything is done at 5:00, because in the
10·   year.                                              10·   summertime, it very well might be -- may not be
11·   · · · Q.· · Okay.· Well, let -- let's go to        11·   dark until 9:30.· So you're -- you know, you're
12·   that -- what do you think it was, 10:00 or         12·   limiting the, you know, opportunity to use
13·   10:30?· We can look back at it.· It's              13·   county property.· So, therefore, you needed
14·   Exhibit --                                         14·   more uniform language in it, which is what we
15·   · · · A.· · Yeah.· I -- I think it was 10:00.      15·   were trying to accomplish, to allow the maximum
16·   · · · Q.· · Why don't -- why don't we look and     16·   opportunity of usage.
17·   we can get it -- we can get it right.· See if I    17·   · · · Q.· · Well, if you had kept it at
18·   can find it as well.· It's Exhibit 3, tab 3.       18·   10:00 p.m., you would have allowed the maximum
19·   · · · A.· · It says 10:00.                         19·   opportunity of usage, wouldn't you?
20·   · · · Q.· · Okay.· So, I mean, 10:00 p.m.,         20·   · · · A.· · Not -- not for safety concerns.
21·   anytime of year, it's dark, right?                 21·   · · · Q.· · Okay.· And what -- what are those
22·   · · · A.· · It'd be close.                         22·   safety concerns?· The same -- what we've
23·   · · · Q.· · And so under this -- this version      23·   already discussed or any --
24·   of the policy, the -- the one that's tab 3, it     24·   · · · A.· · Yeah.
25·   would be uniform throughout the year,              25·   · · · Q.· · -- that we haven't discussed?
                                              Page 100                                                 Page 101
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   · · · A.· · Right.· No.· That -- that's it. I      ·2·   · · · · · · · · · ·identification.)
·3·   mean, it's just the ability to patrol it,          ·3·   BY MR. YOUNGWOOD:
·4·   manpower, and the, you know, pedestrian traffic    ·4·   · · · Q.· · Yeah.· Let's look to page B-20.
·5·   in and around the square and courthouse            ·5·   · · · A.· · Okay.
·6·   grounds, specifically.                             ·6·   · · · Q.· · So if you look, sir, obviously,
·7·   · · · Q.· · Okay.· The square is lit at night,     ·7·   this is daytime.· Nothing is illuminated.
·8·   right?                                             ·8·   But --
·9·   · · · A.· · To some degree.                        ·9·   · · · A.· · Right.
10·   · · · Q.· · The courthouse has lights on it at     10·   · · · Q.· · There's a street light with, it
11·   night, right?                                      11·   looks like, four circular lights on it.
12·   · · · A.· · Not on the building.· I think          12·   · · · · · · Do you see that?
13·   there's some outside ornamental lights.· The       13·   · · · A.· · Right.
14·   lamp -- you know, the streetlamps.· But we         14·   · · · Q.· · Those are --
15·   don't have flood lights or anything like that      15·   · · · A.· · I do.
16·   on the building --                                 16·   · · · Q.· · Those are illuminated at night,
17·   · · · Q.· · Let's --                               17·   right?
18·   · · · A.· · -- that I'm aware of.                  18·   · · · A.· · Right.
19·   · · · Q.· · Let's -- if we could turn to tab       19·   · · · Q.· · And you see under them a kind of
20·   46.                                                20·   strobe light pointed towards the courthouse?
21·   · · · A.· · Uh-huh.                                21·   · · · A.· · I do.· Under the --
22·   · · · Q.· · These are the same pictures that       22·   · · · Q.· · That's illuminated at night as
23·   you looked at earlier under 39, but we'll mark     23·   well, right?
24·   this as 46.                                        24·   · · · A.· · I would hope so, but I'm not -- I
25·   · · · · · · · · · (Exhibit 46 was marked for       25·   don't know if they work or don't.

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 28 of 51 PageID #: 809

                                              Page 102                                                 Page 103
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   · · · Q.· · Okay.· And -- and there's also         ·2·   uses them?
·3·   ambient light in the square coming from the        ·3·   · · · Q.· · Yeah.· Yeah.
·4·   retail establishments that -- that line the        ·4·   · · · A.· · Maybe jury --
·5·   square, right?                                     ·5·   · · · Q.· · For who?
·6·   · · · A.· · Yeah.· I would assume so.              ·6·   · · · A.· · Yeah.· Maybe jury trials or -- or
·7·   · · · Q.· · Okay.· The times of the year, at       ·7·   folks, you know, registering to vote, that
·8·   least -- perhaps still today; I don't know --      ·8·   their loved one's inside or spouse.· I mean, I
·9·   there are holiday and other lights that are        ·9·   guess they could be used for -- for numerous --
10·   strung around the square and proximate to the      10·   numerous deals.
11·   courthouse, correct?                               11·   · · · Q.· · Yeah.· And there's no posted
12·   · · · A.· · Yes, sir.                              12·   restriction on who can use them, correct?
13·   · · · Q.· · Okay.· And there are -- there are      13·   · · · A.· · Not to my knowledge.
14·   cameras around the square that are put in place    14·   · · · Q.· · And -- and no posted notice on a
15·   by the Oxford police; is that right?               15·   timing of -- of use, right?
16·   · · · A.· · That's what I've been told.· I've      16·   · · · A.· · Not -- not to my knowledge, there's
17·   never -- I've never had the privy to view any,     17·   not.
18·   but yes.                                           18·   · · · Q.· · And -- and no posted restriction
19·   · · · Q.· · Okay.· And by the way, these           19·   that no more than four to five people can use
20·   benches we're looking at in B-20, what are the     20·   them as a group together at the same time,
21·   benches for?                                       21·   right?
22·   · · · A.· · Not being ugly.· I guess, to sit       22·   · · · A.· · Not that I'm aware of.
23·   on.· I'm not trying to be ugly.· I just --         23·   · · · Q.· · Okay.· And you're not aware of any
24·   yeah.                                              24·   safety or security incidents that have ever
25·   · · · · · · You're just asking for who, for who    25·   arisen from groups of people using these
                                              Page 104                                                 Page 105
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   benches, right?                                    ·2·   number of political gatherings related to the
·3·   · · · A.· · I -- not that I can currently spout    ·3·   statue, that, in part, gave rise to the need to
·4·   off the top of my head right now, no, sir.         ·4·   revisit the facility use policy, correct?
·5·   · · · Q.· · Okay.· If we go back to tab 27,        ·5·   · · · A.· · I don't know that it would -- gave
·6·   Exhibit 27, that third page, there's notes on      ·6·   rise to it.· I think this has been an
·7·   the discussion of facility use permit change.      ·7·   ongoing -- you know, ongoing conversation we've
·8·   · · · · · · Do you know why, by the way,           ·8·   had about the facility use policy.
·9·   this -- this discussion took place immediately     ·9·   · · · · · · Like we said earlier, I think -- I
10·   following the discussion of the removal of the     10·   think it's a -- it's a working document that,
11·   Confederate statue?                                11·   you know, as issues arise, you -- you know,
12·   · · · A.· · I don't remember what sparked it       12·   depending on what the sheriff says and the
13·   other than -- than, you know, I would -- I         13·   security of the people using the county
14·   would probably say that the sheriff wanted to      14·   grounds, you know, it -- it's -- obviously,
15·   update us on safety and security of the county     15·   we've proven it -- that we can -- you know, it
16·   property.                                          16·   needs changing sometimes.· So, I mean, it just
17·   · · · Q.· · Okay.· And -- and these concerns --    17·   depends on when.
18·   · · · A.· · I don't remember specifically.         18·   · · · Q.· · Okay.· Well, the only issues that
19·   · · · Q.· · These concerns that are being          19·   had recently arisen in advance of the July 6th,
20·   raised on July 6th, 2020, they're in the wake      20·   2020, discussion of facility use policy were
21·   of a number of pro and con Confederate statue      21·   the protests related to -- protests and other
22·   demonstrations or marches that took place in       22·   activity related to the statue, as well as the
23·   the square in the summer of 2020, right?           23·   nationwide reaction to the death of George
24·   · · · A.· · Yes, sir.                              24·   Floyd, correct?
25·   · · · Q.· · Okay.· And -- and that rise of         25·   · · · A.· · I think there was -- there was just

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 29 of 51 PageID #: 810

                                              Page 106                                                 Page 107
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   several issues.· I mean, I think it's just back    ·2·   the courthouse grounds or the statue, other
·3·   to what I said.· It's just, you know, the          ·3·   than the gatherings related to the statue
·4·   ongoing concern for safety, growing population.    ·4·   itself or local and nationwide reaction to the
·5·   We address it whether students are in town --      ·5·   death of Mr. Floyd?
·6·   in college -- you know, in school, not in          ·6·   · · · · · · · · · MR. O'DONNELL:· Object to
·7·   school, what -- the ball game weekend, not a       ·7·   · · · · · · form.
·8·   ball game weekend.· What is -- what is the         ·8·   · · · · · · · · · You can answer.
·9·   pedestrian traffic versus, you know, vehicular     ·9·   · · · A.· · Specifically, I don't -- I'd have
10·   traffic.                                           10·   to -- I'd have to stop and think.· There was,
11·   · · · · · · I think, you know, the issues          11·   you know, just -- it's been a minute.· But, you
12·   countrywide and -- and the stuff you're            12·   know, there again, I mean, just the safety --
13·   referring to, I mean, it was obviously in the      13·   the safety concerns brought up when we have,
14·   news headlines, but that's not the only factor     14·   you know, a substantial increase in population,
15·   that drove us into updating our facility use       15·   whether it's for ball game weekend, school, a
16·   policy.                                            16·   protest, a demonstration, a book signing,
17·   · · · Q.· · Would you agree with me that it was    17·   whatever it may be.· That -- that always
18·   a factor, if not the only factor?                  18·   exposes areas in our policies -- whether it be
19·   · · · A.· · I -- I mean, I just don't remember     19·   ours, university's, or city's -- that may need
20·   if that's -- I don't remember us saying, this      20·   improvement.
21·   is why we're -- we're changing our policy.         21·   · · · Q.· · You've had safety concerns
22·   That just didn't happen, to my knowledge, in       22·   associated with book signings?
23·   any conversation that I was in.                    23·   · · · A.· · Give you an example.
24·   · · · Q.· · Well, can you identify for me          24·   · · · Q.· · Okay.
25·   anything that had recently occurred related to     25·   · · · A.· · We've got some pretty big authors
                                              Page 108                                                 Page 109
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   from Oxford, now.· We get -- we get -- we get      ·2·   that would -- would help prevent, you know, any
·3·   some high profiles in.                             ·3·   kind of item or article being used as a weapon.
·4·   · · · Q.· · Okay.· Let's go on to tab 32.          ·4·   · · · Q.· · And were any changes ever made to
·5·   · · · · · · I'm sorry.· Actually, one more         ·5·   the facility use policy on this front?
·6·   question -- one more set of questions on 27.       ·6·   · · · A.· · I think so.· I think they -- I
·7·   So let -- let's go to the last little starred      ·7·   think this last document we have, I think we
·8·   line here.· I think it says, Anti-stick            ·8·   put all our changes in there to address that.
·9·   provision doesn't include flags.                   ·9·   I think we may have even mentioned -- I'd have
10·   · · · · · · Do you see that?                       10·   to go back and look at it, but I think we may
11·   · · · A.· · I do see that.                         11·   have mentioned sizes, rectangular versus round.
12·   · · · Q.· · Okay.· And I think you and I           12·   I just -- I don't -- my memory says we -- we
13·   started to discuss this earlier, and I think       13·   addressed specific sizes or uses, but I'd have
14·   maybe does this help you locate, in terms of       14·   to go back and refresh myself with the
15·   time, when the discussion came up about            15·   document.
16·   clarifying the policy with respect to the use      16·   · · · Q.· · I'm sorry.· Which document?
17·   of sticks at gatherings?                           17·   · · · A.· · The facility use policy.
18·   · · · A.· · I just see it written here.· I just    18·   · · · Q.· · Okay.· The one we've looked at is
19·   remember the conversations --                      19·   tab 3, but that's dated 2019.
20·   · · · Q.· · What -- what do you --                 20·   · · · A.· · Right.
21·   · · · A.· · -- in the past about it.               21·   · · · Q.· · So you're thinking of a different
22·   · · · Q.· · What do you remember, Mr. Roberts,     22·   version?
23·   about the conversations?                           23·   · · · A.· · I'm thinking of the one that's
24·   · · · A.· · I just remember the -- the need to     24·   posted on our website now with all of the
25·   clear up language in our facility use policy       25·   changes we've made over the course of '15 to

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 30 of 51 PageID #: 811

                                              Page 110                                                 Page 111
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   now.                                               ·2·   break there.· But Mr. Duran has not been able
·3·   · · · Q.· · Okay.· And -- and, sir, because        ·3·   to locate what you're looking for.· We'll --
·4·   we're -- we're having trouble identifying what     ·4·   we'll see if we can -- if it's posted, we'll
·5·   you're referring to.· Exactly which website are    ·5·   pull it down and we can look at it together.
·6·   you referring to?                                  ·6·   · · · · · · Let -- let's move on.· Tab 32.
·7·   · · · A.· · Our county -- Lafayette County         ·7·   · · · A.· · Okay.· I'm there.
·8·   website.                                           ·8·   · · · Q.· · Okay.· This is a one-page document,
·9·   · · · Q.· · What's the web -- can you be more      ·9·   Bates number Lafayette County doc1, and it's
10·   specific, what it's -- what it's called?· Just     10·   dated the 20th of July, 2020.· And I -- I think
11·   Lafayette County website or --                     11·   you've confirmed to me that that's your
12·   · · · A.· · Lafayettecountyms.gov or .govms. I     12·   signature on the bottom?
13·   don't -- it's in my -- it's in my browser, so      13·   · · · A.· · I did.
14·   I -- I don't type it in every time.· Try           14·   · · · Q.· · Okay.
15·   lafayette -- lafayettecounty.gov, I guess,         15·   · · · · · · · · · (Court reporter
16·   maybe.                                             16·   · · · · · · · · · ·clarification.)
17·   · · · Q.· · So there's a website                   17·   · · · · · · · · · MR. YOUNGWOOD:· This is
18·   lafayettems.com.· Is that what you think it is?    18·   · · · · · · Exhibit 32.
19·   · · · A.· · Yeah.· That -- that's probably it.     19·   · · · · · · · · · (Exhibit 32 was marked for
20·   You're going to have MS on it, or -- or you'll     20·   · · · · · · · · · ·identification.)
21·   pull up somewhere else in the country.             21·   BY MR. YOUNGWOOD:
22·   · · · Q.· · There must be others.· Okay.           22·   · · · Q.· · So this reflects action taken at
23·   We'll -- we'll --                                  23·   the July 20, 2020, meeting of the Lafayette
24·   · · · A.· · There are.                             24·   County board of supervisors, correct?
25·   · · · Q.· · We'll take another look during the     25·   · · · A.· · Yes, sir.
                                              Page 112                                                 Page 113
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   · · · Q.· · Okay.· And -- and you were present     ·2·   no similar provision to allow for a waiver of
·3·   at that meeting, correct?                          ·3·   the time period, correct?
·4·   · · · A.· · I was.                                 ·4·   · · · A.· · I don't see it there, no, sir.
·5·   · · · Q.· · Okay.· And the action taken refers     ·5·   · · · Q.· · Okay.· Why -- why not?
·6·   to a further revision of the facility use          ·6·   · · · A.· · I think the 14 days kind of
·7·   policy, right?                                     ·7·   eliminated that -- the need.· But, there again,
·8·   · · · A.· · Right.                                 ·8·   that's just my -- my remembrance of it.· The 14
·9·   · · · Q.· · And one of the changes being made      ·9·   days, the -- the sheriff had determined 30 days
10·   is to change the 30-day-in-advance requirement     10·   was probably way more than he needed to give
11·   to 14 days, right?                                 11·   his input to the county administrator on the
12·   · · · A.· · Correct.                               12·   permitting process.
13·   · · · Q.· · Okay.· If you could, sir, keep --      13·   · · · Q.· · Okay.· Well, does -- does -- and
14·   keep that document in mind or your finger on       14·   why do you say "the sheriff"?· I thought you
15·   it, perhaps, easy.· But also turn back to tab      15·   indicated that it was the county administrator
16·   12, which was marked as Exhibit 12.· And this      16·   who had authority to grant or deny permits.
17·   is the June 15th change to the policy where it     17·   · · · A.· · Do what, now?
18·   was changed to 30 days, but you'll see that        18·   · · · Q.· · Let me ask a different question.
19·   there was a provision there that the 30-day        19·   · · · A.· · Okay.
20·   period could be waived either by the board or      20·   · · · Q.· · Why are 14 days needed to consider
21·   by the sheriff.                                    21·   permit application?
22·   · · · · · · Do you see that?                       22·   · · · A.· · That was the adequate time
23·   · · · A.· · I do.                                  23·   recommended to us that law enforcement needed
24·   · · · Q.· · Okay.· In the -- now, going back to    24·   to -- to review the event.
25·   32, which is Exhibit 32, there is -- there is      25·   · · · Q.· · Why did they need 14 days?

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 31 of 51 PageID #: 812

                                              Page 114                                                 Page 115
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   · · · A.· · To get -- you'd have to ask them.      ·2·   less time might also be adequate?
·3·   That -- they started out at 30; they got down      ·3·   · · · A.· · I don't remember.· But we still
·4·   to 14.· We wanted to try to lax the -- the         ·4·   had -- you know, we got the waiver -- waiver
·5·   amount of time to, you know, offer folks more      ·5·   process is still -- you know, still there.
·6·   opportunity to be permitted.· But, evidently,      ·6·   · · · Q.· · Well, I'm sorry.· Where --
·7·   they -- you know, that's what they recommended     ·7·   · · · A.· · I mean, he had --
·8·   they needed to -- to get with the other            ·8·   · · · Q.· · I mean -- finish your answer, sir.
·9·   entities that run this county.                     ·9·   Sorry.
10·   · · · Q.· · Okay.· But, why --                     10·   · · · A.· · I'm just saying, I mean, the -- I
11·   · · · A.· · There again, I'd -- you'd have to      11·   didn't ask about the 10 days or why 30 days.
12·   ask -- you'd have to ask him.· I'm not sure        12·   He gave the 14.· We still have the -- you know,
13·   where he came up with 14 days from.· But that's    13·   the waiver process is in place.· So, I mean, if
14·   what his recommendation was, and that's what we    14·   it needed to be ten and we saw that we could
15·   moved it to.                                       15·   waive that process and let them do it in 10,
16·   · · · Q.· · Okay.· But why not 10 days?            16·   then -- then I'm sure, you know, we'd do all we
17·   · · · A.· · There again, because that's what he    17·   could to -- to make that happen.
18·   recommended.                                       18·   · · · Q.· · But, sir, we just looked.· The
19·   · · · Q.· · You -- you didn't probe him on the     19·   waiver provision, which had been in the June
20·   basis for the recommendation?                      20·   '15 version of the revisions to the policy,
21·   · · · A.· · I -- to my -- what I remember is       21·   were -- was removed from the July '20 version
22·   that he said that 14 days was -- was time          22·   of the policy, right?
23·   enough for him to review the event and get with    23·   · · · A.· · I don't think it's been removed; it
24·   the other people.                                  24·   just wasn't in that minutes.· But I'd have
25·   · · · Q.· · Okay.· Did you ask him if -- if        25·   to -- I'd have to go back and -- and look.· But
                                              Page 116                                                 Page 117
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   it's -- it's just not in that -- the minutes       ·2·   There's reference to 30 minutes before dusk.
·3·   you're referring to on tab 32.                     ·3·   · · · · · · Do you see that?
·4·   · · · Q.· · What -- where else would I like to     ·4·   · · · A.· · I do.
·5·   find that you could waive the 14 days?             ·5·   · · · Q.· · When's dusk?
·6·   · · · A.· · In the published minutes online.       ·6·   · · · A.· · My interpretation, dusk is complete
·7·   I'm trying to think where else you may find        ·7·   darkness.
·8·   them.· I mean, but all of our minutes are          ·8·   · · · Q.· · Okay.· So complete darkness would
·9·   published on our website as well.                  ·9·   be some amount of time after sunset; is that
10·   · · · Q.· · Okay.· Let -- let's go -- so it's      10·   fair to say?
11·   your understanding, sir, that that 14-day          11·   · · · A.· · Whenever the complete darkness is.
12·   period can be waived?                              12·   · · · Q.· · Well --
13·   · · · A.· · It's my understanding, yes, sir.       13·   · · · A.· · You know, it's different.
14·   · · · Q.· · And who has the power to waive it?     14·   · · · Q.· · Is complete darkness before or
15·   · · · A.· · The county administrator who's         15·   after sunset?
16·   reviewing the -- you know, the permit.             16·   · · · A.· · After.
17·   · · · Q.· · Okay.· How about the board of          17·   · · · Q.· · Okay.
18·   supervisors?                                       18·   · · · A.· · Yeah.
19·   · · · A.· · I think -- our only -- you know,       19·   · · · Q.· · And is -- is the timing of dusk --
20·   our only action would be if somebody appealed a    20·   strike that.
21·   denial.                                            21·   · · · · · · How long after sunset, on a typical
22·   · · · Q.· · Okay.· We've -- we've discussed        22·   day, is -- is complete darkness?
23·   that.                                              23·   · · · A.· · I'm not sure what a typical day is.
24·   · · · A.· · Right.                                 24·   For me, my -- my opinion of dusk is when
25·   · · · Q.· · Let's go to the other change here.     25·   there's no more sunlight, whether it's ambient

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 32 of 51 PageID #: 813

                                              Page 118                                                 Page 119
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   or visible.· It's got to be dark outside.          ·2·   back to your cars or wherever you're going and
·3·   · · · Q.· · Okay.· And -- and if I were in         ·3·   it's -- and it's black dark outside, the -- the
·4·   Oxford today, how would I figure out when it's     ·4·   risk of accidents increases, no doubt.
·5·   dusk?                                              ·5·   · · · · · · So it's basically to give the --
·6·   · · · A.· · When it's completely dark outside      ·6·   you know, the permitted person or group an
·7·   with no sunlight visible.· Or light from the       ·7·   opportunity to dismiss their activities in a
·8·   sun, whether it's setting or already set.          ·8·   safe manner.
·9·   · · · Q.· · Okay.· And do you know what time       ·9·   · · · Q.· · Okay.· Can the 30-minutes-before-
10·   that is today?                                     10·   dusk requirement be waived by the board?
11·   · · · A.· · I do not.                              11·   · · · A.· · I don't know.
12·   · · · Q.· · Okay.· And the policy doesn't say      12·   · · · Q.· · Okay.
13·   "at dusk," it says "before dusk," right?· 30       13·   · · · A.· · I don't know.
14·   minutes before dusk.                               14·   · · · Q.· · Can it be waived by the county
15·   · · · · · · Do you see that?                       15·   administrator?
16·   · · · A.· · I do.                                  16·   · · · A.· · I -- I don't know.· I wouldn't
17·   · · · Q.· · Why?                                   17·   think so.
18·   · · · A.· · I would think, you know, just for      18·   · · · Q.· · Okay.· Can it be waived by the
19·   the safety of everyone.· You don't want people     19·   sheriff?
20·   trying to, you know, leave their function or       20·   · · · A.· · No.
21·   whatever, after it's -- after it's dark.· There    21·   · · · Q.· · Okay.· Are -- and did the sheriff
22·   again, if you've been to the square, you're        22·   recommend that -- were these -- were these
23·   trying to get off the courthouse grounds at        23·   words the sheriff's exact recommendation, 30
24·   nighttime -- it's hard enough during the day,      24·   minutes before dusk?
25·   but you're trying to walk across the street,       25·   · · · A.· · I don't remember who made the
                                              Page 120                                                 Page 121
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   actual time frame, the 30 minutes before dusk.     ·2·   break, maybe five, 10 minutes, if that's okay?
·3·   I think the agreeance was that you need to be      ·3·   We've been going for a bit.
·4·   out of there by dark, so you say 30 minutes        ·4·   · · · · · · · · · MR. O'DONNELL:· That will be
·5·   before dusk.                                       ·5·   · · · · · · fine.
·6·   · · · Q.· · Okay.· Why was the word "dusk" used    ·6·   · · · A.· · Whatever -- whatever's good with
·7·   instead of "dark"?                                 ·7·   you guys.
·8·   · · · A.· · Just -- I mean, just a technical       ·8·   · · · · · · · · · MR. YOUNGWOOD:· Okay.· That's
·9·   term that -- that -- you know, sunset -- sunset    ·9·   · · · · · · good.· And we're going to work
10·   may be interpreted different at different times    10·   · · · · · · to -- to get you out of here within
11·   and places.· Dusk -- dusk is dusk whether we're    11·   · · · · · · the next hour.· Okay?
12·   in New York or we're in Oxford.                    12·   · · · · · · · · · THE VIDEOGRAPHER:· We are
13·   · · · Q.· · Okay.· And did the sheriff             13·   · · · · · · going off record.· The time is
14·   recommend that there be no exception to this       14·   · · · · · · 11:36.
15·   timing requirement, 30 minutes before dusk?        15·   · · · · · · · · · (Recess from 11:36 a.m. to
16·   · · · A.· · I don't remember him asking for any    16·   · · · · · · · · · ·11:51 a.m.)
17·   exceptions.                                        17·   · · · · · · · · · THE VIDEOGRAPHER:· Back on
18·   · · · Q.· · Okay.· Have you ever reviewed a        18·   · · · · · · record.· The time is 11:51.
19·   permit, sir?                                       19·   BY MR. YOUNGWOOD:
20·   · · · A.· · I have not.                            20·   · · · Q.· · Okay.· Mr. Roberts, I'd like to
21·   · · · Q.· · Okay.· Have you even ever seen one?    21·   direct your attention to tab 29 of your binder.
22·   · · · A.· · Not that I -- not that I'm aware       22·   · · · A.· · You said 21?
23·   off the top of my head.· I don't remember ever     23·   · · · Q.· · 29, sir.
24·   seeing one.                                        24·   · · · A.· · 29.· Okay.· I'm there.
25·   · · · Q.· · Okay.· Why don't we take a bit of a    25·   · · · · · · · · · MR. YOUNGWOOD:· So we'll mark

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 33 of 51 PageID #: 814

                                              Page 122                                                 Page 123
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   · · · · · · this as Exhibit 29.· It's Bates        ·2·   look at tab 29, which is Exhibit 29, Lafayette
·3·   · · · · · · number Lafayette County doc30.         ·3·   County doc30.
·4·   · · · · · · · · · (Exhibit 29 was marked for       ·4·   · · · A.· · I'm there.
·5·   · · · · · · · · · ·identification.)                ·5·   · · · Q.· · Okay.· And when we lost connection,
·6·   BY MR. YOUNGWOOD:                                  ·6·   I was asking you to look at this document and
·7·   · · · Q.· · Have you ever seen this before?        ·7·   tell me if you've seen it before.
·8·   · · · · · · · · · MR. YOUNGWOOD:· I'm not sure     ·8·   · · · A.· · Not to my knowledge, I haven't.
·9·   · · · · · · if we're having a connectivity         ·9·   · · · Q.· · Okay.· It is the denied application
10·   · · · · · · problem.                               10·   of Mr. -- Mr. Rash for a permit on August 8th,
11·   · · · · · · · · · (Technical discussion.)          11·   2020.· Were you consulted at all with the
12·   · · · · · · · · · THE VIDEOGRAPHER:· So we're      12·   decision by the county administrator to deny
13·   · · · · · · going to go off record?                13·   this request?
14·   · · · · · · · · · MR. YOUNGWOOD:· Yeah.            14·   · · · A.· · No, sir.· I wasn't involved in
15·   · · · · · · · · · THE VIDEOGRAPHER:                15·   it -- in it.
16·   · · · · · · Okay.· We're going off record.· The    16·   · · · Q.· · Okay.· Do you have any information
17·   · · · · · · time is 11:52.                         17·   whatsoever as to why the request was denied?
18·   · · · · · · · · · (Off-the-record discussion       18·   · · · A.· · No.· Not to my knowledge.
19·   · · · · · · · · · ·from 11:52 a.m. to              19·   · · · Q.· · Okay.· And -- and we've discussed a
20·   · · · · · · · · · ·11:53 a.m.)                     20·   few times the appeal, the -- you know, whether
21·   · · · · · · · · · THE VIDEOGRAPHER:· Back on       21·   or not there's a possibility for an appeal.· Do
22·   · · · · · · record at 11:53.                       22·   you see anything on this form that would
23·   BY MR. YOUNGWOOD:                                  23·   indicate to somebody that they could appeal to
24·   · · · Q.· · Okay.· Mr. Roberts, I'm not sure       24·   the board of supervisors with respect to the
25·   where we lost each other, but we're going to       25·   permit denial?
                                              Page 124                                                 Page 125
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   · · · A.· · I don't see any.· All I see is the     ·2·   2020, nighttime use of the courthouse grounds
·3·   waiver option, but I don't see an appeals          ·3·   was prohibited under your policy, right?
·4·   notification.                                      ·4·   · · · A.· · Right.
·5·   · · · Q.· · I'm sorry.· By "waiver," what are      ·5·   · · · Q.· · And so had there been some appeal
·6·   you referring to?                                  ·6·   to the board of supervisors, do you believe you
·7·   · · · A.· · I was just -- I was saying I see in    ·7·   would have had discretion to waive that
·8·   the -- in the language there, it says the          ·8·   nighttime use restriction?
·9·   30-day --                                          ·9·   · · · A.· · The board -- the way -- way I
10·   · · · Q.· · Can be waived.· Okay. I                10·   understand the appeals process, the board could
11·   understand.                                        11·   have waived the -- granted the permit if they
12·   · · · A.· · Right.· But I don't see the -- to      12·   had deemed it, you know, appropriate.
13·   answer your question, I don't see the appeals      13·   · · · Q.· · Okay.· Well, what criteria would
14·   language.                                          14·   you have used to determine whether or not
15·   · · · Q.· · Okay.· Do you know why this permit     15·   Mr. Rash could have had an event on the
16·   was denied?                                        16·   courthouse grounds on August 8, 2020, at night?
17·   · · · A.· · Doesn't -- didn't conform with our     17·   · · · A.· · I would -- I would have used our
18·   facility use project -- or --                      18·   facility use policy and, you know, obviously
19·   · · · Q.· · Okay.                                  19·   gotten some input from law enforcement,
20·   · · · A.· · -- policy.                             20·   depending on what it was.· I'd just have -- I'd
21·   · · · Q.· · And this is a permit for -- for        21·   have had to have seen this information or, you
22·   nighttime use, right?                              22·   know, heard from Mr. Rash or see what kind
23·   · · · A.· · Yeah.· That's what -- it says on       23·   of -- without the information, it'd be hard for
24·   here, 8:00 -- yeah, 8:00 p.m. to 11:00.            24·   me to give you a would I have granted it or
25·   · · · Q.· · Okay.· And following July 20 of        25·   wouldn't have been in favor of it.· I'd have

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 34 of 51 PageID #: 815

                                              Page 126                                                 Page 127
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   had to have known, you know, what it               ·2·   if -- if Mr. Rash's goal was to display movies
·3·   entailed --                                        ·3·   or video on the courthouse exterior wall, the
·4·   · · · Q.· · Okay.· And -- and you say you would    ·4·   only time he could have done that would be when
·5·   have consulted with the facility use policy.       ·5·   it was dark outside, right?
·6·   The facility use policy would have -- would bar    ·6·   · · · A.· · I don't know, now.· I'm not privy
·7·   any nighttime use whatsoever.· So would --         ·7·   enough to know enough about projections and all
·8·   would that mean --                                 ·8·   that.· I don't -- I don't know.· I wouldn't say
·9·   · · · A.· · Right.· (Indiscernible).               ·9·   that was the only time he could do it, but --
10·   · · · Q.· · -- you would have denied his           10·   · · · Q.· · You -- you think he could have
11·   permit?                                            11·   displayed movies on a white wall during the
12·   · · · · · · · · · (Simultaneous speakers.)         12·   daytime, and people would be able to see them?
13·   · · · A.· · Right.· So just looking at it on       13·   · · · A.· · Never -- never tried it myself. I
14·   the surface without, you know, knowing all the     14·   don't know.
15·   details and information, I, you know -- more       15·   · · · Q.· · Okay.· Let's go to the prior tab,
16·   than likely, the 8:00 p.m. to 11:00 p.m., it's     16·   tab 28.
17·   just safety concerns on that square at             17·   · · · A.· · 28.
18·   nighttime are the primary reason we had it to      18·   · · · Q.· · This is a set of emails exchanged
19·   begin with, to bar it.· So I can't, you know --    19·   between Ms. Carwyle -- she's the county
20·   I just -- without the -- more information of       20·   administrator, right?
21·   his -- his request, my initial knee jerk is        21·   · · · A.· · Correct.
22·   8:00 p.m. to 11:00, that it would have not been    22·   · · · Q.· · And -- and Mr. Rash.· You'll see
23·   safe for spectators or -- or anybody else, for     23·   that.· And Mr. East, who's -- Sheriff East is
24·   that matter.· But --                               24·   on at least one of them.
25·   · · · Q.· · Okay.· You'd agree with me that        25·   · · · · · · Do you see?
                                              Page 128                                                 Page 129
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   · · · A.· · I do.· I do.                           ·2·   or usage of, you know, courthouse grounds
·3·   · · · Q.· · If you look at the bottom -- have      ·3·   specifically will be issued for after dusk --
·4·   you ever seen these -- this exchange before?       ·4·   · · · Q.· · Okay.
·5·   · · · A.· · I have not.· I don't remember it.      ·5·   · · · A.· · -- 30 minutes.
·6·   · · · · · · · · · MR. YOUNGWOOD:· This is tab      ·6·   · · · Q.· · And -- and you'd agree with me that
·7·   · · · · · · 28.· We'll mark it as Exhibit 28.      ·7·   her -- her conveying of this policy indicates
·8·   · · · · · · It's Lafayette County doc28.           ·8·   that there's no discretion here.· They'll --
·9·   · · · · · · · · · (Exhibit 28 was marked for       ·9·   they'll -- all such requests would be denied if
10·   · · · · · · · · · ·identification.)                10·   they were for the time period after dusk?
11·   BY MR. YOUNGWOOD:                                  11·   · · · · · · · · · MR. O'DONNELL:· Object to
12·   · · · Q.· · On the bottom email, Ms. Carwyle       12·   · · · · · · form.
13·   says, Please see the attached permit.· I've        13·   · · · A.· · Reading the email at face value,
14·   denied the permit due to a change in the           14·   that's -- that's the way I would read it.
15·   county's permit policy.· No permit shall be        15·   · · · Q.· · Okay.
16·   issued after dusk due to security issues.          16·   · · · A.· · Now, there again, you know, to me,
17·   · · · · · · Do you -- you see that?                17·   whoever followed the permit application, it --
18·   · · · A.· · I do.                                  18·   it gives him the right to waiver.
19·   · · · Q.· · And -- and do you believe that was     19·   · · · Q.· · Okay.· And in the top email, she
20·   a -- that's a correct statement of the county's    20·   elaborates.· She says, The Courthouse grounds,
21·   policy after the July 20, 2020, amendments?        21·   including the statue area, are closed for any
22·   · · · A.· · In reference to the -- to the dusk?    22·   gathering after dark, regardless of permit
23·   · · · Q.· · Yes.                                   23·   requirements.· So you would not be allowed to
24·   · · · A.· · Right.· I believe that's what our      24·   be on the grounds from 30 minutes prior to dusk
25·   policy is intended to reflect, that no permits     25·   to sunrise.

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 35 of 51 PageID #: 816

                                              Page 130                                                 Page 131
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   · · · · · · Do you see that?                       ·2·   which Ms. Carwyle has informed you of permit
·3·   · · · A.· · I do.                                  ·3·   requests?
·4·   · · · Q.· · And, again, she -- she does not        ·4·   · · · A.· · Maybe after the fact, she would
·5·   indicate that there's any discretion in            ·5·   send something to let us know who's -- who's
·6·   granting a permit for a time period after dusk,    ·6·   coming or not coming.· But as far as in the
·7·   correct?                                           ·7·   process of approving or denying, no, I don't
·8·   · · · A.· · I don't know.· I mean, yeah, just      ·8·   have any communications with her that I'm aware
·9·   judging by the email.                              ·9·   of.
10·   · · · Q.· · Okay.· And she does not tell           10·   · · · Q.· · Okay.
11·   Mr. Rash, for example, that he can appeal the      11·   · · · A.· · Perhaps she's sent me something
12·   denial to the board of supervisors or anyone       12·   letting us know -- you know, letting the board
13·   else, correct?                                     13·   know who was coming or who wasn't coming or
14·   · · · · · · · · · MR. O'DONNELL:· Object.          14·   just a heads-up or --
15·   · · · · · · Object to form.                        15·   · · · Q.· · Okay.· So --
16·   · · · A.· · According to this email, I don't       16·   · · · A.· · -- whatever.
17·   see where she says that in there.· I don't know    17·   · · · Q.· · And -- and so she -- she doesn't
18·   what she -- you know, I'm not privy to their       18·   consult with you on granting or denying
19·   conversation, if they had any.· But no, not by     19·   permits?
20·   this email.                                        20·   · · · A.· · No, sir.
21·   · · · Q.· · Okay.· Since the end of July 2020,     21·   · · · Q.· · Okay.· And I think I maybe have one
22·   has the county granted any permits for use of      22·   example of who you just referred.· If you could
23·   the courthouse grounds after dusk?                 23·   turn to tab 18, which we'll mark as Exhibit 18,
24·   · · · A.· · Not to my knowledge, no, sir.          24·   Lafayette County 261 to 266.· When you're
25·   · · · Q.· · Sir, can you think of occasions on     25·   there, I'm going to refer you within the
                                              Page 132                                                 Page 133
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   document.· So not -- not -- you're welcome to      ·2·   · · · Q.· · What do -- what do you know of him?
·3·   look at anything, but not to the very top.         ·3·   · · · A.· · He's probably not a big fan of
·4·   · · · · · · · · · (Exhibit 18 was marked for       ·4·   mine.· He doesn't -- doesn't really like me too
·5·   · · · · · · · · · ·identification.)                ·5·   much.· But yeah, I know who he is.
·6·   BY MR. YOUNGWOOD:                                  ·6·   · · · Q.· · Okay.· What -- what -- I'm not --
·7·   · · · Q.· · So if you look at page 265.            ·7·   I'm not trying to get that much detail, but
·8·   · · · A.· · Okay.                                  ·8·   what -- why do you think he's not a fan of
·9·   · · · Q.· · She sends an email June 18, 2020.      ·9·   yours?
10·   In the "to" line, it says, Supervisor.· Is that    10·   · · · A.· · Short version is when I first ran
11·   a group email list of some sort that includes      11·   for office, he's in my district, and I didn't
12·   you and your fellow supervisors?                   12·   comply with one of his requests on a road that
13·   · · · A.· · I think that's how she has us          13·   he wanted done and, since then, has not ever
14·   listed, yes.                                       14·   spoke to me politely again.
15·   · · · Q.· · Okay.· And she attaches this next      15·   · · · Q.· · And -- and Mr. Warren has, are you
16·   page, an approved permit.                          16·   aware, somewhat extreme views on certain racial
17·   · · · · · · Do you see that?                       17·   issues?
18·   · · · A.· · I do.                                  18·   · · · A.· · I really don't -- I don't.· I don't
19·   · · · Q.· · Okay.· And this is for an              19·   know what -- what his views are.· We don't
20·   individual named Tim Warren who was granted a      20·   really speak.
21·   permit?                                            21·   · · · Q.· · Okay.· If you could just turn
22·   · · · A.· · Right.                                 22·   quickly to tab 17, which we'll mark as
23·   · · · Q.· · Do you see that?· Do you know who      23·   Exhibit 17.· It doesn't have any Bates numbers,
24·   Mr. Warren is?                                     24·   but it's a collection of social media posts.
25·   · · · A.· · Yeah.· I know -- I know of him.        25·   · · · · · · · · · (Exhibit 17 was marked for

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 36 of 51 PageID #: 817

                                              Page 134                                                 Page 135
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   · · · · · · · · · ·identification.)                ·2·   · · · Q.· · Okay.· Was it -- was it events like
·3·   BY MR. YOUNGWOOD:                                  ·3·   the one Mr. Warren wanted to hold that played
·4·   · · · Q.· · Do you see Mr. Warren's name in        ·4·   some role in the change to the facility use
·5·   this -- this picture?                              ·5·   policy during the summer of 2020?
·6·   · · · A.· · I do.· I do.                           ·6·   · · · A.· · No.· Nothing specific to that.
·7·   · · · Q.· · Had you -- were you aware of           ·7·   · · · · · · · · · MR. YOUNGWOOD:· Okay.· We
·8·   Mr. Warren being associated with this picture      ·8·   · · · · · · were able to locate a different
·9·   previously?                                        ·9·   · · · · · · version of the application that is
10·   · · · A.· · No.                                    10·   · · · · · · on the website.· I'm wondering,
11·   · · · Q.· · Okay.· Going back to tab 18, which     11·   · · · · · · Raul, if you could just email that
12·   is Exhibit 18, and the page that we were           12·   · · · · · · to the -- to the folks on -- on the
13·   looking at, 265, do you know if Mr. Warren's       13·   · · · · · · deposition.· Or you could give it
14·   event ended up going forward?                      14·   · · · · · · to me, and I could -- you could --
15·   · · · A.· · I don't think it did.· I'm trying      15·   · · · · · · you could put it into the chat, and
16·   to remember the details, but I don't know -- I     16·   · · · · · · I could maybe just share it, if you
17·   don't know if -- or what happened.· But I don't    17·   · · · · · · could give me a .pdf of it.· I'm
18·   remember it being -- it ever happening.            18·   · · · · · · just trying to not waste time doing
19·   · · · Q.· · Okay.                                  19·   · · · · · · this.· I won't have many questions.
20·   · · · A.· · I don't know that it -- I don't        20·   · · · · · · · · · (Technical discussion.)
21·   know that it did happen.                           21·   · · · · · · · · · MR. YOUNGWOOD:· So I'm going
22·   · · · Q.· · Okay.· You'll see that the permit      22·   · · · · · · to -- we're going to mark what was
23·   is marked as "granted."                            23·   · · · · · · just put into the chat as
24·   · · · · · · Do you see that?                       24·   · · · · · · Exhibit 53, because there's no tab
25·   · · · A.· · Right.                                 25·   · · · · · · 53.
                                              Page 136                                                 Page 137
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   · · · · · · · · · (Exhibit 53 was marked for       ·2·   · · · Q.· · You'll see on what's now been
·3·   · · · · · · · · · ·identification.)                ·3·   marked as Exhibit 53, which, again, we pulled
·4·   BY MR. YOUNGWOOD:                                  ·4·   off your website just today, it refers to the
·5·   · · · Q.· · It's in the chat.· I'm going to        ·5·   14 days.
·6·   share my screen.· Can you see what I -- are you    ·6·   · · · · · · Do you see that?
·7·   able to see what I put up, Mr. Roberts?            ·7·   · · · A.· · I do.
·8·   · · · A.· · I can.· I can.                         ·8·   · · · Q.· · And that -- that's the change from
·9·   · · · Q.· · Okay.· So we -- we, during -- we       ·9·   30 to 14 that was done on July 20, 2020, right?
10·   were able to pull this down.· Is it large          10·   · · · A.· · Right.
11·   enough for you to read it, or do you want me to    11·   · · · Q.· · Okay.· And you had said that that,
12·   enlarge it?                                        12·   too, you thought could be waived, and this form
13·   · · · A.· · I think so.· I gotcha.                 13·   does indicate it can be waived.· You were
14·   · · · Q.· · Okay.· I'll just make it               14·   correct on that.
15·   slightly -- there.· Maybe that helps.              15·   · · · A.· · Well, good.· Good.· I just didn't
16·   · · · A.· · There you go.                          16·   remember us taking the -- the waiver ability
17·   · · · Q.· · The -- the change that seems to be     17·   out, but --
18·   made -- and I'm not representing there aren't      18·   · · · Q.· · Okay.
19·   others, but the change is -- if you look, for      19·   · · · A.· · -- I'm glad you found it.
20·   example, at -- sorry -- tab -- tab 29, which is    20·   · · · Q.· · Okay.· Well, yeah.· I'm -- I'm
21·   Exhibit 29 we just looked at.· That was            21·   often wrong, Mr. Roberts.· I try to check
22·   Mr. Rash's application that was made on the        22·   before I -- before I say I'm right.
23·   14th of July, 2020, and there was the reference    23·   · · · · · · So my -- a couple questions,
24·   to the 30 days.                                    24·   though.· Any -- do you believe that this is the
25·   · · · A.· · Right.                                 25·   current form that's available to individuals

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 37 of 51 PageID #: 818

                                              Page 138                                                 Page 139
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   who want to seek a permit related to the           ·2·   safety protocol that -- that he had time. I
·3·   courthouse?                                        ·3·   mean, you know, there -- there may be a time
·4·   · · · A.· · I would assume so, but I don't know    ·4·   that the -- I don't know -- Girl Scouts want to
·5·   a hundred percent.· But I would hope that this     ·5·   sell cookies on there, and they don't --
·6·   is our most current form.                          ·6·   they've got to do it this weekend.· And the
·7·   · · · Q.· · Okay.· And have you ever been asked    ·7·   sheriff says, Yeah, that's fine; I can handle
·8·   to waive the 14-day requirement?                   ·8·   it.· And it may be some time when 500 people
·9·   · · · A.· · I haven't, no, sir.                    ·9·   want to come into town, and he says, you know,
10·   · · · Q.· · Okay.· You're not aware of the         10·   14 days, I've got to have to get my people in
11·   supervisors ever being asked to, are you?          11·   place and -- and, you know, staff it.· So I
12·   · · · A.· · No.· This is the county                12·   think depending on what he said.
13·   administrator would be who they would ask. I       13·   · · · Q.· · Okay.· And you'd agree with me,
14·   haven't -- I don't know that we --                 14·   sir, other than saying that the board or the
15·   · · · Q.· · Okay.                                  15·   sheriff have the ability to waive the 14-day
16·   · · · A.· · I know I haven't.· The board's         16·   requirement, there's no indication on this form
17·   never been asked --                                17·   that the board or the sheriff or anyone have
18·   · · · Q.· · If you --                              18·   the ability to waive any other requirements
19·   · · · A.· · -- to waive it.                        19·   that are associated with the facility use
20·   · · · Q.· · If you were asked, what criteria       20·   policy as it applies to the courthouse?
21·   would you use to determine whether or not the      21·   · · · A.· · I don't -- I don't see anything on
22·   time should be shortened to less than 14 days?     22·   there that you have on that screen, but --
23·   · · · A.· · Yeah.· I would -- you know, we'd       23·   · · · Q.· · Okay.· And I'm happy to scroll
24·   have to go back and make sure the sheriff          24·   down.· There's not much --
25·   was -- was good with it, just to make sure for     25·   · · · A.· · Yeah.· I'm with you.· I'm with you.
                                              Page 140                                                 Page 141
·1·   · · · · · · · · ·MIKE ROBERTS                      ·1·   · · · · · · · · ·MIKE ROBERTS
·2·   · · · Q.· · Okay.· It says, Rules of courthouse    ·2·   a box for granted and a signature line for the
·3·   grounds.· The undersigned understands no one is    ·3·   county administrator.· There's also a line for
·4·   allowed to block the sidewalk walking up to and    ·4·   denied, and it says, See attached.
·5·   around the statue.                                 ·5·   · · · · · · Do you see that?
·6·   · · · · · · What's the reason for that rule?       ·6·   · · · A.· · Right.
·7·   · · · A.· · Because we have the -- you know,       ·7·   · · · Q.· · What -- what do you understand the
·8·   four people without the permit is pretty much      ·8·   reference to "see attached" to be for?
·9·   all that's going to be allowed, you know -- or     ·9·   · · · A.· · Actually, I don't know.· I don't
10·   can be there without blocking it.· And so just     10·   know what -- what -- unless -- unless she puts
11·   for the safety of -- of crosswalks, courthouse     11·   a -- you know, goes into depth or something, I
12·   grounds, just the use, I mean, you just don't      12·   don't know what the attached would be.
13·   want that congestion there the way that the        13·   · · · Q.· · Okay.· Would you think, perhaps,
14·   sidewalks and stuff run around the grounds.        14·   it's -- it's a requirement that if anytime the
15·   · · · Q.· · Okay.· And it says, No one is          15·   permit is denied, there be a written
16·   allowed to stand or climb on the statue.           16·   explanation of such denial?
17·   · · · · · · Do you understand what the purpose     17·   · · · A.· · I think it would -- you know, would
18·   of that rule is?                                   18·   be in the best interest of public relations to
19·   · · · A.· · It's protected by history and          19·   let them know why they're denied.
20·   archives.· It's safety.                            20·   · · · · · · · · · MR. YOUNGWOOD:· Okay.
21·   · · · Q.· · Okay.· On -- on the bottom --          21·   · · · · · · Unless, Josh or Raul, you want to
22·   · · · A.· · It's numerous.                         22·   · · · · · · talk, I don't -- and I'm missing
23·   · · · Q.· · I'm sorry.· I didn't mean to cut       23·   · · · · · · something, I don't -- we can go off
24·   you off.                                           24·   · · · · · · the record and do that, but I don't
25·   · · · · · · On the bottom under permit, there's    25·   · · · · · · have any other questions.· Josh,

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 38 of 51 PageID #: 819

                                                       Page 142                                                            Page 143
·1·   · · · MIKE ROBERTS                                          ·1·   · · · MIKE ROBERTS
·2·   ·Raul, are you good?                                        ·2·   · · · ·MR. YOUNGWOOD:· Okay.· Okay.
·3·   · · · ·MR. TOM:· Nothing from me.                           ·3·   · · · ·MR. O'DONNELL:· I'll -- I'll
·4·   · · · ·MR. YOUNGWOOD:· Okay.                                ·4·   ·check with her to see where that --
·5·   · · · ·THE VIDEOGRAPHER:· Okay.                             ·5·   · · · ·THE VIDEOGRAPHER:· So are
·6·   ·So --                                                      ·6·   ·we --
·7·   · · · ·MR. YOUNGWOOD:· Okay.                                ·7·   · · · ·MR. O'DONNELL:· John, I'll
·8·   ·Mr. Roberts, unless -- unless your                         ·8·   ·get that to you this afternoon.
·9·   ·attorney has questions for you, I                          ·9·   · · · ·MR. YOUNGWOOD:· Okay.· Okay.
10·   ·have no further questions, and I --                        10·   ·Again, we'll reserve whatever
11·   ·I thank you for your time.                                 11·   ·rights we have on that. I
12·   · · · ·Mr. O'Donnell, we're not able                        12·   ·certainly don't want to bother
13·   ·to find the, you know, composite                           13·   ·anyone unnecessarily.· We
14·   ·policy on the website.· We'll email                        14·   ·appreciate you sending it to us.
15·   ·you about that later.· I don't                             15·   · · · ·THE VIDEOGRAPHER:· Are we
16·   ·think that would give rise to --                           16·   ·ready to go off record?
17·   · · · ·MR. O'DONNELL:· John -- John,                        17·   · · · ·MR. O'DONNELL:· I have no
18·   ·I'll send that to you this                                 18·   ·questions.
19·   ·afternoon.                                                 19·   · · · ·THE VIDEOGRAPHER:· We are
20·   · · · ·MR. YOUNGWOOD:· Okay.· Is it                         20·   ·going off record.· The time is
21·   ·on the website?                                            21·   ·12:17.
22·   · · · ·MR. O'DONNELL:· It's -- it's                         22·   · · · ·(The deposition of MIKE
23·   ·supposed to be.· I'll talk to our                          23·   · · · · ROBERTS concluded at
24·   ·county administrator.· She's been                          24·   · · · · 12:17 p.m. Central Standard
25·   ·out on sick leave.                                         25·   · · · · Time.)
                                                       Page 144                                                            Page 145
·1· · · · · · · · · ·MIKE ROBERTS                                 ·1· · · · · · · · · · ERRATA SHEET
·2· · · · · · ·REPORTER'S CERTIFICATE                             ·2· Case Name:
·3· · · · · · I, Greta H. Duckett, Certified Court                ·3· Deposition Date:
·4· Reporter, Registered Professional Reporter, and               ·4· Deponent:
·5· Certified Realtime Reporter, hereby certify                   ·5· Pg.· No. Now Reads· · ·Should Read· Reason
·6· that on Wednesday, January 13, 2021, I reported               ·6· ___· ___ __________· · __________· ·____________________
·7· the remote deposition of MIKE ROBERTS, who was                ·7· ___· ___ __________· · __________· ·____________________
·8· first duly sworn or affirmed to speak the truth               ·8· ___· ___ __________· · __________· ·____________________
·9· in the matter of the foregoing cause, and that                ·9· ___· ___ __________· · __________· ·____________________
10· the pages herein contain a true and accurate                  10· ___· ___ __________· · __________· ·____________________
11· transcription of the examination of said                      11· ___· ___ __________· · __________· ·____________________
12· witness by counsel for the parties set out                    12· ___· ___ __________· · __________· ·____________________
13· herein.                                                       13· ___· ___ __________· · __________· ·____________________
14· · · · · · I further certify that I am neither of              14· ___· ___ __________· · __________· ·____________________
15· kin nor of counsel to any of the parties to                   15· ___· ___ __________· · __________· ·____________________
16· said cause, nor in any manner interested in the               16· ___· ___ __________· · __________· ·____________________
17· results thereof.                                              17· ___· ___ __________· · __________· ·____________________
18· · · · · · This 26th day of January, 2021.                     18· ___· ___ __________· · __________· ·____________________
19                                                                19· ___· ___ __________· · __________· ·____________________
20                                                                20
21· __________________________________________                    21· · · · · · · · · · · · · · · · · · _____________________
· · GRETA H. DUCKETT, RPR, CRR, CVR-S, RVR-M-S                    22· · · · · · · · · · · · · · · · · · Signature of Deponent
22· ACCR-12, GCCR-2891, MCCR-1945, TNLCR-671                      · · SUBSCRIBED AND SWORN BEFORE ME
23                                                                23· THIS ____ DAY OF __________, 2021.
24                                                                24· ____________________
25                                                                25· (Notary Public)· ·MY COMMISSION EXPIRES:__________



                                    TSG Reporting - Worldwide· · 877-702-9580
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 39 of 51 PageID #: 820

                                                                                         Index: $45,000..affixed
                        17 133:22,23,25                                53 135:24,25 136:2      accomplish 16:21
            $                                            3              137:3                   62:20 66:19 99:15
                        18 12:17 131:23
                         132:4,9 134:11,12                             5:00 69:19 99:9         accurate 15:14
$45,000 12:5                                   3 44:4 50:23,24,25
                        19 60:8,16 61:13        51:3,4,11,18 79:18     5:30 98:5               achieve 84:20
                         90:22                  98:18,24 109:19
            1                                                                                  ACLU 10:10
                        19th 88:24             30 8:22 42:16 43:12,                6
                                                                                               action 111:22 112:5
1 32:16,18                                      13 59:9,12,15 60:2                              116:20
                                     2          61:6 90:11,25 91:8,    6 80:19 91:12
10 29:22 30:12 31:21                            13,17 112:18 113:9                             active 20:19
 37:18 51:13 63:13                              114:3 115:11 117:2
                                                                       600-plus 71:25
 114:16 115:11,15       2 37:13,14 39:6,25                                                     activities 119:7
                                                118:13 119:23 120:2,   6th 81:24 95:24 96:22
 121:2                   48:7 51:9                                                             activity 105:22
                                                4,15 129:5,24 136:24    104:20 105:19
10:00 98:3,12,15,19,    20 15:2 33:2 60:8,16    137:9
                                                                                               actual 36:7 49:11,13
 20 99:2,18              61:13 74:9 88:20,25                                                    84:2 120:2
                                               30-day 42:14 43:6                   7
                         111:23 115:21
10:08 50:13,14                                  59:16,21 60:23 61:4,
                         124:25 128:21 137:9                                                   addition 20:20 60:22
                                                7 62:4,9 63:8 75:9     7:00 69:24 71:9
10:22 50:15,17          2011 14:13              79:16 112:19 124:9                             additional 16:8
10:30 98:13                                                                                     18:25
                        2015 33:2,11,19,24     30-day-in-advance                   8
11:00 124:24 126:16,     35:20 98:2             112:10                                         address 38:8 41:5
 22                                                                                             58:25 106:5 109:8
                        2019 37:19,22 38:13,   30-minutes-before-      8 125:16
11:36 121:14,15          21 39:21 40:5 41:2     119:9                                          addressed 97:3
                                                                       848 88:23                109:13
                         42:2,24 43:3,14
11:51 121:16,18                                32 108:4 111:6,18,19
                         44:20 45:9 60:3                               8:00 69:19,22 124:24    addressing 76:24
                                                112:25 116:3
11:52 122:17,19          109:19                                         126:16,22
                                               39 19:25 20:5,9,10                              adequate 91:2,6
11:53 122:20,22         2020 42:24 51:17                               8th 123:10               113:22 115:2
                                                28:9,12 100:23
                         53:9 55:3 58:7,17
12 53:18,19 54:4,5       60:22 64:13 66:11     3:20-cv-224-nbb-rp                              adjustments 53:16
 65:17 78:17 81:13                                                                 9
                         88:24 94:9 95:5,24     9:20
 112:16                                                                                        administrator 18:19
                         104:20,23 105:20
                                                                       98 13:17,18              35:12 36:4 45:3,13,
1262 87:17               111:10,23 123:11
                                                         4                                      18 49:8 63:22 78:21
                         125:2,16 128:21                               9:23 9:12                79:2,21 113:11,15
12:17 143:21,24          130:21 132:9 135:5
                                               4 44:5 45:9             9:30 99:11               116:15 119:15
13 82:16 89:17           136:23 137:9
                                                                                                123:12 127:20
                        2021 9:12              45 12:5                                          138:13 141:3 142:24
13th 9:12                                                                          A
                        20th 111:10            45-7 11:24 12:3,4,7                             administrator's
14 42:17,22 60:19
                                               46 100:20,24,25                                  65:10
 62:19 87:11,12,13,     21 88:20 121:22                                a.m. 50:14,15 121:15,
 18,19 112:11 113:6,                           47 93:22 94:2,3          16 122:19,20           admissible 8:20
 8,20,25 114:4,13,22    261 131:24
 115:12 116:5 137:5,9                          48 94:16,18,21          ability 38:9 42:21      adopt 36:4
                        265 132:7 134:13
 138:22 139:10                                                          63:2 64:18 100:3
                                               49 94:18,19,23                                  adopted 37:9 43:7
                        266 131:24                                      137:16 139:15,18
                                                                                                51:15 52:4 63:4
14-day 116:11 138:8                            4th 37:19 39:9 44:20
                        27 80:11,12,13 81:18                           absent 69:16             78:18 80:10
 139:15
                         82:17 89:14 95:20                                                     adopting 33:19,24
14th 136:23                                                            absolutely 37:4
                         104:5,6 108:6                   5                                      34:2 47:8
                                                                        71:18
15 60:8,15 61:13 82:3   28 127:16,17 128:7,9
 90:22 91:11,12                                                        access 22:2,7           adoption 39:5
                                               5 32:25
 109:25 115:20          29 121:21,23,24                                                        advance 39:5 42:6
                                                                       accident 67:19
                         122:2,4 123:2         50 94:19,20,25                                   90:17 105:19
15th 56:22,24 60:21      136:20,21                                     accidents 119:4
 63:5 66:10 112:17                             500 139:8                                       affixed 29:7



                                 TSG Reporting - Worldwide· · 877-702-9580
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 40 of 51 PageID #: 821

                                                                                           Index: afforded..budget
afforded 49:9           63:11 64:18,22 65:3,   arrest 78:10              12,18 72:22 73:2        blocked 75:20
                        6,8,12 123:20,21,23                              79:18 86:3 89:11,13
after-dark 96:3                                article 43:25 109:3                               blocking 67:15 68:2
                        125:5 130:11                                     90:23 91:8 95:19
                                                                                                  140:10
afternoon 142:19                               arts 35:16                97:25 98:13 104:5
                       appealed 45:24
 143:8                                                                   106:2 109:10,14         board 11:8,21 14:4,
                        63:15 116:20           aspect 74:18              112:15,24 115:25         13,18,22 15:25
agenda 54:12 80:18,
                       appeals 124:3,13        aspects 25:17 40:21       119:2 121:17 122:21      16:21,25 17:4 18:12,
 23,24 89:14
                        125:10                  41:24                    134:11 138:24            18 24:5 26:21 28:4
agent 12:13,14                                                          ball 27:20 106:7,8
                                                                                                  33:20 39:20 45:21
                       appeared 58:14          association 8:5                                    46:6,14 49:6 51:15
agree 66:17 74:11                                                        107:15
                       appears 33:12,16        assume 31:13,20                                    52:23 53:3,4,7 56:22
 76:3 85:18 90:8
                        51:18 89:21             58:17 70:5 81:24        banner 43:19              57:15 59:19 62:3,8
 106:17 126:25 129:6
                                                90:16 102:6 138:4                                 63:7,14,15 64:19,23
 139:13                applicable 60:25                                 bar 126:6,19
                                                                                                  65:3 77:23 83:3 85:6
                        79:9 80:10             assuming 36:8            base 28:24                111:24 112:20
agreeance 120:3
                                                78:12 88:17 89:25                                 116:17 119:10
                       applicant 46:13
agreed 9:6 66:15                                                        based 18:16 38:24         123:24 125:6,9,10
                        49:15                  astounding 13:8           44:19 46:17 47:2
 84:10                                                                                            130:12 131:12
                       application 59:11,15    attached 128:13           55:9,13 58:10 60:9
                                                                                                  139:14,17
ahead 10:6,7 18:3                                                        65:12 79:10
                        113:21 123:9 129:17     141:4,8,12
 24:17 52:7,9,10                                                                                 board's 40:4 41:2
                        135:9 136:22
 60:13 90:21                                   attaches 132:15          basically 40:6 41:4       138:16
                       applications 61:2                                 45:2 55:13 67:10
alcohol 25:7                                   attended 81:23            75:17 96:11 97:21       boardroom 87:3
                       applies 35:3 139:20                               119:5
alignment 41:25                                attention 40:4 41:2                               book 107:16,22
 43:5                  apply 43:13 62:8         96:16 121:21            basing 56:18
                        98:4                                                                     bother 143:12
alive 86:3                                     attorney 142:9           basis 67:4,6 114:20
                       apprised 64:17                                                            bottom 28:14 51:13
allowed 99:18                                  auditor 12:21            Bates 37:17 51:12         57:12 67:14 83:11
 129:23 140:4,9,16     approve 18:15 36:21                               53:21 82:16 87:16        87:16 89:20 111:12
                        66:10 78:19
                                               August 33:2 123:10
ambient 102:3                                   125:16                   111:9 122:2 133:23       128:3,12 140:21,25
 117:25                approved 66:13                                   Bates-numbered           box 141:2
                                               authority 113:16
                        72:23 78:18 132:16
amend 54:13                                                              32:25
                                               authors 107:25                                    break 50:8 51:8
                       approves 79:2                                    begin 75:9 126:19         111:2 121:2
Amended 53:22
                                               availability 72:5
                       approving 78:16                                  behalf 10:12 22:18       briefly 62:13
amendment 54:19,
                        131:7                  aware 22:3,10 24:3,
 23 65:18 74:8,9                                                                                 bring 41:22,25 43:4
                                                9,23 26:6,7 34:5 48:5   belief 67:6
 75:13 77:23 78:17     April 33:19,24                                                             96:15
                                                49:12 58:20 61:21       benches 102:20,21
 79:11,15
                       archives 140:20          63:23 65:2 75:15         104:2                   bringing 55:11
amendments 55:7                                 80:9 100:18 103:22,
                       area 13:21,24 17:2                                                        broad 29:16
 128:21                                         23 120:22 131:8         benefit 12:14 47:15
                        23:15 24:11,25
                                                133:16 134:7 138:10                              broadened 32:2
amount 11:22 41:6       65:21,25 67:22 68:17                            big 107:25 133:3
 114:5 117:9            76:10,12 129:21
                                                                        biggest 38:6             broke 63:10
                                                           B
and/or 59:20 62:3      areas 107:18
                                                                        binder 19:24 37:12       brought 38:19,20
Anti-stick 108:8       argument 85:5           B-1 20:10 28:14           50:20 51:10 80:12        39:14,17,19 40:4,25
                                                                         121:21                   41:9 44:15 56:21
anybody's 77:10        arise 42:18 62:15       B-20 101:4 102:20                                  61:4 75:8 99:6
                        105:11                                          bit 14:5 16:15 42:23      107:13
anytime 98:21                                  B-23 20:10                43:9 50:4 51:17
 141:14                arisen 103:25 105:19                                                      browser 110:13
                                               B-3 21:17                 120:25 121:3
apologize 61:11        arises 19:5                                      black 119:3              Buddy 38:16
                                               back 13:5 16:14
appeal 46:2,5,13,25    arrangement 11:20        40:23 42:17 45:4                                 budget 18:14,21,24
                                                                        block 140:4
 47:18,21,24 49:6                               48:10 50:16 60:3,6,                               19:2,4



                                TSG Reporting - Worldwide· · 877-702-9580
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 41 of 51 PageID #: 822

                                                                                     Index: building..courthouse
building 46:22          changing 58:6,10         133:24                 confirmed 111:11         74:10,25 83:23,24
 100:12,16               105:16 106:21                                                           84:11 86:12 97:14
                                                college 13:8,10         conform 124:17
                                                                                                 102:11 103:12 105:4,
business 13:19          charged 78:16            106:6
                                                                        confused 55:2            24 111:24 112:3,12
 22:17 23:6 41:12
                        charger 50:9            commerce 22:16,19                                113:3 127:21 128:20
 56:5,9 57:7 68:19,23                                                   congestion 140:13
                                                 23:6,13                                         130:7,13 137:14
 69:6 70:11,15,19,24    chat 135:15,23 136:5
                                                                        congregating 76:21      correctly 14:14 69:8
 71:2,5,9 75:22 76:25                           commission 46:24
 92:9
                        check 137:21 143:4                                                       86:10
                                                                        conjunction 40:11
                                                committee 47:11
busy 11:4               chief 38:16                                      53:7
                                                                                                correlate 17:18
                                                common-sense
                        circuit 20:25 21:2                              connection 123:5        correspond 87:6
                                                 93:6
                         68:7
          C                                                             connectivity 122:9
                                                communications                                  correspondence
                        circular 101:11                                                          86:24
                                                 131:8                  consensus 96:25
calendar 57:25 82:7,    circumstances
 10                                             Compared 37:3           considered 72:11        cost 30:14,15 44:9
                         42:18 59:14 62:15
                                                                         74:5 84:2
call 27:21 45:19 72:6                           complete 117:6,8,                               costing 44:18
                        citation 78:9
                                                 11,14,22               consistent 61:16        costs 44:5,9
called 110:10           cite 56:14                                       96:8
                                                completely 118:6
calls 45:13                                                                                     Counsel 9:21
                        citizen 49:4                                    constituents 86:24
                                                comply 133:12
cameras 102:14                                                           87:7 88:11             country 55:17
                        citizens 66:25 67:7
                                                composite 142:13                                 110:21
camp 77:7                                                               constraint 62:18
                        citizens' 66:18                                                         countrywide 106:12
                                                con 104:21
cannonballs 27:19                                                       consult 131:18
                        city 17:5 19:8,12,13,                                                   county 9:16 10:13
 28:23 30:23                                    concern 24:10,25
                         18 22:16 23:12 27:3                            consulted 36:8           11:9 13:24 18:17,19
                                                 25:4,6,12 38:6 57:2
cars 28:20 119:2         36:9 40:11,20 41:22                             123:11 126:5
                                                 68:20,22 69:2,3,4,10                            19:7,8,12,17 20:15,
                         43:4 61:10,17 74:17
Carwyle 127:19                                   99:6 106:4             contacts 78:24           22 22:24 23:11 24:7
                         75:2 78:24 96:8
 128:12 131:2                                                                                    31:8,14,21 33:7
                                                concerned 45:12         continued 73:8           34:17 35:3,12 36:4
                        city's 22:18 61:8,25
case 8:25 9:20 64:7      75:14 92:7 96:10,13    concerns 19:21          controllers 18:20        38:10 43:4 44:21
cases 26:24              107:19                  25:9,11,14 31:13,15                             45:2,12,18 49:8,23
                                                 38:7,19,24 39:14,20,
                                                                        conversation 49:8        63:21 65:9 66:25
casual 58:21 73:3,6,    Civil 8:23 85:12                                 58:22 105:7 106:23      67:8 74:17,23 76:25
                                                 22 40:3,25 41:17
 20,21 74:5                                                              130:19                  78:5,21 87:17 88:22
                        clarification 33:15      56:7 71:15 99:20,22
catered 50:20            111:16                  104:17,19 107:13,21    conversations            93:9 96:7 99:13
                                                 126:17                  46:18 47:3 56:25        104:15 105:13 110:7,
causing 56:7            clarifying 108:16                                                        11 111:9,24 113:11,
                                                                         58:8 62:12 85:3
                                                concluded 143:23                                 15 114:9 116:15
celebrations 23:23      cleaned 43:9                                     108:19,23
                                                conducive 25:22                                  119:14 122:3 123:3,
center 22:20,23 23:6    clear 53:12 96:5         26:4 73:14
                                                                        conveying 129:7          12 127:19 128:8
                         108:25                                                                  130:22 131:24
Central 143:24                                  conduct 27:4 56:9       convictions 15:12
                        clerk's 21:2 68:7,11                             84:14,16                138:12 141:3 142:24
certified 8:4                                    57:7
                        climb 140:16                                    cookies 139:5           county's 128:15,20
change 42:12,23                                 conducted 22:18
                        close 98:22                                     copy 39:23 80:18        countywide 17:5,9
 44:11 55:9 59:8 60:4                           conducting 16:12                                 19:6 23:14
 66:10,24 67:6 84:21    closed 70:21 129:21      41:12                  correct 11:9 14:15
 90:11 91:13 97:16                                                       15:9 19:9,15,18,22     couple 91:10 137:23
 99:5 104:7 112:10,17   closes 21:23 93:7       Confederate 65:22
                                                                         21:7,20,23 22:2,8,21   court 9:7,18 10:16
 116:25 128:14 135:4                             82:14,18 104:11,21
                        co-supervisors                                   23:17 28:19 32:12       21:2,4 33:14 69:22
 136:17,19 137:8         15:22,24               conferred 31:10          34:21 42:25 48:7        111:15
changed 15:3                                                             54:19,23 55:3 56:16
                        coincide 61:8,24        confident 36:23                                 courthouse 19:17
 112:18                                                                  57:21 61:20 63:20
                        collection 20:8         confined 24:12,25        65:4 67:23 70:7,12      20:16,19,20,21 24:7
                                                                                                 25:2 27:2,6 28:5


                                TSG Reporting - Worldwide· · 877-702-9580
         Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 42 of 51 PageID #: 823

                                                                                            Index: courtroom..dusk
 30:25 31:2,19 32:12     dark 92:19,22 95:23     decline 84:3           desired 41:22            display 95:14 127:2
 34:16,20,22 35:6,9,      96:18,23 97:2,6,7,12
                                                 dedicated 93:8         destruction 26:17,       displayed 127:11
 13 38:10,25 41:13        98:5,9,21 99:11
                                                                         19
 44:23,24 53:23 54:14     118:2,6,21 119:3       dedicating 73:20                                disputes 32:7
 56:5,8,15 57:8 65:21     120:4,7 127:5 129:22                          detail 133:7
                                                 deemed 68:9 125:12                              distancing 8:9
 67:20 68:7,11,19,24
                         darkness 97:21                                 details 32:4 126:15
 69:7,13,14,15 70:10,                            deep 12:24                                      district 9:18 16:19,
                          117:7,8,11,14,22                               134:16
 14,18,19,21,23 71:5,                                                                             23 17:19 88:3,7
 9,16 72:13 74:23        date 33:2,25 37:19,24   defendant 9:5
                                                                        determination 45:8        133:11
 75:21,22 76:7,22,25      39:8 51:24 52:12,22,   definition 70:22
 77:4,13,17,25 78:7       25 58:14 59:12 93:19
                                                                        determine 16:3           Division 9:19
 79:7 92:9,15,17,21                              degree 100:9            44:21 59:21 79:5
                         dated 33:18 88:24                                                       doc1 111:9
 93:2,6,10,12 95:6,13,                                                   125:14 138:21
                          109:19 111:10          Democrat 15:5,14
 23 96:17 98:7 100:5,                                                                            doc11 82:16
                                                                        determined 29:10
 10 101:20 102:11        dates 60:10             demonstrate 62:16       113:9                   doc2 32:25
 107:2 118:23 125:2,                             demonstration
 16 127:3 129:2,20       David 10:3,11                                  determining 62:8         doc28 128:8
                                                  107:16
 130:23 138:3 139:20                                                     79:22 80:6
                         day 41:11 45:12,17                                                      doc30 122:3 123:3
 140:2,11                 47:9 58:22 68:15       demonstrations         development 46:23
                          70:6 71:4 73:17         23:19,20,22 93:19                              doc52 53:21
courtroom 8:21                                    104:22                dictate 77:12
                          74:19 77:11 84:23                                                      doc6 37:17 51:13
cover 78:13               85:22 97:17 117:22,    denial 45:25 49:7,15   die 85:20
                          23 118:24                                                              document 20:11
covered 96:22                                     63:15 64:18,22 65:8
                                                                        differently 73:7          32:24 35:5 37:19
                         day-to-day 68:19,23      84:11 116:21 123:25
COVID-19 8:8                                                                                      38:5 44:4 48:2,6,12
                          69:5 72:9               130:12 141:16         dig 12:24
                                                                                                  51:7 52:15 53:11,16,
crafts 35:16                                     denied 46:13,20        direct 12:13 31:18        21 54:9 55:8 58:3
                         days 42:5,6,16 43:12,
created 80:25 81:5        13 59:9,12 60:2,19      47:23 49:5 63:12,19    121:21                   59:7 79:14 80:17
                          61:6 62:19 90:11,25     64:12 79:7 123:9,17                             81:21 87:17 88:23
crime 32:9                                                              directly 26:8
                          91:13,17 112:11,18      124:16 126:10                                   98:4 105:10 109:7,
criteria 44:20,25         113:6,9,20,25           128:14 129:9 141:4,   disagree 85:21            15,16 111:8 112:14
 62:7 79:4,12,20 80:5     114:13,16,22 115:11     15,19                                           123:6 132:2
                                                                        disagrees 46:23
 125:13 138:20            116:5 136:24 137:5     denies 79:3                                     documented 27:3,8
                          138:22 139:10                                 discretion 125:7          34:8
crossed 90:12                                    deny 65:10 84:9         129:8 130:5
                         daytime 101:7            113:16 123:12                                  documents 53:4
crossing 25:23 26:2                                                     discuss 82:18
                          127:12                                                                  92:3
 75:20                                           denying 46:10           108:13
                         deal 40:14 42:20         131:7,18                                       dollars 17:11
crosswalks 56:4                                                         discussed 30:23
                          60:14 79:16 96:3
 67:12 75:21 140:11                              department 18:6,9,      95:24 96:7 99:23,25     domestic 32:7
                          98:2
current 11:7 51:19                                11,13,22 40:9 74:21    116:22 123:19
                         dealing 56:20                                                           door-to-door 25:25
 84:4 137:25 138:6                                78:23
                                                                        discussing 20:16
                         deals 103:10                                                            doubt 119:4
cut 52:9 80:2 140:23                             departments 18:17       74:9
                         death 55:18 105:23                                                      drafting 36:13
cuttings 16:10                                   depending 97:16,22     discussion 20:4
                          107:5                   105:12 125:20          44:5,8,12 50:5 58:13,   drove 106:15
                         decade 28:3              139:12                 18 82:13,18 89:17
          D                                                                                      Duckett 8:13
                                                                         90:15,18 91:7,22
                         decide 14:17 45:5       depends 105:17
                                                                         92:20 96:15 104:7,9,    due 8:7 128:14,16
daily 21:3               decided 34:11 91:17     deposition 8:12 9:13    10 105:20 108:15
                                                  32:17 37:13 82:17      122:11,18 135:20
                                                                                                 duly 10:19
damage 26:25 27:6        decides 15:25            135:13 143:22
                                                                        discussions 44:17        Duran 111:2
danger 25:9              decision 46:2,24        depth 141:11            91:25                   dusk 97:3 117:2,5,6,
dangerous 67:13           47:21 65:10 91:3                                                        19,24 118:5,13,14
                          123:12                 deputy 38:16           dismiss 119:7
                                                                                                  119:10,24 120:2,5,6,



                                  TSG Reporting - Worldwide· · 877-702-9580
         Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 43 of 51 PageID #: 824

                                                                                               Index: duties..funds
 11,15 128:16,22        empowered 45:7         exchanged 127:18         facts 64:2 85:21,22       flood 100:15
 129:3,10,24 130:6,23
                        encouraged 25:19       exclusive 65:24          fair 22:24 35:21          flow 67:12 69:6 73:5
duties 16:15 17:14                                                       117:10                    75:21
                        end 41:11 45:17 47:9   exec 89:20
 59:3
                         60:12 68:15 74:19                              fallen 86:13              flows 25:2 56:10
                                               executive 89:19,23
duty 68:10               77:11 84:23 85:22
                                                90:5,9                  familiar 64:2             Floyd 55:18 105:24
                         130:21
                                                                                                   107:5
                                               exhibit 20:5,10 28:9     family 84:25
             E          ended 90:23 134:14
                                                32:16,18 37:13,14                                 focus 92:11
                                                                        fan 133:3,8
                        enforce 40:16           39:6,25 48:7 51:3,4,
earlier 37:23 58:17                                                                               folks 16:22 56:2,7
                                                9,11,18 54:4,5 65:17    fashion 17:17
 60:2 68:4 79:14        enforcement 17:13,                                                         67:15 73:22 85:4,13
                                                78:17 79:18 80:12,13
 81:12 90:21 100:23      15,23 18:7,10 36:9
                                                82:17 87:18,19 88:25
                                                                        favor 54:18 83:22          86:5,17 91:19 92:8
 105:9 108:13            41:9 55:22 77:6,20                              125:25                    97:5 103:7 114:5
                                                89:14 94:2,3,18,19,
                         113:23 125:19                                                             135:12
early 38:23 39:21                               20,21,23,25 98:14,18    February 38:21 39:4
 40:5 41:2              enforcement's           100:25 104:6 111:18,                              follow-up 87:10
                                                19 112:16,25 122:2,4    Federal 8:23
                         38:25
easily 76:17                                    123:2 128:7,9 131:23
                                                                                                  follow-ups 86:9
                        engage 86:23                                    fellow 132:12
East 38:16,18,19                                132:4 133:23,25                                   foot 25:24
                                                134:12 135:24 136:2,    felt 91:2
 39:13 127:23           engineering 25:16
                                                21 137:3                                          forgot 63:12
                        enlarge 136:12                                  fence 21:6,9,13,16
easy 112:15                                                              67:23 76:13,14           form 49:11,13 72:17
                                               expenditures 17:10
echo 49:20              entailed 126:3                                                             73:11 95:10 107:7
                                               expensive 30:6           field 13:18                123:22 129:12
economically 17:8       entertainment
                                                                        fight 86:20                130:15 137:12,25
                         22:19 23:7,13         experience 55:22
effective 33:2 37:18                                                                               138:6 139:16
                        entire 22:14           explanation 141:16       figure 118:4
 39:8                                                                                             formal 34:18
                                               exposes 107:18           figured 42:15
Effectively 22:20       entities 114:9
                                                                                                  format 81:14,16
                        equipped 40:9          exterior 95:13 127:3     filed 65:4
effectuated 59:7                                                                                  Forty- 12:2
                        establishments         extra 11:16,17 41:8      films 95:6,14
efficient 11:5 40:16                                                                              forward 50:21
                         25:6 102:4                                     find 23:12 29:10
effort 98:6                                    extreme 133:16                                      134:14
                                                                         93:23 98:18 116:5,7
                        evening 71:8 94:11
elaborate 85:2 86:7                                                      142:13                   fought 85:10
                        event 62:25 91:5                  F
elaborates 129:20                                                       fine 121:5 139:7          found 64:4 137:19
                         113:24 114:23
elect 15:22 47:10        125:15 134:14         face 129:13              finger 112:14             four-page 48:12

elected 14:12 15:20     events 55:16 135:2     facilitated 34:24        finish 24:17,18 115:8     frame 120:2
 29:17                  eventually 60:18                                fire 18:9                 Friday 69:16
                                               facilities 33:7 34:17
election 15:8           everyone's 85:7         38:10 39:2 69:13                                  front 20:11 21:18
                                                                        firmly 85:5
eliminated 113:7                               facility 33:4,6 34:3,                               36:22 57:25 58:23
                        evidentiary 9:6                                 fit 76:6,18
                                                11 35:3 37:8 40:12                                 82:7 109:5
email 87:2,22 88:24     evidently 114:6         53:22 54:13 61:8        five- 75:18
 89:9 128:12 129:13,                                                                              fulfill 74:22
                                                62:17 65:19 74:13
 19 130:9,16,20         evolves 38:5                                    five-minute 50:8
                                                79:9 80:8 90:10 96:5,                             full 49:6 51:18,19
 132:9,11 135:11        exact 51:2 119:23       12 104:7 105:4,8,20     five-or-more-             fully 17:19
 142:14                                         106:15 108:25 109:5,
                        examination 10:22                               person 75:2,12
emails 127:18                                   17 112:6 124:18                                   function 45:3 118:20
                         50:21                                          five-person 75:18
                                                125:18 126:5,6 135:4
employed 14:6                                                                                     functioning 68:6
                        exception 120:14        139:19                  flag 43:19
employee 12:14                                                                                    functions 21:3 22:12
                        exceptions 120:17      fact 85:19 131:4         flagpole 43:18
employment 12:10                                                                                  funds 18:25
                        exchange 128:4         factor 106:14,18         flags 108:9
 14:9



                                 TSG Reporting - Worldwide· · 877-702-9580
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 44 of 51 PageID #: 825

                                                                                       Index: game..interpreted
                        granted 79:7 125:11,    happen 67:19 106:22    hundred 138:5           increase 35:8 66:24
          G              24 130:22 132:20        115:17 134:21                                  107:14
                         134:23 141:2
                                                happened 29:3                    I             increased 34:16
game 60:13 106:7,8      granting 46:7,9          30:12,13,20 134:17
 107:15                                                                                        increases 119:4
                         130:6 131:18                                  idea 55:6 65:11
                                                happening 46:3
gate 21:23                                                                                     indication 139:16
                        grass 76:10,12           134:18                identification 20:6
gates 76:13              77:17,25                                       32:19 37:15 51:5       indiscernible 33:7
                                                happy 47:10 139:23
                                                                        54:6 80:14 87:20        126:9
gathered 72:12          Great 53:25
                                                hard 118:24 125:23      89:2 94:4,22,24 95:2   individual 22:6
gathering 65:25         Greta 8:13                                      101:2 111:20 122:5
                                                hate 29:16 86:5                                 47:23 65:23 132:20
 70:13,17 71:23,24      grounds 19:11,16,21                             128:10 132:5 134:2
 72:7 77:3 78:7 79:5                            hazard 56:12            136:3                  individuals 82:22
                         20:21,24 21:5 22:2,8
 129:22                                                                                         83:2 94:9 137:25
                         24:8 27:2,7 31:2       head 12:8 24:15,19,    identify 9:22 27:15
gatherings 105:2         34:17,21 35:6,9,13      22 26:13 27:11,18      106:24                 information 30:8
 107:3 108:17            38:10 39:2 41:13        41:3 63:24 88:12                               123:16 125:21,23
                         44:23,24 46:22 53:23    93:3 104:4 120:23     identifying 110:4        126:15,20
gave 34:13 41:17         54:14 65:21 67:20
                                                headlines 106:14       illuminated 101:7,      informed 49:16
 74:8 85:14 105:3,5      69:13 71:16 73:15                              16,22                   131:2
 115:12                  76:7 79:7 92:15,17,    heads-up 131:14
                         21 93:12 96:18 100:6                          images 95:5,6,14        inherent 25:9
general 16:18 25:3                              heal 85:7
 31:3 34:6,15 35:11      105:14 107:2 118:23                           immediately 82:3
                         125:2,16 129:2,20,24                                                  initial 60:15 61:7
 38:11 47:4 81:4                                hear 86:10              104:9
                         130:23 140:3,12,14                                                     126:21
 96:25                                          heard 25:12 125:22     immune 32:8             injuries 26:8
generalities 34:6       group 65:23 103:20
                         119:6 132:11           heart 86:6             impact 62:17            input 45:16 55:12
genuine 57:2                                    hearts 84:21 85:7                               78:22 113:11 125:19
                        groups 76:17 103:25                            imperative 41:14
geographically                                  held 14:9                                      inside 23:12 57:8
                        grow 13:20                                     implemented 43:14
 23:2,5                                                                                         103:8
                                                helps 136:15            75:12
George 55:18 105:23     growing 106:4
                                                                       importantly 56:3        instance 29:23
                        growth 17:7,9 22:16     high 108:3
Girl 139:4                                                                                     instances 24:23
                                                historic 65:20         imposed 60:3
give 20:2 107:23        guess 29:12 78:11                                                       27:16 28:3 30:2,24
                         102:22 103:9 110:15    history 13:6 140:19    impossible 59:15         31:25 32:11
 113:10 119:5 125:24
 135:13,17 142:16       guide 41:10             hold 20:3 21:3 43:19   improve 67:7            insurance 12:13,14,
giving 38:2                                      135:3                 improvement              20
                        guideline 35:2
                                                holding 16:6            107:20                 integrity 41:15
glad 137:19             guidelines 34:18
                         36:7 45:4              holiday 71:17 102:9    inadequate 18:24        intended 128:25
goal 66:20 84:19 97:4
 127:2                  guy 16:18               holidays 23:23 69:16   inadvertent 26:25       interest 14:19
good 8:2 10:24                                                         incident 94:9            141:18
                        guys 121:7              honest 72:22
 121:6,9 137:15                                                                                interesting 28:9
 138:25 142:2                                   honor 86:13,14         incidental 27:6
                                     H                                 incidents 24:6 26:18    interfere 68:10
gotcha 82:12 136:13                             hope 16:20 49:14                                70:14,18 71:5,10
                                                 101:24 138:5           41:17 56:15 92:13
government 14:6         hall 22:17                                      103:24                 interfering 68:23
 22:17                                          hoping 37:2                                     69:5 70:23
                        handle 139:7                                   include 67:21 108:9
govms 110:12                                    hotel 12:21                                    internally 15:25
                        handwriting 81:20                              included 19:7 52:13
graduated 13:13,14       95:22                  hour 121:11                                    interpretation 117:6
                                                                       includes 132:11
grant 44:22 45:8        handwritten 89:14       hours 68:21 69:18                              interpreted 62:11,12
 79:22 80:7 113:16
                                                                       including 11:21
                                                                        65:21 129:21            120:10



                                 TSG Reporting - Worldwide· · 877-702-9580
         Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 45 of 51 PageID #: 826

                                                                                      Index: involved..mentioned
involved 46:9 123:14    kind 16:17,19 21:18      76:22 77:4 78:7        long 12:15,25 21:10,    mark 20:9 32:16
                         34:18 36:10 38:4                                12,14,19 35:24,25       37:12 51:3 87:18
involving 56:15                                 lawsuit 64:3,16
                         40:19 62:22 74:13,20                            52:5 57:4 74:3 90:25    93:25 94:17,19,20
issue 75:9 76:20,24      90:21 101:19 109:3     lax 91:17 114:4          117:21                  100:23 121:25 128:7
 77:3,24 78:4 86:19      113:6 125:22                                                            131:23 133:22
                                                lead 56:11              looked 22:25 36:5
 89:8 90:16 92:6 93:5                                                                            135:22
                        King 70:6 71:4                                   48:9 67:23 79:14
 96:4                                           leaned 16:6              100:23 109:18          marked 19:25 20:5
                        knee 126:21
issued 128:16 129:3                             learned 43:21            115:18 136:21           32:18 37:14 39:6,24
                        knew 30:19                                                               51:4,9,11 54:3,5
issues 24:6 38:7                                leave 62:23 118:20      lost 62:19 122:25
                                                                                                 80:13 87:19 88:25
 74:7 96:16 105:11,18   knowing 15:20            142:25                  123:5
                                                                                                 94:3,21,23,25 100:25
 106:2,11 128:16         126:14
                                                led 39:22               lot 16:10 25:24 58:21    111:19 112:16 122:4
 133:17
                        knowledge 36:6                                   92:24                   128:9 132:4 133:25
item 54:13 84:2 109:3    53:10 56:19 63:17
                                                leeway 42:17 62:23                               134:23 136:2 137:3
                                                                        loved 103:8
                         64:10 77:20 84:6       left 28:17 42:17
items 18:21                                                                                     market 29:13
                         88:18 89:6,10 93:14                            low-rise 21:6
                         103:13,16 106:22       legal 8:4                                       Martin 70:6 71:4
                                                                        lunch 72:14 77:16,25
            J            123:8,18 130:24        letting 131:12           78:8                   matter 9:15 88:15
                        kosher 77:14            lied 85:25                                       126:24
January 9:12 15:2                                                       lunching 78:13
 97:13 99:2                                     life 13:25 20:23                                matters 26:9
                                                                        Luther 70:6 71:4
                                    L            85:14,23
jerk 126:21                                                                                     maximize 98:7
                                                lifelong 14:19 15:13              M             maximum 99:15,18
Joey 38:18              lafayette 9:16 10:12
                         11:9 20:22 66:25       light 75:19 101:10,20                           Mckinney 87:23
John 9:15 142:17                                 102:3 118:7
                         67:7 87:17 88:22                               made 45:13 50:4          88:16
 143:7
                         110:7,11,15 111:9,23                            52:3 53:6,8,12,16
                                                lights 100:10,13,15                             meaningful 26:19,
Jonathan 9:24            122:3 123:2 128:8                               55:9 58:13 60:16,17
                                                 101:11 102:9                                    22
                         131:24                                          66:22 83:19 84:8
Josh 141:21,25                                  limit 56:2 91:19         90:5 109:4,25 112:9
                        lafayettecounty.                                                        means 49:4
Joshua 10:5,8,9                                                          119:25 136:18,22
                        gov 110:15              limitation 97:16                                meant 98:9
judges 69:21                                                            make 17:6 45:7 48:24
                        Lafayettecountyms       limitations 92:20,21                            measure 96:24
                                                                         55:7 59:15 79:8 80:9
judging 130:9           .gov 110:12             limited 22:2             83:5 84:22 91:3 92:3   media 133:24
July 80:19 81:24        lafayettems.com.                                 96:4,11 99:7 115:17
                                                limiting 99:12                                  meet 57:16,17
 82:8,11 91:12 95:24     110:18                                          136:14 138:24,25
 96:22 104:20 105:19                            limits 17:5 23:12                               meeting 36:20
                        lamp 100:14                                     makes 59:14
 111:10,23 115:21                                                                                52:23,24 53:7 58:2,4,
                                                list 25:12 132:11
 124:25 128:21          land 86:2                                       making 56:13 66:23       7 80:19 81:24 82:2,3,
 130:21 136:23 137:9                            listed 23:8 25:12        77:12 82:22             6,8 89:23 90:19
                        language 43:10 98:3      26:9 69:4 132:14
June 56:22 57:20,22,     99:14 108:25 124:8,                            man 11:4 67:13           91:12,23 92:14 95:25
 24 58:14 60:22 63:5     14                     lit 100:7                                        96:22 111:23 112:3
                                                                        manner 22:5 40:16
 66:11 74:9 82:3                                                                                meetings 16:12
                        large 71:23 72:7        litigation 19:21         119:8
 88:24 91:11,12 99:2                                                                             35:15 53:3,5 58:12,
                         136:10                                         manpower 71:24
 112:17 115:19 132:9                            live 49:23                                       17 87:4
                        larger 19:2                                      72:3 77:11,12,15
jury 103:4,6                                    lived 13:23,24           93:5 100:4             member 33:20 63:7
justice 68:16           latest 29:24            lives 86:17             March 37:19,22,23       members 11:20 83:4
                        law 17:13,14,22 18:7,   local 36:5 107:4         38:21 39:4,9 41:25
                         10 36:8 38:25 41:8                                                     memory 109:12
            K                                                            44:20 45:9
                         55:21 77:6,20 113:23   locate 108:14 111:3                             mental 17:8
                         125:19                  135:8                  marches 23:16
kids 92:7                                                                104:22                 mentioned 31:12
                        lawn 70:18 72:13        location 73:8 84:4                               34:20 41:21 109:9,11



                               TSG Reporting - Worldwide· · 877-702-9580
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 46 of 51 PageID #: 827

                                                                              Index: mentioning..pedestrians
mentioning 55:23        mine 133:4              names 47:5               121:4 129:11 130:14     19 114:6 119:7
 78:14                                                                   142:12,17,22 143:3,
                        minor 27:5              nation 43:21                                    opposed 19:13
                                                                         7,17
mentions 79:23
                        minute 107:11           nationwide 105:23                               option 49:9,10 124:3
                                                                        Object 72:16 73:10
met 64:9                                         107:4
                        minutes 16:11,12                                 95:9,10 107:6 129:11   order 53:22 65:19,24
middle 19:17 59:10       48:15 53:3,4 58:11,    necessarily 72:2         130:14,15               66:19
                         16,23,24 59:4 80:20,    78:3 86:18 98:4
Mike 8:1 9:1,14 10:1,                                                   objections 9:6          original 98:2
                         21,22,25 81:5,14,16
 18 11:1 12:1 13:1                              needed 34:11,18
                         89:11,12 115:24                                objects 28:24           Originally 61:20
 14:1 15:1 16:1 17:1                             38:8 40:13 41:5
                         116:2,6,8 117:2
 18:1 19:1 20:1 21:1                             42:19 43:9 53:11       obligation 74:22        ornamental 27:20
                         118:14 119:24 120:2,
 22:1 23:1 24:1 25:1                             62:16,24 91:5 96:2,4                            100:13
                         4,15 121:2 129:5,24                            observe 35:8
 26:1 27:1 28:1 29:1                             99:13 113:10,20,23
                        misled 85:21                                                            overturned 65:9
 30:1 31:1 32:1 33:1                             114:8 115:14           obstructive 73:4
 34:1 35:1 36:1 37:1                                                                            Oxford 9:19 12:21
                        missing 141:22          needing 76:7            obtain 65:24
 38:1 39:1 40:1 41:1                                                                             13:21 19:8,12,18
 42:1 43:1 44:1 45:1    Mississippi 9:16,19     neighbor 85:19          obtained 50:19           22:14 23:9 24:12
 46:1 47:1 48:1 49:1     10:10,13 13:12                                                          25:18 36:9 55:17
 50:1 51:1 52:1 53:1
                                                news 106:14             obvious 97:13
                                                                                                 102:15 108:2 118:4
 54:1 55:1 56:1 57:1
                        moment 48:12
                                                night 12:20 93:2,11,    occasions 130:25         120:12
 58:1 59:1 60:1 61:1    Monday 57:17,18,20,      13,20 100:7,11
 62:1 63:1 64:1 65:1     22,23,24 69:16 70:6     101:16,22 125:16
                                                                        occurred 31:25
 66:1 67:1 68:1 69:1                                                     106:25                            P
                         71:4 82:10,11
 70:1 71:1 72:1 73:1                            nighttime 93:7,21
                        moneys 17:6              118:24 124:22 125:2,
                                                                        occurring 29:15
 74:1 75:1 76:1 77:1                                                                            p.m. 69:24 71:9 98:3,
 78:1 79:1 80:1 81:1                             8 126:7,18             occurs 31:8              20 99:2,18 124:24
                        month 57:17,18 58:4
 82:1 83:1,9,14,16       97:16                  normal 73:21 74:3,5                              126:16,22 143:24
                                                                        off-the-record
 84:1 85:1 86:1 87:1                             82:4                    122:18                 paid 11:12
 88:1 89:1 90:1 91:1    monument 84:25
 92:1 93:1 94:1 95:1     85:13 86:5,16          Northern 9:18           offer 71:14 114:5       parades 23:24
 96:1 97:1 98:1 99:1    morning 8:3 10:24       notes 89:15,16,19       office 17:24 21:2       paragraph 59:11
 100:1 101:1 102:1                               90:2,9 104:6            27:23 46:19 68:7,12
                        motion 66:22 84:2,3,                                                     65:18
 103:1 104:1 105:1                                                       133:11
 106:1 107:1 108:1       8 90:5                 notice 103:14                                   part 19:21 39:22
 109:1 110:1 111:1                              notification 124:4      officers 93:8            65:17 85:12 105:3
                        mouth 86:11
 112:1 113:1 114:1                                                      offices 14:10
                        move 80:11 84:3,8,      notified 64:15                                  parties 8:17
 115:1 116:1 117:1
 118:1 119:1 120:1       18 89:24 111:6                                 one's 29:8 103:8        party 15:4
                                                number 9:20 21:7
 121:1 122:1 123:1      moved 42:17 114:15       37:17 42:5,6 53:21     one-issue 85:16         past 23:16 27:22 29:4
 124:1 125:1 126:1                               61:7 66:6 68:8 75:24
                        movement 89:17                                  one-page 53:20           95:13 108:21
 127:1 128:1 129:1                               77:6 87:16 104:21
 130:1 131:1 132:1                                                       88:23 111:8            patrol 40:9 71:25
                        movies 127:2,11          105:2 111:9 122:3
 133:1 134:1 135:1                                                                               72:5 77:8 91:5 97:5
                        moving 83:22 84:20      numbered 20:10          ongoing 105:7 106:4
 136:1 137:1 138:1                                                                               100:3
 139:1 140:1 141:1       85:6 86:4                                      online 116:6
                                                numbers 51:13                                   patterns 26:10
 142:1 143:1,22         municipalities           82:16 133:23           open 68:17 69:15,22,
miles 71:25              36:11                                           23 70:2,5              pay 41:8
                                                numerous 103:9,10
military 84:24          murders 32:5             140:22                 opening 21:18           payment 11:20

Mills 38:16             museum 68:6                                     openings 21:15          pdf 135:17
                                                          O                                     pedestrian 25:18,22
mind 72:24 86:9                                                         operable 68:11
                                     N                                                           57:3 67:12 73:5
 112:14
                                                O'DONNELL 9:4           opinion 117:24           100:4 106:9
minds 84:22                                      10:3,4,7,11,12 72:16
                        named 64:5 89:4                                 opportunity 47:19       pedestrians 26:9
                                                 73:10 95:9 107:6
                         132:20                                          62:20 98:7 99:12,16,    56:4 69:6 75:23



                                  TSG Reporting - Worldwide· · 877-702-9580
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 47 of 51 PageID #: 828

                                                                                              Index: pending..Raul
pending 8:25            photographs 20:9        politely 133:14        privy 102:17 127:6         52:15 84:8 141:18
                                                                        130:18
people 29:10 41:7       physical 17:8           political 105:2                                  public-
 47:8 49:23 56:20                                                      pro 104:21                relationships 16:17
                        physically 23:5         politics 14:19
 59:13 65:20,25 66:6
                                                                       probe 114:19              published 37:9
 70:14,17 72:7,12       picture 20:15 28:10,    pops 27:17
                                                                                                  49:25 116:6,9
 75:23 76:6,21 77:3,     18 93:23 134:5,8                              problem 122:10
 16,25 78:6 79:6 92:9
                                                population 106:4
                                                                                                 pull 27:10 110:21
 103:19,25 105:13
                        pictures 21:7,17         107:14                procedure 74:3
                                                                                                  111:5 136:10
                         68:15 100:22
 114:24 118:19                                  position 11:12 14:3    procedures 8:23
 127:12 139:8,10                                                                                 pulled 137:3
                        place 21:10 22:16        16:7 39:13             46:21
 140:8                   32:11 36:24 42:24                                                       purpose 73:24 85:10
                                                possibility 123:21     proceeding 9:23
                         44:19 51:23 55:17                                                        140:17
people's 84:21
                         60:21 63:6 102:14      possibly 92:20         process 36:2 41:6
percent 138:5            104:9,22 115:13                                46:9,12 48:4 60:10
                                                                                                 purposes 36:25
                         139:11
                                                posted 22:10 51:25
                                                                        63:11 113:12 115:5,      put 39:23 51:25
performed 22:12                                  52:15,17 103:11,14,
                                                                        13,15 125:10 131:7        102:14 109:8 135:15,
                        places 31:7,14           18 109:24 111:4
period 59:16,22                                                                                   23 136:7
                         120:11                                        profiles 108:3
 60:24,25 61:17 62:4,                           posts 133:24
 9 112:20 113:3         plaintiff 9:3 10:2,10                                                    puts 141:10
                                                                       prohibited 125:3
 116:12 129:10 130:6     64:7
                                                potential 56:11
                                                                                                 putting 36:15 86:11
                                                 63:11 67:18           project 124:18
periods 85:4                                                                                      92:21
                        planning 46:24
                                                power 18:24 116:14     projected 94:10
permit 42:6,7 44:10,    play 36:12,15 45:22
 22 45:9 46:12,20                               power-wise 19:3        projections 127:7                   Q
 47:23 49:5,11,13,15
                        played 135:3
                                                practice 8:8           property 19:13
 59:11 60:10,25         point 44:15,17 76:23                            26:18,19 74:23,24        question 49:2 58:15
 63:12,15 64:12,23                              preliminary 10:25                                 60:8,14 63:13 84:5
                                                                        78:5 85:24 93:9
 65:9,10,23,24 66:2,7   pointed 101:20                                                            90:3,22 108:6 113:18
                                                present 18:18 112:2     99:13 104:16
 75:3 79:22 80:7        police 77:15 102:15                                                       124:13
 90:11,18 91:19 104:7                           president 11:8,18      proposed 59:13
                        policies 40:18 41:24     15:17,21 16:3,9                                 questions 108:6
 113:21 116:16                                                         protect 38:9 41:14
                         43:4 46:20 75:14        54:22 55:3 59:3                                  135:19 137:23
 120:19 123:10,25                                                       56:3 66:17 69:12
                         107:18                  77:22                                            141:25 142:9,10
 124:15,21 125:11                                                       93:9                      143:18
 126:11 128:13,14,15    policy 33:4,6,20        pretty 23:10 36:23
 129:17,22 130:6                                                       protected 140:19          quick 27:11
                         34:3,4,12,14,21 35:5    41:14 107:25 140:8
 131:2 132:16,21         36:3 37:9,22 39:6,23                          protecting 74:23
                                                prevent 43:25 109:2                              quickly 82:9 133:22
 134:22 138:2 140:8,     40:11,12,22 41:22,23
 25 141:15               44:11,19 45:10 47:25
                                                                       protest 62:16 73:8
                                                previous 58:7 61:6
                                                                        107:16                             R
permits 45:22 46:7,      49:3,17,22,24 50:2
                         51:16,18,20 53:22      previously 37:3 58:6
 10 63:19 78:17,19                                                     protesting 73:23,25
                                                 134:9
 113:16 128:25           54:13 58:6,13,19                                                        racial 133:16
                         60:16 61:9,25 63:4,6                          protests 55:16 73:16
 130:22 131:19                                  price 30:6                                       raise 18:25 19:4
                         65:19 66:10 72:15,24                           74:6 105:21
permitted 114:6                                 primarily 20:25                                   41:16
                         74:14,20 75:18 78:9,                          protocol 139:2
 119:6                   11 79:9,19 80:8,10      22:18
                                                                                                 raised 92:13 104:20
                         96:5,8,10,13 97:3                             proven 85:17 105:15
permitting 41:6 42:3                            primary 42:9 92:6,11                             ran 133:10
 43:6 48:4 113:12        98:24 105:4,8,20        126:18                provide 68:10
                         106:16,21 108:16,25                                                     Rash 9:15 64:7,22
person 68:14 119:6       109:5,17 112:7,17      prior 12:18,20 13:6    provided 19:24             65:8 123:10 125:15,
                         115:20,22 118:12        15:14 34:4 51:12
personal 15:12                                                         provision 108:9            22 127:22 130:11
                         124:20 125:3,18         55:2 56:15 58:12,14
 84:14,15                                                               112:19 113:2 115:19
                         126:5,6 128:15,21,25    59:12,15 66:5 92:13                             Rash's 127:2 136:22
personally 17:16         129:7 135:5 139:20      93:12,19 96:16 98:2   proximate 102:10          Raul 135:11 141:21
 77:21 84:24             142:14                  127:15 129:24
                                                                       public 14:10,20 19:6       142:2
                                                                        37:10 40:8 47:25



                                TSG Reporting - Worldwide· · 877-702-9580
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 48 of 51 PageID #: 829

                                                                                         Index: Raymond..Roberts
Raymond 89:4            record 8:11 9:11       relevant 26:23           requested 35:5          reviewing 36:17
                         50:7,12,17 82:15                                                        116:16
reaction 105:23                                relocation 73:24         requesters 44:10
                         88:22 121:13,18
 107:4                                                                                          revising 37:21
                         122:13,16,22 141:24   remember 12:8            requests 34:16 35:9,
read 54:12 60:12         143:16,20              21:13 24:16,20 28:7      13 91:19 129:9 131:3   revision 112:6
 75:5 83:15,16 96:10                            29:22 30:8 31:6 32:7     133:12
                        recording 8:19                                                          revisions 37:25 38:3
 129:14 136:11                                  33:25 34:2 35:10
                                                                        require 66:2             115:20
                        records 36:20           37:25 38:15,22 39:3,
Reading 129:13
                                                4,16 41:4,24 44:8,13,   required 42:5 90:17     revisit 105:4
                        rectangular 109:11
ready 143:16                                    15 45:4 46:3 47:5        91:4
                                                                                                ribbon 16:10
                        reelected 14:22         51:24 52:12,20,22,24
real 11:24 27:11                                55:11,12,22 56:17
                                                                        requirement 59:9
                                                                                                rights 85:24 143:11
                        refer 18:10 89:20       60:9,17 61:3,5,12,13
                                                                         60:23 63:8 75:12
reality 85:9
                         131:25
                                                62:13 63:9,18 83:18
                                                                         112:10 119:10          rise 34:13 38:2 41:17
realized 34:17                                  84:7 90:15,18,23
                                                                         120:15 138:8 139:16     74:8 104:25 105:3,6
                        reference 92:18
                                                                         141:14                  142:16
reason 15:10 30:4        117:2 128:22 136:23    91:7,15,24 92:16,19
 61:15,21 84:17 86:20    141:8                  93:3,15,16,18 94:8,     requirements            risk 119:4
 126:18 140:6                                   13 96:3,19 104:12,18     129:23 139:18
                        references 82:21        106:19,20 108:19,22,                            road 133:12
reasoning 61:14                                 24 114:21 115:3         resale 29:13
                        referred 43:16 80:20                                                    Roberts 8:1 9:1,14
reasons 97:20            131:22                 119:25 120:16,23        reserve 143:10           10:1,18,24 11:1,6
                                                128:5 134:16,18                                  12:1 13:1 14:1 15:1
recall 21:20 26:7       referring 17:23,24      137:16                  resident 20:23
                                                                                                 16:1 17:1 18:1 19:1
 30:25 31:18 33:19,23    28:17,22 38:14 42:8
                                               remembered 30:5          respect 17:12,14         20:1 21:1 22:1 23:1
 37:21 38:2 41:18        68:18 74:16 106:13
                                                                         35:19 51:16 108:16      24:1 25:1 26:1 27:1
 42:11 43:2 63:3,5       110:5,6 116:3 124:6   remembering 30:12         123:24                  28:1 29:1 30:1 31:1
 89:22 91:22 93:12
                        refers 65:18 112:5     remembrance 43:24                                 32:1 33:1 34:1 35:1
 95:8,12,24                                                             respond 88:16 89:8
                         137:4                  113:8                                            36:1 37:1 38:1 39:1
receive 18:16                                                           responders 18:8          40:1 41:1 42:1 43:1
                        reflect 52:2 53:11     remote 8:19 47:15                                 44:1 45:1 46:1 47:1
received 87:23           128:25                                         responsibilities         48:1 49:1 50:1,9,19
                                               remotely 8:12,16          16:9
recently 15:3 31:10     reflected 55:7 96:12                                                     51:1 52:1 53:1 54:1
 105:19 106:25                                 removal 104:10           responsibility 16:25     55:1 56:1 57:1 58:1
                        reflection 58:12,18                                                      59:1 60:1 61:1 62:1
                                               removed 115:21,23         46:6
recess 50:14 121:15                                                                              63:1 64:1 65:1 66:1
                        reflects 111:22
                                               render 96:7              responsible 17:2         67:1 68:1 69:1 70:1
recognize 11:3
                        refresh 44:6 109:14                                                      71:1 72:1 73:1 74:1
 20:14 32:21 33:5                              replace 29:20 30:7,      rest 11:14
 54:8,11 80:16 81:21    register 57:8                                                            75:1 76:1 77:1 78:1
                                                19 60:23                restrict 68:18           79:1 80:1 81:1 82:1
recognizes 85:13        registering 103:7      replaced 29:23 30:9                               83:1 84:1 85:1 86:1
                                                                        restricting 72:4
recollection 60:4       registration 15:4                                                        87:1 88:1 89:1 90:1
                                               replacing 30:17          restriction 22:7 75:3    91:1 92:1 93:1 94:1
recommend 119:22        regular 52:23          reporter 8:13 9:7         103:12,18 125:8         95:1 96:1 97:1 98:1
 120:14                                         10:16 33:14 111:15                               99:1 100:1 101:1
                        regular-scheduled                               restrictive 62:25
recommendation           82:6                                                                    102:1 103:1 104:1
                                               Reporting 8:6            results 41:21            105:1 106:1 107:1
 55:10,14,15,21,24
                        related 26:8 30:25     represent 16:19 95:4                              108:1,22 109:1 110:1
 56:6,14,24 61:24                                                       retail 102:4
                         33:6 43:3 53:4 64:3                                                     111:1 112:1 113:1
 66:12,19 69:11 77:19
                         68:20,22 69:4 74:7    representing 88:4        returning 16:5           114:1 115:1 116:1
 114:14,20 119:23
                         93:20 105:2,21,22      136:18                                           117:1 118:1 119:1
recommendations          106:25 107:3 138:2
                                                                        revenues 18:16
                                               Republican 15:5                                   120:1 121:1,20
 58:10 75:25                                                            review 113:24            122:1,24 123:1 124:1
                        relating 92:14         request 49:13 84:7,       114:23                  125:1 126:1 127:1
recommended 61:9                                9,11,18 123:13,17
                        relation 90:16                                                           128:1 129:1 130:1
 66:14,16 90:24                                                         reviewed 58:16
                                                126:21                                           131:1 132:1 133:1
 113:23 114:7,18        relations 141:18                                 120:18
                                                                                                 134:1 135:1 136:1,7



                                 TSG Reporting - Worldwide· · 877-702-9580
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 49 of 51 PageID #: 830

                                                                                       Index: Roberts'..statement
 137:1,21 138:1 139:1    Scott 38:15               75:8 77:19 78:15        14:16 15:11,15          91:15 92:13,17
 140:1 141:1 142:1,8                               90:24 91:16 92:14       19:10,19,23 20:2,12,    109:13 110:10 135:6
                         Scouts 139:4
 143:1,23                                          96:15 99:7 104:14       13 21:14,21,24 22:22
                                                                                                  specifically 16:22
                         screen 136:6 139:22       105:12 112:21 113:9,    29:2,24 31:16,23
Roberts' 32:17 37:13                                                                               24:24 26:25 30:25
                                                   14 119:19,21 120:13     32:13 33:5,16,22
                         scroll 139:23                                                             34:2 43:2 54:16
role 17:17,21 18:12                                127:23 138:24 139:7,    36:23 45:15 48:12
                                                                                                   60:11 69:14 89:25
 36:12,15 45:20 135:4    section 44:4              15,17                   51:21 52:19 53:18
                                                                                                   90:4 96:16 100:6
                                                                           54:2,10,24 57:14
room 8:10,14             secure 76:2              sheriff's 17:23 18:6,                            104:18 107:9 129:3
                                                                           61:18 63:25 65:5
                                                   11,13 40:9 55:14
Roughly 12:6,17          security 38:25 40:6                               67:3 69:17,25 70:4     specifics 32:8 41:19
                                                   61:23 67:5 69:11
                          44:5 74:22 103:24                                71:20 74:11,25 80:3     44:13 56:18 61:3
round 28:24 109:11                                 74:21 75:25 78:23
                          104:15 105:13                                    81:15,25 86:9 88:2      63:23 73:3 91:25
                                                   119:23
rule 8:22 140:6,18        128:16                                           93:19 94:6 95:4,12,
                                                                                                  spectators 126:23
                                                  shopping 25:25 57:6      15,20 101:6 102:12
rules 8:23,24 140:2      seek 16:3 90:17                                   104:4,24 110:3         speeches 16:11
                          138:2                   short 87:6 133:10        111:25 112:13 113:4
run 14:17 15:23                                                                                   spoke 68:4 133:14
 114:9 140:14            seeking 79:6             shortened 138:22         115:8,18 116:11,13
                                                                           120:19 121:23          spouse 103:8
                         sell 139:5               show 53:2 87:9           123:14 130:24,25
          S                                                                131:20 138:9 139:14    spout 104:3
                         send 131:5 142:18        showed 81:11
                                                                          sit 85:11,15 102:22     spreading 44:9
sacrificed 85:23         sending 143:14           shown 95:6
 86:17                                                                    sitting 27:13,15        spurred 35:4
                         sends 132:9              shows 35:16
safe 119:8 126:23                                                         sizes 109:11,13         square 19:18 22:6,
                         sensitive 42:20          sick 142:25
                                                                                                   11,14 24:12 25:3,7,
safety 19:6 24:5,10,     sentence 24:18           side 28:18 84:22,23     slavery 85:12            15,20 26:20 28:6
 13 25:9,15 26:4 38:7                                                                              31:2,19 32:12 40:7
 40:7,24 41:17 56:3,7,   separate 43:11           sides 85:5 86:6         slightly 136:15
                                                                                                   56:5,10,16,20 67:11
 9,15 57:10 66:18,24      80:25                                           small 26:24
                                                  sidewalk 67:21 76:8                              71:25 92:8 100:5,7
 67:7 69:12 71:15                                  140:4                                           102:3,5,10,14 104:23
                         serve 25:7 36:25                                 smallness 68:17
 73:5,15 75:10 76:20      37:2                                                                     118:22 126:17
 77:2,9,24 78:4 91:3,                             sidewalks 72:9          social 8:9 133:24
 4,21,23 92:6,13 96:4,   served 63:18              75:20 76:10 140:14                             staff 93:8 139:11
 11,16 97:5 99:6,20,                                                      soldiers 86:13
                         service 14:20            sight 25:21                                     stand 140:16
 22 103:24 104:15                                                         sort 23:24 132:11
 106:4 107:12,13,21      serving 35:11 92:4       sight-seeing 57:6                               Standard 143:24
 118:19 126:17 139:2                                                      sought 16:4 41:25
                         session 89:19,23         signature 57:12 81:9     42:7 49:5
                                                                                                  standing 67:15,25
 140:11,20
                          90:9                     111:12 141:2
                                                                          sounds 11:25            starred 108:7
safety's 24:24                                    signed 81:17
                         set 46:21 80:25 108:6                                                    start 14:25 15:18
sales 12:14               118:8 127:18                                    space 67:21
                                                  signing 16:11 59:4                               20:14 23:20 24:4
satisfy 84:19            setting 17:22 118:8       107:16                 sparked 104:12           56:7 58:15 70:9

Saturday 70:2,15,19,     Settle 89:5              signings 107:22         speak 10:20 18:4        started 14:23 47:8
 24 72:13 77:17 78:2,                                                      47:9 62:10 133:20       55:5 60:15 108:13
                         seven-day 42:14          signs 21:25                                      114:3
 7,13                                                                     speakers 32:3 33:9
                         severity 8:7             similar 81:7 113:2       76:4 126:12            starting 47:7
Saturdays 70:10
                         share 16:20 32:9         simply 61:16 66:14      speaking 49:19 60:7     state 11:6 97:12
scanning 48:18
                          135:16 136:6
                                                  Simpson 9:25            special-called 58:2     state's 8:24
schedule 82:4
                         sheriff 31:10 38:6,12,   simultaneous 32:3
scheduled 16:13           13,19 39:13,17,19                               specific 26:14 27:16,   stated 97:20
                                                   33:9 76:4 126:12        17 31:25 33:23 34:22
                          40:25 41:16 42:15                                                       statement 83:6,18
school 106:6,7            45:14 55:10,13 59:20    single-issue 86:18       35:10 38:22 40:24
 107:15                                                                                            128:20
                          61:5,9 62:3 66:12,14,                            41:16,18 47:5 52:12,
                                                  sir 11:10 12:10 13:11    25 55:23 56:14 66:6
                          15,16 67:2,5 71:14



                                  TSG Reporting - Worldwide· · 877-702-9580
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 50 of 51 PageID #: 831

                                                                           Index: statements..understanding
statements 82:22         135:5                   100:19 104:5 108:4     Thomas 8:4              topic 60:4
                                                 109:19 111:6 112:15
States 9:17             summertime 99:10                                thought 18:23 26:12     town 22:6,21 28:5
                                                 116:3 121:21 123:2
                                                                         27:14 31:4 40:13        106:5 139:9
statue 21:19 27:18      sun 118:8                127:15,16 128:6
                                                                         41:20 60:2 66:23
 28:2,11,16,17,25                                131:23 133:22                                  traffic 25:2,12,19,24
                        Sunday 70:2                                      84:17 85:6 113:14
 65:22 73:9 74:7                                 134:11 135:24                                   26:10 31:13,14 41:10
                                                                         137:12
 82:18 83:22,23 84:4,   Sundays 70:10            136:20                                          56:20 57:3 67:12,16
 18,21 85:7 89:18,24                                                    ties 75:3                68:2 72:10 75:21
                        sunlight 117:25         taking 16:11 32:11
 93:20 94:11 104:11,                                                                             100:4 106:9,10
                         118:7                   137:16                 Tim 132:20
 21 105:3,22 107:2,3
                                                                                                traffic- 56:10
 129:21 140:5,16        sunrise 129:25          talk 44:14 60:20        time 10:25 21:2 22:13
                                                 141:22 142:23           26:11 29:14 30:14      treated 73:7
statutorily 11:13       sunset 117:9,15,21                               32:22 35:10 36:18
                         120:9                  talked 26:5                                     trials 103:6
steps 67:16,17                                                           39:14,17,19,21 40:8
                        supervisor 16:6,16,     talking 11:22 23:18      42:3 48:18 49:16       triggered 66:6
sticks 43:7,17
                         18 26:11 29:18          63:11 74:12 76:9        50:13,17 54:22 56:25
 108:17
                                                 79:17                   60:15,24,25 61:5,17
                                                                                                trouble 110:4
                         31:19,22 35:12
stipulate 8:17           132:10                                          62:18 64:15 74:4       truth 10:20,21
                                                tax 17:10 18:16
                                                                         79:17 86:24,25 87:7
stolen 27:22            supervisors 11:8,14                                                     TSG 8:6
                                                taxation 85:24           90:17 95:17 96:24
                         14:4 18:13 24:5                                 97:15,22 98:5,9
stop 107:10                                                                                     turn 19:23 37:11
                         26:21 28:4 33:21       taxpayer 17:6            103:20 108:15           50:22 93:22 94:16
street 67:18 101:10      39:20 45:22 51:15                               110:14 113:3,22
                                                technical 20:4 50:5                              100:19 112:15
 118:25                  57:16 59:20 62:3                                114:5,22 115:2 117:9
                                                 120:8 122:11 135:20                             131:23 133:21
                         63:7,14,16 64:19,23                             118:9 120:2 121:13,
streetlamps 100:14
                         65:3 83:3 111:24       telling 65:14            18 122:17 127:4,9      type 23:13 26:8 27:3
streets 25:23 26:2       116:18 123:24 125:6                             129:10 130:6 135:18     43:25 110:14
                                                ten 115:14
                         130:12 132:12                                   138:22 139:2,3,8
strictly 77:5,18 93:4                                                                           types 35:18
                         138:11                 tenure 63:20             142:11 143:20,25
strike 24:2 40:22       support 17:17,20                                                        typical 117:21,23
                                                term 14:16,23,25        time- 42:19 62:24
 68:21 117:20
                         18:8 38:9 73:8          15:18 30:3 55:5 98:8
strobe 101:20                                    120:9                  time-wise 61:11                   U
                        supported 67:2
strung 102:10            77:23                  terms 19:6 47:7 60:4    timeline 42:4
                                                 108:14                                         ugly 102:22,23
student 13:9            supposed 78:21                                  times 14:22 38:23
                         79:21 142:23           terrible 11:25           97:8,22 102:7 120:10   Uh-huh 100:21
students 106:5                                                           123:20
                        surface 126:14          test 48:24                                      Uh-oh 47:12
study 13:18                                                             timing 60:5 103:15
                        surrounded 21:6         testified 10:21 60:2                            ultimate 97:4
stuff 18:9 106:12                                                        117:19 120:15
 140:14                 surrounding 36:9        testimony 55:2                                  ultimately 78:25
                                                                        Titled 33:4
                         40:19                                                                  underlying 64:2
subject 9:5 58:5 78:9                           Thacher 9:25            today 102:8 118:4,10
 86:25 96:22            swear 8:15 10:17                                 137:4                  underneath 92:19
                                                that'd 82:7
submitted 59:12         swearing 8:19                                   told 64:21 85:25        undersigned 140:3
                                                theft 27:5
subsequent 15:7         sworn 10:20                                      102:16
                                                there'd 58:8 71:9                               understand 14:13
 53:6                                                                   Tom 10:5,9 142:3         15:4 16:15,24 17:13
                                   T            thereabouts 37:22                                19:20 20:18 27:13
subsequently 14:21                                                      ton 87:2
                                                thing 23:24 71:3                                 45:7 46:5 64:11 69:8
substantial 107:14                                                      top 12:8 24:15,19,22     78:8 86:21 124:11
                        tab 19:25 20:9 28:13     91:20 93:6
suggest 21:25                                                            26:13 33:2 41:3         125:10 140:17 141:7
                         32:15 37:12 50:23,25   things 23:7 26:10        53:22 63:23 88:12
                         51:11 53:18 80:11                                                      understanding
summer 51:16 53:9                                                        93:3 104:4 120:23
                         81:3 87:10 88:20       thinking 32:11                                   46:15,16 78:16,20
 64:12 93:19 94:9                                                        129:19 132:3
                         93:22,24 94:16,18,19    109:21,23                                       79:11 116:11,13
 97:11,12 104:23
                         95:20 98:18,24



                                 TSG Reporting - Worldwide· · 877-702-9580
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-11 Filed: 02/02/21 51 of 51 PageID #: 832

                                                                               Index: understands..Youngwood
understands 140:3      video 8:18 127:3        waste 10:25 135:18
                                                                                 Y
understood 61:16       view 102:17             watch 77:8
undoubtedly 11:4       viewing 52:16           weapon 43:8,22 44:2     year 13:16 34:10
                                                109:3                   38:23 50:4 73:17
unforeseen 62:22       views 16:20 133:16,
                        19                     web 49:25 110:9          97:8,17,22 98:5,10,
uniform 40:13 78:4                                                      21,25 102:7
 92:4 98:25 99:7,14    violation 72:14,25      website 52:2,18
                                                109:24 110:5,8,11,17   years 12:17,22 13:4
uniformity 74:13,15,   violence 24:6,10,20                              20:21 24:4 26:20
                                                116:9 135:10 137:4
 16                     26:6 31:18,21 32:9                              27:7 29:22 30:13
                                                142:14,21
uniformly 23:11        visibility 26:3                                  31:21 35:20 56:19
                                               weddings 35:15           63:14 77:20 95:13
United 9:17            visible 118:2,7
                                               weekend 71:16 77:4      York 120:12
university 13:12       visual 25:21             106:7,8 107:15 139:6
 36:10 40:20 78:24                                                     Youngwood 9:2,24,
                       voice 17:10             weeks 90:12,24 91:2,     25 10:23 20:7 32:14,
 92:7
                                                6,9,11,14,18            20 33:10 37:16
                       vote 36:18 47:19 57:8
university's 107:19                                                     49:18,21 50:6,18
                        66:9 89:18,24 103:7    welfare 73:15
                                                                        51:6 54:7 72:19 76:5
unnecessarily
                       voted 36:21 54:18       well-being 57:3          80:15 87:15,21 88:21
 143:13
                                                                        89:3 93:25 94:5,17
                                               whatever's 121:6
unusual 59:14                                                           95:3,11 101:3
                                   W
                                               whatsoever 123:17        111:17,21 121:8,19,
update 96:2 104:15
                                                126:7                   25 122:6,8,14,23
updated 51:19          waive 59:21 62:4,9                               128:6,11 132:6 134:3
                        63:8 115:15 116:5,14   when's 29:14 117:5
                                                                        135:7,21 136:4
updates 51:25 52:14     125:7 138:8,19         white 127:11             141:20 142:4,7,20
updating 58:9           139:15,18                                       143:2,9
                                               wide 35:16
 106:15                waived 112:20
                        116:12 119:10,14,18    William 8:3
usage 78:5 99:16,19
 129:2                  124:10 125:11          Willie 83:17
                        137:12,13
                                               window 25:25
          V            waiver 113:2 115:4,
                        13,19 124:3,5 129:18   wise 56:11
                        137:16                 wishes 17:18
validity 8:18
                       wake 55:16 104:20       wondering 135:10
valued 45:17
                       walk 76:7 118:25        word 89:13 120:6
vandalism 26:24
 27:4,16 28:3,23       walking 26:9 73:22      words 15:22 36:7
 30:20,24 31:8,11       92:8 140:4              86:11 94:10 96:21
variety 35:17 41:10    walkways 25:23           119:23
                        67:16                  work 11:2 36:25
vehicular 106:9
                       wall 95:7,13 127:3,11    37:23 101:25 121:9
vendor 30:9
                       wanted 104:14 114:4     working 38:5 105:10
version 33:18 45:9      133:13 135:3
 51:10,20 63:4,6                               writes 89:7
 67:10 79:19 98:23     war 84:25 85:10,12,     writing 37:8
 109:22 115:20,21       16 86:15
 133:10 135:9                                  written 26:15 108:18
                       Warren 132:20,24         141:15
versus 9:15 73:4        133:15 134:8 135:3
 106:9 109:11                                  wrong 84:23 88:20
                       Warren's 134:4,13        89:13 137:21



                                TSG Reporting - Worldwide· · 877-702-9580
